EXHIBIT 10.1

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (“this Lease”) is made as of this __1__ day of November,
2018, between ARE-MARYLAND NO. 24, LLC, a Delaware limited liability company
(“Landlord”), and REGENXBIO INC., a Delaware corporation (“Tenant”).

BASIC LEASE PROVISIONS

Address:

9800 Medical Center Drive, Building F, Suite 100, Rockville, Maryland  20850.

Premises:

That portion of the Project, containing approximately 132,487 rentable square
feet, as determined by Landlord, as shown as the hatched area on Exhibit A.  The
Premises consist of the following, all of which are depicted on Exhibit A:  (i)
approximately 13,897 rentable square feet located on the first floor of the
Building (“1st Floor Premises”), (ii) approximately 39,530 rentable square feet
located on the third floor of the Building (“3rd Floor Premises”),
(iii) approximately 39,530 rentable square feet located on the 4th floor of the
Building (“4th Floor Premises”), and (iv) approximately 39,530 rentable square
feet located on the 5th floor of the Building (“5th Floor Premises”).  The 1st
Floor Premises, the 3rd Floor Premises, and the 5th Floor Premises are
collectively referred to as the “Initial Premises,” and the Initial Premises and
4th Floor Premises are collectively referred to as the “Premises.”

Gaudreau, Inc., Landlord’s architect (“Landlord’s Architect”), has measured the
area of the Building and the Premises based on preliminary plans of the Building
pursuant to the 2010 Standard Method of Measuring Floor Area in Office Buildings
(Single Tenant Method A) as adopted by the Building Owners and Managers
Association (ANSI/BOMA Z65.1-2010), modified as follows:  (a) total rentable
area is based on a single tenant building where the total interior gross area
for each floor is the rentable area, and (b) adjustments were made to allocate
the Building Service Area (Building Common) to each floor on a prorata basis
(“BOMA Standards”).  On Substantial Completion (as defined below) of the
Building, Landlord will cause Landlord’s Architect to confirm the measurement of
the rentable areas of the Building and the Premises (“Landlord’s Measurement
Confirmation”) based on the BOMA Standards (or identify any variation in such
measurement) and shall deliver Landlord’s Measurement Confirmation to
Tenant.  Landlord’s Measurement Confirmation shall be conclusive (and Landlord
shall at its expense cause Landlord’s Architect to certify such measurement
directly to Tenant), and Landlord and Tenant shall promptly enter into a
mutually acceptable amendment to this Lease making any conforming changes to
this Lease based on such measurements; provided, however, that if Landlord’s
Measurement Confirmation reflects that the rentable areas of the Premises or the
Building (or both) are more than 2% greater than the rentable areas of the
Premises or Building (or both) as set forth in the Basic Lease Provisions,
Tenant shall have the right within 30 days after receipt of Landlord’s
Measurement Confirmation to engage an architect duly licensed by the State of
Maryland to confirm (“Tenant’s Measurement Confirmation”) the rentable areas of
the Building and the Premises based on the BOMA Standards.  If Tenant’s
Measurement Confirmation does not confirm Landlord’s Measurement Confirmation
and a variance of more than 2% continues to exist, Landlord and Tenant shall
promptly meet to resolve such variance in good faith.  Landlord covenants and
agrees, irrespective of any change in the BOMA Standards after the Lease
Commencement Date, that Landlord shall not re-measure the rentable area of the
Building and/or the Premises during the Term, except to reflect actual changes
in the physical size of the Premises or the Building, and then only in
accordance with the BOMA Standards.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 2

 

Project:

The specific buildings in the Project known as Building A, Building B, Building
C, Building D, Building E (“Parking Garage”), and Building F and located at 9800
Medical Center Drive, Rockville, Maryland  20850, in which the Premises are
located, together with all improvements thereon and appurtenances thereto as
shown on Exhibit B.

Building:

The to be constructed building in the Project known as Building F located at
9800 Medical Center Drive, Rockville, Maryland  20850, in which the Premises are
located, and shown on Exhibit B.

Base Rent:

Initially, $414,021.88 per month (i.e., $37.50 per rentable square foot per
annum) for the Premises, subject to adjustment upon confirmation of the rentable
area of the Premises as provided above.

Rentable Area of Premises:

132,487 rentable square feet, subject to adjustment upon confirmation of the
rentable area of the Premises as provided above.

Rentable Area of Project:

457,076 rentable square feet, subject to adjustment upon confirmation of the
rentable area of the Building as provided above.  As of the Commencement Date,
set forth below is the rentable area of the buildings located in the Project
(excluding Building F, the Parking Garage):

 

Building A:

 

43,380 rentable square feet

Building B:

 

58,326 rentable square feet

Building C:

 

124,351 rentable square feet

Building D:

 

56,379 rentable square feet

Building F:

 

174,640 rentable square feet

Total:

 

457,076 rentable square feet

 

Landlord covenants and agrees that Landlord shall not re-measure the rentable
area of the Project during the Term except to reflect actual changes in the
physical size of the Project, and then only in accordance with the measurement
standards that have been used historically to measure such rentable area of the
Project.  Tenant’s Project Share and Building’s Share of Project shall be
promptly re-adjusted based on any changes in the Rentable Area of Project after
the Commencement Date.

 

Tenant’s Share:

75.86%, subject to adjustment upon confirmation of the rentable areas of the
Building and the Premises as provided above.

Tenant’s Project Share:

28.99%, subject to adjustment upon confirmation of the rentable area of the
Premises as provided above.

Rentable Area of Building:

174,640 rentable square feet, subject to adjustment upon confirmation of the
rentable area of the Building as provided above.

Building’s Share of Project:

38.21%, subject to adjustment upon confirmation of the rentable areas of the
Building as provided above.

Security Deposit:

$828,043.76 (i.e., 2 months of Base Rent for the Premises at the initial rate
set forth above), subject to adjustment upon confirmation of the rentable area
of the Premises as provided above.

Target Commencement Date:

July 1, 2020.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 3

 

Rent Adjustment Percentage:  2.5%

Base Term:

Beginning on the Commencement Date and ending 180 months from the first day of
the first full month following the Rent Commencement Date.  For clarity, if the
Rent Commencement Date occurs on the first day of a month, the Base Term will be
measured from that date.  If the Rent Commencement Date occurs on a day other
than the first day of a month, the Base Term will be measured from the first day
of the following month.

Permitted Use:

general office, research and development biotechnology laboratory, training,
manufacturing, and other related uses consistent with biotechnology use and
otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment:

Landlord’s Notice Address:

For check payments remit to:

P.O. Box 79840

Baltimore, MD  21279-0840

 

For wire/ACH payments:

Bank name:SunTrust Bank

Bank address:25 Park Place

Atlanta, GA  30303

Phone number:1.800.221.9792 ACH

1.800.947.3786 Wire

Account name:Alexandria Real Estate Equities, Inc.

Account number: 1000049592453

ABA number:061000104 (or

SWIFT # SNTRUS3AXXX)

Other instructions:Include Tenant ID (found on

statement)

 

385 E. Colorado Blvd., Suite 299 

Pasadena, California 91101

Attention:  Corporate Secretary

Tenant’s Notice Address (before Lease Commencement Date):

Tenant’s Notice Address (on and after Lease Commencement Date):

9600 Blackwell Road

Suite 210

Rockville, MD  20850

Attention: General Counsel

9800 Medical Center Drive

Building F

Suite 100

Rockville, MD  20850

Attention:  General Counsel

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[X] EXHIBIT A - PREMISES DESCRIPTION

[X] EXHIBIT A-1 – DRAWING SHOWING OUTDOOR PLAZA

[X] EXHIBIT B - DESCRIPTION OF PROJECT

[X] EXHIBIT C-1 – LANDLORD WORK LETTER

[X] EXHIBIT C-2 – TENANT WORK LETTER

[X] EXHIBIT D –COMMENCEMENT DATE

[X] EXHIBIT E - RULES AND REGULATIONS

[X] EXHIBIT G – LOCATION OF IDENTIFICATION SIGNAGE

[X] EXHIBIT F TENANT’S PERSONAL PROPERTY

[X] EXHIBIT H –LOADING DOCKS AND DEDICATED GENERATOR AREA

[X] EXHIBIT I – TENANTS WITH SUPERIOR EXPANSION RIGHTS

 

 

 

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  The portions

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 4

 

of the Project that are for the non-exclusive use of tenants of the Project are
collectively referred to herein as the “Common Areas.”  The Common Areas include
the outdoor space adjacent to the Building as shown as the “Outdoor Plaza” on
Exhibit A-1 attached hereto.  Tenant, its employees, licensees, invitees,
successors, subtenants, and assignees shall have, as appurtenant to the
Premises, the right to use the Common Areas at no additional cost, in common
with others.  Subject to Section 7(a), Landlord reserves the right to modify the
Common Areas, provided that such modifications do not materially adversely
affect (i) Tenant’s access to and/or use of the Premises for the Permitted Use
or (ii) Tenant’s parking rights under Section 10.  Subject to a Taking (as
defined in Section 19) and Force Majeure (as defined in Section 34), Tenant
shall have access to the Premises (and the right to use the Common Areas subject
to a Taking, Force Majeure, and the provisions of Section 13) 24 hours per day,
7 days per week, 365/366 days per year during the Term.

2.Delivery; Acceptance of Premises; Commencement Date.  Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with the Base Building Work Substantially Completed
(“Delivery” or “Deliver”).  If Landlord fails to timely Deliver the Premises,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and this Lease shall not be void or voidable except as provided
herein.  If Landlord does not Deliver the Premises for any reason within 270
days of the Target Commencement Date as such period may be extended by Force
Majeure Delays (not to exceed 1 year in the aggregate) and Tenant Delays on a
day-for-day basis, this Lease may be terminated by Tenant by written notice to
Landlord (except that any Tenant Delay shall extend the Target Commencement Date
on a day-for-day basis), and if so terminated:  (a) the first month’s Base Rent
for the Premises paid by Tenant pursuant to Section 3(a) below shall be refunded
to Tenant, (b), the Security Deposit, or any balance thereof, i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease, shall be returned to Tenant (and if the Security
Deposit is the form of a Letter of Credit [as defined in Section 6], with such
documentation or instructions as reasonably required by the issuer thereof to
cancel the Letter of Credit), and (c) neither Landlord nor Tenant shall have any
further rights, duties, or obligations under this Lease, except with respect to
provisions that expressly survive termination of this Lease.  If any Tenant
Delay actually delays Landlord’s Delivery of the Base Building Work beyond such
270 day period, then Landlord shall cause the Base Building Architect to certify
the date on which the Base Building Work would have been completed but for such
Tenant Delay and shall provide such certification to Tenant by written notice,
and such certified date shall be the date of Delivery, subject to Tenant’s right
to dispute reasonably in good faith any Tenant Delay claimed by Landlord, by
written notice to Landlord given within 30 days after Tenant’s receipt of the
Base Building Architect’s certification thereof.  As used herein, the terms
“Base Building Work,” “Base Building Architect,” “Tenant Improvements Work,”
“Force Majeure Delays,” “Tenant Delays,” and “Substantially Completed” shall
have the meanings set forth for such terms in the Landlord Work Letter (Exhibit
C-1) and the Tenant Work Letter (Exhibit C-2), as applicable.  If Tenant does
not elect to terminate this Lease within 30 days of the lapse of such 270 day
period as it may have been extended as provided above, such right to terminate
this Lease shall be waived and this Lease shall remain in full force and effect.

In addition to Tenant’s termination right set forth in the preceding paragraph,
Tenant shall have the right to terminate this Lease as follows:

 

(1)If Landlord fails to obtain a final and non-appealable building permit for
the Base Building Work for any reason within 270 days after April 30, 2019 (such
270 day period ends on Saturday, January 25, 2020) as such period may be
extended by Force Majeure Delays (not to exceed 1 year in the aggregate) and
Tenant Delays on a day-for-day basis, Tenant shall thereafter be entitled to
send a written notice to Landlord stating that Tenant is terminating this Lease
because of Landlord’s failure to obtain such final and non-appealable building
permit (except that any Tenant Delay shall extend such 270 day period on a
day-for-day basis).  Such termination, however, shall be void if Landlord
obtains such final and non-appealable building permit within 90 days after
receipt of Tenant’s termination notice.  Tenant shall send such termination
notice to Landlord, if at all, within 30 days after the expiration of such 270
day period as it may have been extended as provided above; otherwise, such right
to terminate this Lease shall be waived

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 5

 

and this Lease shall remain in full force and effect.  For purposes of this
paragraph, a “final and non-appealable building permit” means that all
applicable appeal periods have expired with no appeal having been taken (or, if
appealed, such appeal is resolved to the satisfaction of Landlord).

 

(2)If Landlord fails to cause the Building to be in a watertight condition for
any reason within 270 days after March 31, 2020 (such 270 day period ends on
Saturday, December 26, 2020) as such period may be extended by Force Majeure
Delays (not to exceed 1 year in the aggregate) and Tenant Delays on a
day-for-day basis, Tenant shall thereafter be entitled to send a written notice
to Landlord stating that Tenant is terminating this Lease because of Landlord’s
failure to cause the Building to be in such watertight condition (except that
any Tenant Delay shall extend such 270 day period on a day-for-day basis).  Such
termination, however, shall be void if Landlord causes the Building to be in
such watertight condition within 60 days after receipt of Tenant’s termination
notice; otherwise, such right to terminate this Lease shall be waived and this
Lease shall remain in full force and effect.  Tenant shall send such termination
notice to Landlord, if at all, within 30 days after the expiration of such 270
day period as it may have been extended as provided above, such right to
terminate this Lease shall be waived and this Lease shall remain in full force
and effect.

 

The references to “Force Majeure Delays” in paragraphs (1) and (2) above shall
be included within the overall 1 year maximum, aggregate time period for all
forms of Force Majeure Delays set forth in this Section 2.  In case of a
termination of this Lease as set forth in paragraphs (1) or (2) above, (A) the
first month’s Base Rent for the Premises paid by Tenant pursuant to Section 3(a)
below shall be refunded to Tenant, (B), the Security Deposit, or any balance
thereof, i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of this Lease, shall be returned to Tenant (and if
the Security Deposit is the form of a Letter of Credit [as defined in Section
6], with such documentation or instructions as reasonably required by the issuer
thereof to cancel the Letter of Credit), and (C) neither Landlord nor Tenant
shall have any further rights, duties, or obligations under this Lease, except
with respect to provisions that expressly survive termination of this Lease.

 

(a)Per Diem Credit.  If Landlord does not Deliver the Premises by no later than
270 days after the Target Commencement Date for reasons other than Force Majeure
Delays or Tenant Delays, Tenant shall receive a Per Diem Credit (as defined
below) against the Base Rent for the Initial Premises for each day after the
date that is 270 days after the Target Commencement Date until the Lease
Commencement Date.  In all cases, the Target Commencement Date shall be subject
to extension for Force Majeure Delays (not to exceed 1 year in the aggregate) or
Tenant Delays on a day-for-day basis.  For purposes of this Lease, “Per Diem
Credit” means a per day credit in an amount equal to the product of the area of
the Initial Premises (i.e., 92,957 rentable square feet) multiplied by $37.50,
divided by 365.

(b)Definitions of Various Dates.  For purposes of this Lease, (i) the
“Commencement Date” shall mean the date of this Lease, (ii) the “Lease
Commencement Date” means 10 business days after Landlord Delivers the Premises
for the performance of the Tenant Improvements, (iii) the “Rent Commencement
Date” for the Initial Premises means the first anniversary of the Lease
Commencement Date, and (iv) the “4th Floor Rent Commencement Date” for the 4th
Floor Premises means the first anniversary of the Rent Commencement
Date.  Landlord shall provide Tenant with notice of the anticipated the Lease
Commencement Date not more than 60 days and not less than 30 days before such
date. Upon written request of Landlord, Tenant shall execute and deliver one or
more written acknowledgments of the Commencement Date, the Lease Commencement
Date, the Rent Commencement Date, the 4th Floor Rent Commencement Date, and the
expiration date of the Base Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, that Landlord’s failure to request, provide, or execute, or
Tenant’s failure to execute and deliver, such acknowledgment(s) shall not affect
Landlord’s or Tenant’s rights and obligations hereunder.  The “Term” of this
Lease shall be the Base Term, as defined above in the Basic Lease Provisions and
any Extension Terms that Tenant may elect pursuant to Section 42 (Right to
Extend Term).

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 6

 

(c)Condition of Premises.  Except as set forth in the Landlord Work Letter and
in this Section 2, Section 7 (Use), and Section 13 (Landlord’s
Repairs):  (i) Tenant shall accept the Premises in their condition as of the
Lease Commencement Date, subject to the Premises being in material compliance
with all applicable material Legal Requirements (as defined in Section 7); (ii)
Landlord shall have no obligation for any defects in the Premises; and (iii)
Tenant’s taking possession of the Premises shall be conclusive evidence that
Tenant accepts the Premises and that the Premises were in good condition at the
time possession was taken.  Any occupancy of the Premises by Tenant before the
Lease Commencement Date shall be subject to all of the terms and conditions of
this Lease (other than the obligation to pay Base Rent or Tenant’s Share of
Operating Expenses).

(d)Complete Agreement.  Tenant agrees and acknowledges that, except as otherwise
expressly provided in this Lease, neither Landlord nor any agent of Landlord has
made any representation or warranty with respect to the condition of all or any
portion of the Premises or the Project, and/or the suitability of the Premises
or the Project for the conduct of Tenant’s business, and Tenant waives any
implied warranty that the Premises or the Project are suitable for the Permitted
Use.  This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations that are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

(e)Latent Defects.  Notwithstanding the foregoing provisions of this Section 2,
Tenant shall have a period of one year after Landlord’s Delivery of the Premises
to Tenant to reasonably identify in writing any Latent Defects (as defined
below) in the Premises and the mechanical, electrical, heating, air
conditioning, and ventilation (“HVAC”), and plumbing systems and the structural
components serving the Premises.  For purposes of this Lease, “Latent Defects”
means those material defects in the Premises and such systems and/or components
that could not have been readily identified or discovered through a reasonable
inspection thereof conducted by a qualified architect, engineer, or
technician.  Landlord will promptly repair such identified Latent Defects
(subject to Landlord’s reasonable confirmation that such Latent Defects are, in
fact, Latent Defects).

(f)On Site Food Service.  By no later than the Rent Commencement Date for the
Initial Premises, Landlord shall use commercially reasonable efforts to enter
into a lease or other arrangement with a third party operator for space on the
first floor of the Building not to exceed approximately 6,299 rentable square
feet in area as shown on Exhibit A attached hereto (“On Site Food Service Area”)
or the purpose of establishing and operating a restaurant (“On Site Food
Service”).  Landlord makes no guaranty, promise, or assurance that it will, in
fact, enter into such an agreement for On Site Food Service, and the terms of
such agreement (if any) shall be satisfactory to Landlord in the exercise of its
sole and absolute discretion.  Landlord’s obligation to use commercially
reasonable efforts shall be satisfied in full if Landlord performs the
following:  (i) Landlord directs its broker in writing to identify potential
providers of the On Site Food Service, (ii) Landlord solicits written proposals
from at least 3 potential providers of the On Site Food Service, and (iii)
Landlord interviews at least 2 potential providers of the On Site Food
Service.  

(1)If Landlord determines not to open the On Site Food Service or, if Landlord
opens the On Site Food Service but later ceases to operate it, then the
Expansion Right and Tenant’s rights for the Hold Space as set forth in Section
41 shall apply to the On Site Food Service Area.

(2)If Landlord determines not to open the On Site Food Service or, if Landlord
opens the On Site Food Service but later ceases to operate it, and Tenant
subsequently leases the On Site Food Service Area pursuant to Tenant’s exercise
of the Expansion Right or Tenant’s exercise of its rights for the Hold Space as
set forth in Section 41, then Tenant shall have the right to operate an On Site
Food Service in the On Site Food Service Area as long as it is operated on a
private (non-public) basis and is for the sole and exclusive use and enjoyment
of Tenant and its employees.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 7

 

(g)Occupancy of 4th Floor Premises.  Notwithstanding anything to the contrary
contained herein, Tenant shall have the right to occupy and use the 4th Floor
Premises at any time and from time to time from and after the Lease Commencement
Date, for the Permitted Use, without affecting the 4th Floor Rent Commencement
Date or triggering the payment of Base Rent with respect to 4th Floor Premises
before such date.

3.Rent.

(a)Base Rent.  The first month’s Base Rent for the Premises and the Security
Deposit shall be due and payable on delivery of a Tenant-executed copy of this
Lease to Landlord; such first month’s Base Rent shall be applied to the first
payment(s) of Base Rent during the Term after the Initial Premises Base Rent
Abatement.  Beginning on the Rent Commencement Date and the 4th Floor Rent
Commencement Date, respectively, and on or before the first day of each calendar
month thereafter during the Term hereof (but subject to the Base Rent Abatement
described in Section 4(a)) Tenant shall pay to Landlord in advance, without
demand, abatement, deduction or set-off, except as otherwise provided herein,
monthly installments of Base Rent for the Initial Premises and the 4th Floor
Premises, respectively, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other entity
or person or at such other place as Landlord may from time to time notify Tenant
in writing not less than 30 days in advance.  Payments of Base Rent for any
fractional calendar month shall be prorated on a per diem basis.  The obligation
of Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations.  Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in Section
5) due hereunder except for any abatement or set-off as may be expressly
provided in this Lease.

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  commencing on the Lease Commencement
Date (and notwithstanding the Initial Premises Base Rent Abatement), (i)
Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii) any
and all other amounts Tenant assumes or agrees to pay under the provisions of
this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.Base Rent Adjustments.  Base Rent shall be increased on each anniversary of
the first day of the first full calendar month during the Base Term (each an
“Adjustment Date”) by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Adjustment Date.  Base
Rent, as so adjusted, shall thereafter be due as provided herein.  Base Rent
adjustments for any fractional calendar month shall be prorated.  

(a)Base Rent Abatement.  Notwithstanding anything to the contrary contained in
this Lease, but provided Tenant is not in Default hereunder, Landlord hereby
grants Tenant an abatement of the Base Rent (i) payable for the Initial Premises
during the period beginning on the Lease Commencement Date and ending the day
before the Rent Commencement Date (i.e., 12 months after the Lease Commencement
Date) (“Initial Premises Base Rent Abatement”), and (ii) payable for the 4th
Floor Premises during the period beginning on the Lease Commencement Date and
ending the day before the 4th Floor Rent Commencement Date (i.e., 12 months
after the Rent Commencement Date; 24 months after the Lease Commencement Date)
(“4th Floor Base Rent Abatement”; together with the Initial Premises Base Rent
Abatement, the “Base Rent Abatement”).  For the avoidance of doubt, if the Lease
Commencement Date occurs on the first day of a calendar month, the Base Rent
Abatement will be measured from that date.  If the Lease Commencement Date
occurs on a day other than the first day of a calendar month, the Base Rent
Abatement will be measured from the first day of the following calendar
month.  Except as provided in the preceding sentences, Tenant shall pay the full
amount of Base Rent due in accordance with the provisions of this Lease.  The
administration rent set forth in Section 5 below shall not be abated and shall

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 8

 

be based on the amount of Base Rent that would have been payable but for the
Base Rent Abatement.  Notwithstanding anything to the contrary in this
Section 4(a), the adjustment in the Base Rent as set forth in this Section 4
shall be based on the full and unabated amount of Base Rent payable for the
first 12 month period from and after the Lease Commencement Date.

(b)Base Rent Set-off for Failure to Fund TI Allowance.  If Landlord fails to
disburse any portion of the TI Allowance (as defined in the Tenant Work Letter)
to Tenant for TI Costs incurred in connection with the design and construction
of the Tenant Improvements in the time and manner required by the Tenant Work
Letter, Tenant may thereafter send a second written request (after the request
for disbursement) to Landlord (“Set-off Demand Notice”).  The Set-off Demand
Notice shall include a copy of the request for disbursement.  If Landlord fails
to pay the portion of the TI Allowance owed to Tenant within 5 business days
after the Set-off Demand Notice is received by Landlord and as long as Tenant is
not in default of its obligations under this Lease of which default Tenant has
been given notice and Landlord’s payment obligation has not been suspended under
Section 5(e) of the Tenant Work Letter, then Tenant shall have the right to
set-off such unpaid TI Allowance amounts owed by Landlord against the next
accruing monthly installments of Base Rent under this Lease.  Tenant shall not
claim any rights of set-off for unfunded portions of the TI Allowance to the
extent that Tenant has not first made a written request for disbursement for
such amount, and the amount of set-off shall not exceed any shortfall
specifically set forth in the previously claimed TI Allowance payment.  If
Landlord in good faith disputes (“Dispute”) that Tenant is entitled to the
disbursement of any portion of the TI Allowance and so notifies Tenant in
writing, the parties shall promptly meet to resolve the Dispute.  If Landlord
and Tenant are unable to resolve the Dispute within 15 days after the date of
Landlord’s notification of Tenant, the parties shall submit the Dispute to final
and binding arbitration as set forth in this Section.  During the pendency of
the Dispute, Tenant shall make payments of Base Rent into escrow with an escrow
agent appointed by Landlord and reasonably acceptable to Tenant, which escrow
shall be governed by an escrow agreement in form and substance reasonably
acceptable to Landlord, Tenant, and such escrow agent.  The arbitration shall be
in accordance with the then prevailing Expedited Procedures of the Arbitration
Rules for the Real Estate Industry of the American Arbitration Association
(“AAA”) or the successor of such Rules.  Judgment on the award rendered by the
arbitrators may be enforced and entered in any court having jurisdiction.

5.Operating Expense Payments.  Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (“Annual
Estimate”), which may be revised by Landlord from time to time (but no more than
twice) during such calendar year.  Beginning on the Lease Commencement Date (and
notwithstanding the Base Rent Abatement), Tenant shall pay Landlord on or before
the first day of each calendar month during the Term hereof an amount equal to
1/12th of Tenant’s Share of the Annual Estimate for the entire
Premises.  Payments for any fractional calendar month shall be prorated.
Operating Expenses for the calendar years in which Tenant’s obligation to share
therein begins and ends shall be prorated.  

The term “Operating Expenses” means, except as otherwise provided herein, all
costs and expenses of any kind or description whatsoever incurred or accrued
each calendar year by Landlord with respect to the Building (including the
Building’s Share of all costs and expenses of any kind or description incurred
or accrued by Landlord with respect to the Project which are not specific to the
Building or any other building located in the Project) determined in accordance
with generally acceptable accounting principles consistently applied from year
to year as such principles are generally applied in the real estate industry
(“GAAP”) (including, without duplication, Taxes (as defined in Section 9),
capital repairs and improvements made to accomplish a reduction in the Operating
Expenses, to comply with any changes in applicable Legal Requirements enacted
after the Lease Commencement Date or to ensure continued compliance with Legal
Requirements in effect on the Lease Commencement Date, or to replace worn out or
obsolete building systems or equipment (which capital repairs and improvements
shall be amortized over their useful life on a straight-line basis without
interest), the costs of Landlord’s third party property manager or, if there is
no third party property manager, administration rent in the amount of 3% of Base
Rent, the cost to repair or replace exterior glass, caulking, or brick, the cost
of any tuck pointing, and Landlord’s costs

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 9

 

and expenses associated with the On Site Food Service (net of any costs and
expenses paid to Landlord by the operator of the On Site Food Service, if any,
and inclusive of any costs, fees, and/or subsidies paid by Landlord to the
operator of the On Site Food Service, if any), excluding only:

(a)costs of repair or replacement of the roof, foundation, slab, and structural
walls of the Building, the original construction costs of the Project, the costs
of any subsequent renovation of the Project (except for capital repairs and
improvements and normal repair and maintenance, the costs of which are
includable in Operating Expenses as provided above), and costs of correcting
defects in such original construction or renovation;

(b)capital expenditures for expansion or renovation of the Project (except for
capital repairs and improvements, the cost of which are includable in Operating
Expenses as provided above);

(c)[reserved];

(d)interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord or the owner of any interest in the Project, financing costs and
amortization of funds borrowed by Landlord or the owner of any interest in the
Project, whether secured or unsecured and all payments of base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;

(e)amortization and depreciation of the Project (except for amortization of
capital repairs and improvements, which are includable in Operating Expenses as
provided above);

(f)advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to current or
prospective tenants for the Project, including, the cost of or imputed rent for
any leasing office maintained in the Project (to the extent such office exceeds
5,000 rentable square feet), free rent, construction allowances, moving costs
and other leasing concessions granted to such  tenants;

(g)legal and other expenses incurred in the negotiation or enforcement of
leases;

(h)costs of completing, fixturing, improving, renovating, painting, redecorating
or other work, which Landlord pays for or performs for any leasable space in the
Project, and costs of correcting defects in such work;

(i)costs of utilities (including HVAC service) outside normal business hours
provided to tenants of the Project and for which such tenants are charged;

(j)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(k)salaries, wages, benefits and other compensation paid to officers and
employees of Landlord or the owner of any interest in the Project who are not
assigned in whole or in part to the operation, management, maintenance, or
repair of the Project, and in the case of such parties who are assigned only in
part to the operation, management, maintenance, or repair of the Project, the
portion of such salaries, wages, benefits, and other compensation not allocable
to the Project;

(l)general organizational, administrative and overhead costs relating to
maintaining Landlord’s or the owner of any interest in the Project’s existence,
either as a corporation, partnership, or other entity, including general
corporate, legal and accounting expenses;

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 10

 

(m)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers, or mortgagees of the
Building;

(n)costs incurred by Landlord or the owner of any interest in the Project due to
(i) the violation by Landlord, any owner of any interest in the Project, or
their respective employees, agents or contractors or any tenant, licensee or
occupant of the terms and conditions of any lease or license of, or occupancy
agreement with respect to, space in the Project or any Legal Requirement or (ii)
the gross negligence or willful misconduct of Landlord or its employees;

(o)penalties, fines or interest incurred as a result of Landlord’s or the owner
of any interest in the Project’s inability or failure to make payment of Taxes
and/or to file any tax or informational returns when due, or from Landlord’s
failure to make any payment of Taxes required to be made by Landlord or
hereunder, or by or the owner of any interest in the Project, before
delinquency;

(p)overhead and profit increment paid to Landlord or the owner of any interest
in the Project, or to subsidiaries or affiliates of Landlord or the owner of any
interest in the Project, for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(q)costs of Landlord’s or the owner of any interest in the Project’s charitable
or political contributions and/or trade association dues, or to acquire,
maintain, and/or insure any fine art located at the Project;

(r)costs in connection with services (including electricity), items or other
benefits of a type that are not standard for the Project and that are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord or the owner of any
interest in the Project;

(s)costs incurred in the sale or refinancing of the Project or Landlord’s or the
owner of any interest in the Project’s interest(s) therein;

(t)net income taxes of Landlord or the owner of any interest in the Project
(except to the extent such net income taxes are in substitution for any Taxes
payable hereunder), franchise, capital stock, gift, estate or inheritance taxes
or any federal, state or local documentary taxes imposed against the Project or
any portion thereof or interest therein;

(u)costs to repair or correct Latent Defects identified to Landlord within 1
year after Landlord’s Delivery of the Premises to Tenant;

(v)costs incurred (less costs of recovery) for any items to the extent such
amounts are actually recovered by Landlord under a manufacturer’s,
materialman’s, vendor’s, or contractor’s warranty;

(w)costs to repair, restore, or replace any item in the Building, to the extent
Landlord is actually reimbursed therefor by proceeds from insurance or
condemnation;

(x)costs incurred in connection with environmental clean-up, response action, or
remediation on, in or under or about the Project, to the extent such costs
relate to matters (i) existing before the Commencement Date, but excepting costs
of normal and customary testing and monitoring, or (ii) caused by Landlord after
the Commencement Date; provided, however, that Tenant shall have the obligation
to prove by a preponderance of the evidence that such environmental clean-up,
response action, or

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 11

 

remediation relate to matters existing before the Commencement Date or were
caused by Landlord, ITS agents, employees, or contractors after the Commencement
Date.  Upon Tenant satisfying such obligation, Landlord shall, at no cost to
Tenant, perform or take (as the case may be) such environmental clean-up,
response action, or remediation to the extent required by applicable
Governmental Authorities;

(y)salaries, wages, or other compensation paid to employees of any property
management organization being paid a fee by Landlord or the owner of any
interest in the Project for its services where such services are covered by a
management fee;

(z)any items excluded from Taxes;

(aa)all costs to comply with Landlord’s warranty obligations under this Lease;

(bb)reserves for future Operating Expenses; and

(cc)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Notwithstanding any contrary provision contained in this Section 5, Controllable
Operating Expenses (as defined below) shall be capped so that no increase
thereof in any calendar year exceeds 5% over the prior year’s Controllable
Operating Expenses on a non-cumulative basis.  As a result, the actual annual
increase of Controllable Operating Expenses in any given calendar year from and
after the calendar year in which the Lease Commencement Date occurs may be less
than or equal to 5% (but shall not exceed 5% in any such year).  For purposes of
this Lease, “Controllable Operating Expenses” means all Operating Expenses
except real estate taxes, utilities, snow and ice removal, and insurance
premiums (such exceptions collectively referred to herein as the
“Non-Controllable Operating Expenses”).

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year (including a
breakdown of Controllable Operating Expenses for such calendar year), and (b)
the total of Tenant’s payments in respect of Tenant’s Share of Operating
Expenses for such year.  If Tenant’s Share of actual Operating Expenses for such
year exceeds Tenant’s payments in respect of Tenant’s Share of Operating
Expenses for such year, the excess shall be due and payable by Tenant as Rent
within 30 days after delivery of such Annual Statement to Tenant.  If Tenant’s
payments of Operating Expenses for such year exceed Tenant’s Share of actual
Operating Expenses for such year Landlord shall pay the excess to Tenant within
30 days after delivery of such Annual Statement, except that after the
expiration, or earlier termination of the Term or if Tenant is delinquent in its
obligation to pay Rent, Landlord shall pay the excess to Tenant after deducting
all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 120 days after Tenant’s receipt thereof, shall question or contest same
by giving written notice to Landlord.  If, during such 120 day period, Tenant in
good faith questions or contests the accuracy of Landlord’s statement of
Tenant’s Share of Operating Expenses, Landlord will provide Tenant and/or its
designated lease audit firm (working pursuant to a fee arrangement other than a
contingent fee) with access during normal business hours at the management
office for the Project (located in the Washington, D.C. metropolitan area) with
access to Landlord’s books and records relating to the operation of the Project
and such other records and information as reasonably required to enable Tenant
and/or its designated lease audit firm to determine the amount of Operating
Expenses for the calendar year in question and the accuracy of the Annual
Statement thereof (“Expense Information”).  If after Tenant’s and/or its
designated lease audit firm’s review of such Expense Information (“Tenant’s
Review”), Landlord and Tenant cannot agree upon the amount of Tenant’s Share of
Operating Expenses for the calendar year in question, then either Landlord or
Tenant shall have the right

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 12

 

to have an independent public accounting firm selected by such party from among
the 5 largest in the United States and reasonably approved by the other party,
working pursuant to a fee arrangement other than a contingent fee (at Landlord’s
or Tenant’s cost and expense as provided below), audit and/or review the Expense
Information for the year in question (“Independent Review”).  The results of any
such Independent Review shall be binding on Landlord and Tenant.  If the
Independent Review (or Tenant’s Review as agreed to by Landlord) shows that the
payments actually made by Tenant with respect to Tenant’s Share of Operating
Expenses for the calendar year in question exceeded Tenant’s Share of Operating
Expenses for such calendar year, Landlord shall at Landlord’s option either (i)
if such excess can be fully recovered within 6 months thereby, credit the excess
amount to the next succeeding installments of estimated Tenant’s Share of
Operating Expenses (or the date Landlord agreed to Tenant’s Review, if
applicable) or (ii) pay the excess to Tenant within 30 days after delivery of
the results of the Independent Review, except that after the expiration or
earlier termination of this Lease or if Tenant is delinquent in its obligation
to pay Rent, Landlord shall pay the excess to Tenant after deducting all other
amounts due Landlord.  If the Independent Review shows that Tenant’s payments
with respect to Tenant’s Share of Operating Expenses for such calendar year were
less than Tenant’s Share of Operating Expenses for the calendar year, Tenant
shall pay the deficiency to Landlord within 30 days after delivery of the
results of the Independent Review to Landlord and Tenant (or the date Landlord
agreed to Tenant’s Review, if applicable).  If the Independent Review (or
Tenant’s Review as agreed to by Landlord) shows that Tenant has overpaid with
respect to Tenant’s Share of Operating Expenses by 5% or more, then Landlord
shall (i) reimburse Tenant for all costs incurred by Tenant for Tenant’s Review
and (ii) pay all costs of the Independent Review.  If the Independent Review (or
Tenant’s Review as agreed to by Landlord) shows that Tenant has overpaid with
respect to Tenant’s Share of Operating Expenses by less than 5%, then Tenant
shall pay all costs of Tenant’s Review and the Independent Review.  

Notwithstanding anything set forth herein to the contrary, if the Building is
not at least 95% occupied on average during any calendar year falling wholly or
partially during the Term, Tenant’s Share of Operating Expenses for such year
shall be computed as though the Building had been 95% occupied on average during
such calendar year, provided that in no event shall Landlord collect from
Building tenants more than 100% of Operating Expenses actually incurred in any
calendar year.

“Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
as Tenant’s Share with respect to Building Operating Expenses, or Tenant’s
Project Share as to Project Operating expenses, as applicable, as reasonably
adjusted by Landlord for changes in the physical size of the Premises or the
Project occurring thereafter.  Landlord may directly invoice Tenant (and Tenant
shall pay as Additional Rent) for any item of expense or cost reimbursable by
Tenant that Landlord reasonably determines relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project that
includes the Premises or that varies with occupancy or use.  For the avoidance
of doubt, a repair, replacement, or service shall be deemed to benefit only the
Premises (a) if an act or omission by Tenant or any Tenant Party causes or
triggers the need for such repair, replacement or service (but only to the
extent the cost of which is not covered by insurance), or (b) if Tenant requests
a repair, replacement, or service that Landlord is not otherwise obligated to
perform or provide under the terms of this Lease.  The cost of any such repair,
replacement or service shall be excluded from the Operating Expenses if caused
by any other tenant of the Building that is directly invoiced for such repair,
replacement, or service.  Base Rent, Tenant’s Share of Operating Expenses and
all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

6.Security Deposit.  Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (“Security Deposit”)
for the performance of all of Tenant’s obligations hereunder in the amount set
forth in the Basic Lease Provisions, which Security Deposit shall be in the form
of an unconditional and irrevocable letter of credit (“Letter of Credit”):  (i)
in form and substance satisfactory to Landlord, (ii) naming Landlord as
beneficiary, (iii) expressly allowing Landlord to draw upon it at any time from
time to time by delivering to the issuer notice that Landlord is entitled to
draw thereunder, (iv) issued by an FDIC-insured financial institution reasonably
satisfactory to Landlord, and

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 13

 

(v) redeemable by presentation of a sight draft in Maryland or California.  As
of the Commencement Date, Silicon Valley Bank is an FDIC-insured financial
institution reasonably satisfactory to Landlord.  If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit.  The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease.  The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default.  Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Default, without prejudice to any other remedy provided herein or provided by
law.  Upon any such use of all or any portion of the Security Deposit, Tenant
shall pay Landlord within 5 business days after written demand the amount that
will restore the Security Deposit to the amount set forth in the Basic Lease
Provisions.  Tenant hereby waives the provisions of any law, now or hereafter in
force, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of Rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums reasonably necessary to compensate Landlord
for any other actual loss or damage, foreseeable or unforeseeable, caused by the
act or omission of Tenant or any officer, employee, agent or invitee of Tenant
that constitutes a Default hereunder.  Upon bankruptcy or other debtor-creditor
proceedings involving Tenant, the Security Deposit shall be deemed to be applied
first to the payment of Rent and other charges due Landlord for periods prior to
the filing of such proceedings.  If Tenant shall fully perform every provision
of this Lease to be performed by Tenant, the Security Deposit, or any balance
thereof (i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of this Lease), shall be returned to Tenant (or,
at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 90 days after the expiration or earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  Landlord’s obligation respecting the Security Deposit is that of a
debtor, not a trustee, and no interest shall accrue thereon.  

7.Use.  The Premises shall be used solely for the Permitted Use set forth in the
Basic Lease Provisions, and in compliance with all applicable Legal
Requirements.  As used in the Lease, “Legal Requirements” (collectively, and
each, a “Legal Requirement”) shall mean all laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to, as the context requires, (i) the Premises, the
Building, and/or the Project, and to the use and occupancy thereof, including,
without limitation, the Americans With Disabilities Act, 42 U.S.C. § 12101, et
seq. (together with the regulations promulgated pursuant thereto, “ADA”) and/or
(ii) Landlord and/or Tenant.  Tenant shall, upon 5 business days’ written notice
from Landlord, discontinue any use of the Premises that is declared by any
Governmental Authority (as defined in Section 9) having jurisdiction to be a
violation of a Legal Requirement.  Tenant will not use or permit the Premises to
be used for any purpose or in any manner that would void Tenant’s or Landlord’s
insurance.  Tenant shall not permit any part of the Premises to be used as a
“place of public accommodation”, as defined in the ADA or any similar legal
requirement.  Tenant shall reimburse Landlord within 30 days after written
demand for any additional premium charged under any such insurance policy then
maintained by Landlord for the Project by reason of Tenant’s failure to comply
with the provisions of this Section or otherwise caused by Tenant’s use and/or
occupancy of the Premises in violation of this Section.  Tenant will use the
Premises in a careful, safe and lawful manner and will not commit or permit
waste, overload the floor or structure of the Premises, subject the Premises to
use that would damage the Premises or materially obstruct or interfere with the
rights of Landlord or other tenants or occupants of the Project (Landlord
agreeing that the use of the Premises for the Permitted Use

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 14

 

will not so obstruct or interfere with such rights), including conducting or
giving notice of any auction, liquidation, or going out of business sale on the
Premises, or using or allowing the Premises to be used for any unlawful
purpose.  Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations from the Premises from
extending into Common Areas, or other space in the Project.  Tenant shall not
place any machinery or equipment weighing 500 pounds or more in or upon the
Premises or transport or move such items through the Common Areas of the Project
or in the Project elevators without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, delayed, or conditioned.  Except as
may be provided under the Tenant Work Letter, Tenant shall not, without the
prior written consent of Landlord (which consent shall not be unreasonably
withheld, delayed, or conditioned), use the Premises in any manner that will
require ventilation, air exchange, heating, gas, steam, electricity or water
beyond the existing capacity of the Building as proportionately allocated to the
Premises based upon Tenant’s Share as usually furnished for the Permitted Use.

(a)Modifications to Common Areas.  Landlord shall, as an Operating Expense (to
the extent such Legal Requirement is first generally applicable to the Building
after the Lease Commencement Date and subject to the provisions of Section 5
requiring amortization of costs of capital items) or at Tenant’s expense (to the
extent such Legal Requirement is applicable solely by reason of Tenant’s, as
compared to other biotechnology or laboratory tenants of the Project, particular
use of the Premises) make any alterations, repairs, replacements, or
modifications to the Common Areas and to the exterior, structure, and roof of
the Building that are required by Legal Requirements, including the
ADA.  Tenant, at its sole expense, shall make any alterations, repairs,
replacements, or modifications to the interior of the Premises that are required
by Legal Requirements (including, without limitation, compliance of the Premises
with the ADA).  Except to the extent such non-compliance (i) exists on the date
Landlord Delivers the Premises to Tenant or (ii) is created by any alterations,
repairs, replacements, or modifications made to the Premises, the Common Areas,
or the Building by or on behalf of Landlord (except as may be required to comply
with any Legal Requirement), Tenant, at its sole expense, shall make any
alterations, repairs, replacements, or modifications to the interior of the
Premises that are required by Legal Requirements (including, without limitation,
compliance of the Premises with the ADA).  Notwithstanding any other provision
herein to the contrary, Tenant shall be responsible for any and all demands,
claims, liabilities, losses, costs, expenses, actions, causes of action, damages
or judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Tenant’s violation of or failure to comply with Legal
Requirements (to the extent such compliance is the obligation of Tenant under
this Lease), and Tenant shall indemnify, defend, hold and save Landlord harmless
from and against any and all such Claims.

(b)Alexandria FitLab.  As long as Tenant is not in Default, Tenant, its
subtenants and their on-site employees (including any individual independent
contractors who are resident on-site on a regular and continuous basis)
(collectively, “On-Site Personnel”) shall have a non-exclusive license to use on
a complimentary basis the Alexandria FitLab located at 910 Clopper Road,
Gaithersburg, Maryland that is owned by an affiliate of Landlord (“910 Clopper
Landlord”).  In no event shall the number of On-Site Personnel having such a
license exceed 20 individuals.   Although the Alexandria FitLab does not form a
part of the Premises, the applicable provisions of this Lease (a) governing
Tenant’s compliance with Legal Requirements, (b) imposing obligations on Tenant
for matters occurring in, on, within, or about the Premises or arising out of
the use or occupancy of the Premises (including, but not limited to, those
obligations relating to insurance and indemnification), or (c) limiting
Landlord’s liability, shall apply with equal force to Tenant’s use of the
Alexandria FitLab.  Landlord shall have the right at any time and from time to
time in the exercise of its sole and absolute subjective discretion to
eliminate, reconfigure, relocate, or modify the Alexandria FitLab or modify its
hours of availability for Tenant’s use, it being understood and agreed that
Landlord makes no guaranty, assurance, or representation to Tenant that the
Alexandria FitLab will remain available for use by Tenant during all or any part
of the Term; provided however, that any such changes shall be applied to Tenant
in a non-discriminatory manner vis-à-vis all other permitted users of the
Alexandria FitLab.  

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 15

 

Landlord or its designee may specifically condition the use of the Alexandria
FitLab by any On-Site Personnel upon such On-Site Personnel’s execution and
delivery of the standard license, indemnification, and waiver agreement required
by Landlord or, if applicable, any operator of the Alexandria FitLab.  Tenant
and the On-Site Personnel shall be required to comply with all of the reasonable
and non-discriminatory rules, regulations, conditions, and scheduling procedures
of the 910 Clopper Landlord in connection with the use of the Alexandria
FitLab.  As of the Commencement Date, Tenant shall cause the 910 Clopper
Landlord to be named as an additional insured under the commercial general
liability policy of insurance that Tenant is required to maintain under this
Lease.  If Tenant Defaults in its obligations under this Section 7(b), Landlord
shall have the right, in addition to any other rights and remedies available to
Landlord for a Default by Tenant, to terminate immediately the license hereby
granted to Tenant to use the Alexandria FitLab.  The expiration or earlier
termination of this Lease shall automatically terminate the license hereby
granted to Tenant to so use the Alexandria FitLab.

(c)Loading Docks.  The Building will contain 2 loading docks as identified on
Exhibit H attached hereto.  Tenant shall have (i) an exclusive license to use
one of the loading docks and associated receiving area serving the Building
designated by Tenant by written notice to Landlord given not later than the
Lease Commencement Date (“Exclusive Loading Dock”), and (ii) a non-exclusive
license to use the other loading dock and associated receiving area serving the
Building in common with other tenants in the Building in accordance with the
Legal Requirements and the terms and conditions of this paragraph
(“Non-Exclusive Loading Dock”; together with the Exclusive Loading Dock, the
“Loading Docks”).  Tenant shall be permitted at its sole cost and expense, to
install, maintain, repair, replace, and remove signage, as reasonably approved
by Landlord, at and/or over the Exclusive Loading Dock denoting that the
Exclusive Loading Dock is for Tenant’s exclusive use, and to install fencing,
caging, or other comparable barrier in the associated receiving area (together
with the Exclusive Loading Dock, the “Exclusive Loading Dock Area”) as
reasonably approved by Landlord, to segregate the Exclusive Loading Dock, and to
use the Exclusive Loading Dock Area for staging and storage purposes as
permitted by this Lease.  The license granted hereby is personal to Tenant and
shall not be assigned or otherwise pledged or transferred, directly or
indirectly, except in conjunction with a Permitted Transfer (as defined in
Section 22).  Tenant shall use the Loading Docks in a manner that will not
unreasonably interfere with the rights of any tenants or occupants in the
Building.  Landlord assumes no responsibility for enforcing Tenant’s rights or
for protecting the Loading Docks from any person or entity, including, but not
limited to, other tenants or occupants of the Building.  During any period of
replacement, repair, or maintenance of the Loading Docks when they are not
operational, Landlord shall have no obligation to provide Tenant with
alternative, supplemental, temporary, or back-up loading docks, provided that
Landlord shall perform such replacement, repair, or maintenance in a manner that
minimizes, to the extent reasonably practicable, the duration and extent of any
material interference with Tenant’s ability to use the Loading Docks, especially
the Exclusive Loading Dock.  Except as expressly set forth in Section 30(i)
below, Landlord makes no warranties of any kind, express or implied, with
respect to the Loading Docks, and Landlord disclaims any such
warranties.  Without limiting the foregoing, Tenant expressly acknowledges and
agrees that Landlord does not guaranty or warrant that the Loading Docks will be
operational at all times, will be of sufficient capacity to accommodate Tenant’s
use thereof, will be free of Hazardous Materials except as expressly set forth
in Section 30(i) below, or will function or perform adequately, and Landlord
shall not be liable for any damages resulting from the failure of the Loading
Docks.  Although the Loading Docks do not form a part of the Premises, the
applicable provisions of this Lease (A) governing Tenant’s compliance with Legal
Requirements, (B) imposing obligations on Tenant for matters occurring in, on,
within, or about the Premises or arising out of the use or occupancy of the
Premises (including, but not limited to, those obligations relating to
insurance, indemnification, Hazardous Materials Clearance (as defined in Section
18), and Environmental Requirements (as defined in Section 30), or (C) limiting
Landlord’s liability, shall apply with equal force to Tenant’s use of the
Loading Docks.  

(1)If Tenant defaults in its obligations under this Section 7(c) and fails to
cure such default within 3 business days after written notice from Landlord,
Landlord shall have the right, in addition to any other rights and remedies
available to Landlord for a Default by Tenant, to suspend immediately

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 16

 

Tenant’s license to use the Loading Docks.  If Tenant cures such default,
Tenant’s license to use the Loading Docks shall be immediately restored.  

(2)Tenant shall have the right to enforce its right to use the Exclusive Loading
Dock Area by posting warning notices on unauthorized vehicles blocking Tenant’s
use of the Exclusive Loading Dock and/or causing any such vehicle to be towed by
a reputable towing company engaged by Tenant (with any towing and storage
charges being payable by the owner of any such towed vehicle).  Tenant shall
indemnify, defend, hold and save Landlord harmless from and against any and all
such Claims arising out of Tenant’s enforcement of its right to use the
Exclusive Loading Dock Area.

(3)The expiration or earlier termination of this Lease shall automatically
terminate the license hereby granted to Tenant to so use the Loading Docks.  The
terms and provisions of this paragraph shall survive the expiration or earlier
termination of this Lease.

(d)Fiber Optic and T-1 Internet Service.  Tenant shall have the right to tie
into the Building’s fiber optic and T-1 internet trunk lines (including the
right to install and maintain equipment and lines in the Building’s point of
entry, risers, and chases as reasonably required by Tenant and reasonably
allocated by Landlord to provide connectivity to the Premises) at no additional
fee or rent payable to Landlord, but Tenant shall be responsible for the cost of
such tying in and any fees charged by the applicable service provider for access
to and use of such fiber optic trunk line.  As of the Commencement Date, the
service providers to the Project are Comcast, Verizon, and Zayo.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed by Landlord in such written consent, such possession shall be
subject to immediate termination by Landlord at any time, (ii) all of the other
terms and provisions of this Lease (including, without limitation, the
adjustment of Base Rent pursuant to Section 4 hereof) shall remain in full force
and effect (excluding any expansion or renewal option or other similar right or
option) during such holdover period, (iii) Tenant shall continue to pay Base
Rent in the amount payable upon the date of the expiration or earlier
termination of this Lease or such other amount as Landlord may indicate, in
Landlord’s sole and absolute discretion, in such written consent (provided such
amounts do not exceed the amounts payable by Tenant had Tenant remained in
possession of the Premises without the express written consent of Landlord as
hereinafter provided), and (iv) all other payments shall continue under the
terms of this Lease.  If Tenant remains in possession of the Premises after the
expiration or earlier termination of the Term without the express written
consent of Landlord, (A) Tenant shall become a tenant at sufferance upon the
terms of this Lease except that the monthly rental shall be equal to 150%
(increasing to 200% after 30 days) of Rent in effect during the last 30 days of
the Term, and (B) Tenant shall be responsible for all damages suffered by
Landlord resulting from or occasioned by Tenant’s holding over (including if
such holding over exceeds 30 days, consequential damages if Landlord has advised
Tenant in advance of any particular consequential damages that Landlord may
incur or suffer as a result of Tenant’s holding over from and after such 30 day
period, including, without limitation, consequential damages that Landlord may
incur or suffer by reason of Landlord’s inability to lease the Premises or
deliver occupancy to a particular tenant).  No holding over by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises.  Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

9.Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) on the Building, or on the Project (as
allocable to the Building without duplication), during the Term, including,
without limitation, all Taxes:  (i) imposed on or measured by or

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 17

 

based, in whole or in part, on rent payable to (or gross receipts received by)
Landlord under this Lease or any other lease of space in the Project and/or from
the rentals received by Landlord or the owner of any interest in the Project,
(ii) based on the square footage, assessed value or other measure or evaluation
of any kind of the Premises or the Project, (iii) assessed or imposed by or on
the operation or maintenance of any portion of the Premises or the Project,
including parking, (iv) assessed or imposed by, or at the direction of, or
resulting from Legal Requirements, or interpretations thereof, promulgated by
any Governmental Authority, or (v) imposed as a license or other fee, charge,
tax, or assessment on Landlord’s business of leasing space in the
Project.  Landlord may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens securing Taxes.  Taxes shall not
include:  (A) any net income, capital, stock, succession, transfer, franchise,
gift, estate, or inheritance taxes imposed on Landlord except to the extent such
taxes are in substitution for any Taxes payable hereunder, (B) any item to the
extent otherwise included in Operating Expenses (other than Taxes) or excluded
therefrom, (C) costs or fees payable to Governmental Authorities in connection
with any future construction, renovation, and/or improvements to the Building,
including fees for transit, housing, schools, open space, child care, arts
programs, traffic mitigation measures, environmental impact reports, traffic
studies, and transportation system management plans, (D) reserves for future
Taxes, (E) any personal property taxes attributable to any fine art located at
the Building, and (F) interest and penalties incurred as a result of Landlord’s
late payment of any Taxes.  If any such Tax is levied or assessed directly
against Tenant, then Tenant shall be responsible for and shall pay the same at
such times and in such manner as the taxing authority shall require.  Tenant
shall pay, prior to delinquency, any and all Taxes levied or assessed against
any personal property or trade fixtures placed by Tenant in the Premises,
whether levied or assessed against Landlord or Tenant.  If any Taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property, or if the assessed valuation of the Project is increased by a value
attributable to improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, higher than the base valuation on which Landlord from
time-to-time allocates Taxes to all tenants in the Project, Landlord shall have
the right, but not the obligation, to pay such Taxes.  The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
within 30 days after written demand (accompanied by reasonably detailed
supporting documentation thereof).

(a)Tax Consultant.  Landlord shall, as an Operating Expense, pay the reasonable
costs to engage a reputable third party tax consultant to review annually the
Taxes to evaluate whether it would be appropriate to contest the Taxes, and
Landlord shall furnish such consultant’s analysis and recommendations to
Tenant.  Landlord, however, retains the ultimate right, in the exercise of its
sole judgment, whether to contest the Taxes.

(b)Tax Abatement or Refund; Jurisdictional Incentives.  If Landlord or the owner
of any interest in the Project receives an abatement or refund of Taxes or other
financial incentives in a definitive dollar amount from the State of Maryland,
Tenant shall be entitled to Tenant’s Share with respect to such abatement,
refund, or incentives solely allocable to the Building and Tenant’s Project
Share as to such abatement, refund, or incentives allocable to the Project, to
be applied by Landlord against Rent next coming due (or, if no further Rent is
due from Tenant, by a cash payment by Landlord to Tenant).  If Tenant applies
for and receives any financial incentives from the State of Maryland for the
Premises or its operations therein, Tenant shall be entitled to the sole benefit
of any such incentives without claim thereon by Landlord or any other party.

10.Parking.  Subject to all Legal Requirements, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project pro rata in accordance with the rentable area of the Premises and the
rentable areas of the Project occupied by such other tenants, to park in those
areas of the Project designated for non-reserved parking, subject in each case
to Landlord’s reasonable and non-discriminatory rules and regulations with
respect thereto.  Landlord shall not charge Tenant for such parking during the
Term.  Landlord may allocate parking spaces among Tenant and other tenants in
the Project pro rata as

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 18

 

described above if Landlord determines in good faith that such parking
facilities are becoming overcrowded.  In addition, Tenant shall have the
exclusive right to 10 reserved parking spaces in the locations to be mutually
agreed upon by Landlord and Tenant, acting reasonably and in good faith, and
Tenant shall, at its sole cost, have the right to mark such parking spaces as
“Reserved” in accordance with applicable Legal Requirements.  Landlord shall not
be responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project or for enforcing any such reservation of
parking spaces.  Tenant shall have the right to enforce its right to reserved
parking spaces by posting warning notices on unauthorized vehicles parking in
Tenant’s reserved spaces and/or causing any such vehicle to be towed by a
reputable towing company engaged by Tenant (with any towing and storage charges
being payable by the owner of any such towed vehicle).  Tenant shall indemnify,
defend, hold and save Landlord harmless from and against any and all such Claims
arising out of Tenant’s enforcement of its reserved parking rights.  As of the
Commencement Date, the current parking ratio is 2.42 standard sized spaces per
1,000 leased rentable square feet.

11.Utilities, Services.

(a)General; Interruption.  Landlord shall provide, subject to the terms of this
Section 11, janitorial services to the Common Areas, water, electricity, heat,
light, power, telephone, sewer, natural gas and other utilities (including fire
sprinklers), and refuse and trash collection (collectively,
“Utilities”).  Landlord shall pay, as Operating Expenses or subject to Tenant’s
reimbursement obligation, for all Utilities used on the Premises during the
Term, all maintenance charges for Utilities during the Term, and any storm sewer
charges or other similar charges for Utilities imposed by any Governmental
Authority or Utility provider during the Term, and any taxes, penalties,
surcharges or similar charges thereon.  Tenant may cause, at its expense and
subject to Landlord’s reasonable approval, any Utilities to be separately
metered and charged directly to Tenant by the provider, in which event (i)
Tenant shall pay directly to the Utility provider, prior to delinquency, any
separately metered Utilities and services that may be furnished to Tenant or the
Premises during the Term, and (ii) Operating Expenses shall be adjusted to
exclude therefrom costs to provide any such separately-metered Utilities to
tenants of the Building and/or Project.  Tenant shall pay directly to the
Utility provider, prior to delinquency, any separately metered Utilities and
services that may be furnished to Tenant or the Premises during the
Term.  Tenant shall pay, as part of Operating Expenses, its share of all charges
for jointly metered Utilities based upon consumption, as reasonably determined
by Landlord.  Except as provided in this paragraph, no interruption or failure
of Utilities from any cause whatsoever shall result in eviction or constructive
eviction of Tenant, termination of this Lease or the abatement of Rent.  Tenant
agrees to limit use of water and sewer with respect to Common Areas to normal
restroom use.  If electricity, water, or HVAC service to the Premises is
interrupted by reason of the gross negligence or willful misconduct of Landlord
and such interruption shall continue for more than 5 consecutive business days,
or 30 business days (regardless of whether consecutive) out of 45 consecutive
business days, and shall render any material portion of the Premises unusable
for the purpose of conducting Tenant’s business as permitted under this Lease,
then to the extent (and only to the extent) that Landlord receives insurance
proceeds from its carrier in respect of such interruption, all Base Rent payable
hereunder with respect to the affected portion of the Premises shall be abated
to such extent as follows:  (A) in the case of an interruption of 5 consecutive
business days, Base Rent shall abate for such portion of the Premises for the
period beginning on the 6th consecutive business day of such failure, and shall
continue until substantial use of the affected portion of the Premises for the
normal conduct of Tenant’s business is restored; and (B) in the case of an
interruption of 30 business days out of 45 consecutive business days, Base Rent
shall abate, during that calendar year, immediately for any additional business
day after the 30th business day of interruption and shall continue until
substantial use of the affected portion of the Premises for the normal conduct
of Tenant’s business is restored.

(b)Emergency Generator.  Landlord’s sole obligation for either providing
emergency generators or providing emergency back-up power to Tenant shall be:
(i) to provide emergency generators with not less than the stated capacity of
the emergency generators to be located in the Building as of the Lease
Commencement Date (which capacity shall not be less than 750 Kw, (ii) to make
connection of such

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 19

 

emergency generators to the Premises available to Tenant during the Term, and
(iii) to contract with a third party to maintain such emergency generators as
per the manufacturer’s standard maintenance guidelines.  Landlord shall have no
obligation to provide Tenant with operational emergency generators or back-up
power or to supervise, oversee, and confirm that the third party maintaining the
emergency generators is maintaining the generators as per the manufacturer’s
standard guidelines or otherwise.  During any period of replacement, repair, or
maintenance of the emergency generators when the emergency generators are not
operational, including any delays thereto due to the inability to obtain parts
or replacement equipment, Landlord shall have no obligation to provide Tenant
with an alternative back-up generator or generators or alternative sources of
back-up power.  Tenant expressly acknowledges and agrees that Landlord does not
guaranty that such emergency generators will be operational at all times or that
emergency power will be available to the Premises when needed, provided that if
Tenant notifies Landlord that an emergency generator is not operational,
Landlord shall use commercially reasonable efforts in good faith to engage or
contact as soon as reasonably practicable under the circumstances a third party
service technician to repair the emergency generator so that it becomes
operational.

(c)Dedicated Generator for Tenant’s Use.  Subject to the satisfaction, in
Landlord’s sole, but reasonable, judgment, of all of the conditions set forth in
this Section 11(c), Tenant may, at its sole cost and expense, install and once
installed shall maintain in the location shown on Exhibit H attached hereto as
“Regenxbio Generator” and dedicated to Tenant’s exclusive use as provided herein
(“Dedicated Generator Area”) for use in connection with Tenant’s business in the
Premises, one emergency backup generator with a capacity of up to [1 Mw], and
all related equipment, piping, venting, and metering devices (collectively,
“Dedicated Generator”) and an above-ground fuel storage tank with adequate
capacity as mutually and reasonably agreed by Landlord and Tenant (“Fuel Tank”).

(1)Installation; Maintenance; Removal.  The Dedicated Generator and Fuel Tank
shall be installed by a contractor reasonably acceptable to Landlord and
thereafter shall be properly maintained by Tenant, all at Tenant’s sole
expense.  Tenant shall be responsible for connecting the Dedicated Generator to
the electrical supply system serving the Premises in accordance with the
reasonable requirements of Landlord’s electrical engineer/contractor.  At the
expiration or earlier termination of the Term, the Dedicated Generator and Fuel
Tank shall, at the election of Tenant, be removed at Tenant’s sole cost and
expense and the area on which they were located shall be returned to the
condition it was in prior to the installation of the Dedicated Generator and
Fuel Tank.  If Tenant does not elect to so remove the Dedicated Generator and
Fuel Tank, Landlord shall acquire sole ownership of the Dedicated Generator and
Fuel Tank free and clear of all liens and encumbrances so that Landlord has good
and marketable title thereto and Tenant shall execute and deliver to Landlord a
bill of sale therefor (in the absence of a bill of sale, this Section shall
constitute the bill of sale).  Tenant shall pay all governmental fees, charges,
and taxes and all hook-up and disconnection fees associated with Tenant’s use of
the Dedicated Generator and Landlord shall have no liability therefor.  All of
the applicable provisions of this Lease, including, without limitation, the
insurance, maintenance, repair, release, and indemnification provisions set
forth in this Lease shall apply and be applicable to Tenant’s installation,
operation, maintenance, and removal of the Dedicated Generator and Fuel
Tank.  Tenant shall, at its sole cost and expense, secure all necessary permits
and approvals from all applicable Governmental Authorities for the size,
placement, installation, and removal of the Dedicated Generator and Fuel
Tank.  If Tenant is unable to obtain the necessary approvals and permits from
any Governmental Authorities for the Dedicated Generator and Fuel Tank, Tenant
shall have no remedy, claim, cause of action, or recourse against Landlord
(provided Landlord complies with its obligations under the next succeeding
sentence hereof), nor shall such failure or inability to obtain any necessary
permits or approvals provide Tenant the right to terminate this Lease.  Landlord
shall cooperate with Tenant in securing all necessary permits and approvals for
the Dedicated Generator and Fuel Tank; provided, however, that Landlord shall
not be obligated to spend any monies in connection with obtaining such permits
and approvals and shall not be required to perform any act or otherwise take any
action that would impose or create any liabilities on Landlord.  Without
limiting any other obligations of Tenant set forth in this Lease, Tenant shall,
at its sole cost and expense, install, maintain, and repair the Dedicated
Generator and Fuel Tank and keep such equipment in good

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 20

 

order and operating condition.  The Fuel Tank shall serve as the fuel source for
the Dedicated Generator to be installed by Tenant.  Any installation work
described in this Section shall comply with the applicable terms and conditions
of this Lease.

(2)Insurance.  If the presence of the Fuel Tank and all related infrastructure
(including, but not limited to, piping, venting, and metering devices) is the
sole cause of an increase in Landlord’s property or liability insurance premiums
for the Building, Landlord shall so inform Tenant in writing (which notice shall
include evidence from the insurer requiring same) and Tenant shall pay to
Landlord as Additional Rent within 30 days after demand therefor an amount equal
to such increase.

(3)Maintenance.  Tenant shall, at its sole cost and expense, at all times during
the Term maintain with a qualified contractor a maintenance and repair contract
(“Dedicated Generator Maintenance Contract”) for the Dedicated Generator.  The
Dedicated Generator Maintenance Contract shall be in form and content reasonably
satisfactory to Landlord.  Landlord shall be a third party beneficiary of the
Dedicated Generator Maintenance Contract and, within 30 days after Landlord’s
request, Tenant shall deliver a copy of the Dedicated Generator Maintenance
Contract to Landlord.

(4)Testing.  Tenant shall be allowed to test the Dedicated Generator
periodically (but no more often than once a week) at a time or times mutually
and reasonably agreed to by Landlord and Tenant.  Tenant shall as soon as
reasonably practicable under the circumstances take all necessary actions to
cause the Dedicated Generator to comply with applicable Legal Requirements
governing the air quality of the Building and to prevent any exhaust emitted
from the Dedicated Generator from adversely affecting the indoor air quality of
the Building.  No promotional or advertising matter or signage shall be attached
to, painted, or displayed on the Dedicated Generator.

(5)Compliance.  Tenant shall, at its sole cost and expense, comply with all
Legal Requirements that may now or hereafter be applicable to the Dedicated
Generator Area or to the use, operation, repair, maintenance, and replacement of
the Dedicated Generator.  The Legal Requirements include, but are not limited
to, Legal Requirements (1) requiring that Tenant obtain the necessary permits
and approvals for the use, operation, repair, maintenance, and replacement of
the Dedicated Generator, (2) establishing standards for any form of pollution,
(3) requiring the person discharging or permitting the discharging of Hazardous
Materials or participating in the discharge or spilling of Hazardous Materials
to report such discharge or spill to the proper Governmental Authorities, and
(4) requiring certain inspections, gauging, and recordkeeping.  Tenant shall pay
all costs, expenses, claims, fines, penalties, and damages that may in any
manner arise out of or be imposed because of the failure of Tenant to comply
with this Section 11(c).  Tenant shall indemnify, defend, and hold harmless
Landlord and its officers, members, directors, employees, managers, employees,
agents, and contractors from all Claims arising from Tenant’s failure to comply
with this Section 11(c).  Each party shall promptly give notice to the other of
any notice of violation of any such Legal Requirements received by such party.

(d)Utility Data.  Tenant agrees to provide Landlord with access to Tenant’s
water and/or energy usage data on a monthly basis, either, at Tenant’s sole
option, by providing Tenant’s applicable utility login credentials to Landlord’s
designated online portal, or by another delivery method reasonably agreed to by
Landlord and Tenant. The costs and expenses incurred by Landlord in connection
with receiving and analyzing such water and/or energy usage data (including,
without limitation, as may be required pursuant to applicable Legal
Requirements) shall be included as part of Operating Expenses.

12.Alterations and Tenant’s Property.  Except for the Base Building Work and the
Tenant Improvements (which are governed by the terms and conditions of the Work
Letters), any alterations, additions, or improvements made to the Premises by or
on behalf of Tenant, including additional locks or bolts of any kind or nature
upon any doors or windows in the Premises, but excluding installation, removal
or realignment of equipment and/or furniture systems (other than removal of
furniture systems owned or

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 21

 

paid for by Landlord) not involving any modifications to the structure or
connections (other than by ordinary plugs or jacks) to Building Systems (as
defined in Section 13) (“Alterations”) shall be subject to Landlord’s prior
written consent, which may be given or withheld in Landlord’s sole discretion if
any such Alteration affects the structure or Building Systems and does not
constitute a Special Structural Alteration (as defined in Section 12(c) below),
but which shall otherwise not be unreasonably withheld, conditioned, or
delayed.  Tenant may construct Alterations in the Premises that are
nonstructural and do not materially or adversely affect the Building Systems
without Landlord’s prior approval if the aggregate cost of all such work in any
12 month period does not exceed $250,000 (a “Notice-Only Alteration”), provided
Tenant notifies Landlord in writing of such intended Notice-Only Alteration, and
such notice shall be accompanied by plans, specifications and such other
information concerning the nature and cost of the Notice-Only Alteration as may
be reasonably requested by Landlord, which notice and accompanying materials
shall be delivered to Landlord not less than 15 business days in advance of any
proposed construction.  If Landlord approves any Alterations that require such
approval, Landlord may impose such conditions on Tenant in connection with the
commencement, performance and completion of such Alterations (including any
Special Structural Alteration) as Landlord may deem appropriate in Landlord’s
reasonable discretion.  Any request for approval shall be in writing, delivered
not less than 15 business days in advance of any proposed construction, and
accompanied by plans, specifications, bid proposals, work contracts and such
other information reasonably documenting the nature and cost of the alterations,
including the identities and mailing addresses of all persons performing work or
supplying materials.  Landlord’s right to review plans and specifications and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to ensure that such plans and specifications or construction comply
with applicable Legal Requirements.  Landlord shall either approve or disapprove
such plans and specifications in writing within 7 business days after receipt
thereof.  Any disapproval shall be accompanied by a reasonably detailed
explanation for the disapproval.  If Landlord does not respond to such request
within such 7 business day period, Tenant may send a second written notice to
Landlord (together with a concurrent copy sent by a reputable overnight delivery
service providing receipted evidence of delivery to Mr. Lawrence J. Diamond,
Alexandria Real Estate Equities, Inc., 946 Clopper Road, Gaithersburg,
Maryland  20878), requesting Landlord’s approval of such Alterations.  If
Landlord does not respond within 5 business days after receipt of such second
notice, such request for Alterations shall be deemed to have been approved by
Landlord.  Such second notice to Landlord shall state the following in 10-point
or larger in bold face type in capitalized letters:

LANDLORD’S FAILURE TO RESPOND WITHIN five (5) BUSINESS DAYS AFTER RECEIPT OF
THIS request SHALL MEAN THAT LANDLORD HAS BEEN DEEMED TO HAVE APPROVED THE
REQUEST FOR ALTERATIONS DESCRIBED IN THIS REQUEST.

 

Tenant shall cause, at its sole cost and expense, all Alterations to comply with
the insurance requirements set forth in this Lease and with Legal Requirements
and shall implement at its sole cost and expense any alteration or modification
required by Legal Requirements as a result of any Alterations.  Tenant shall pay
to Landlord, as Additional Rent, within 30 days after written demand an amount
equal to 3% of the hard construction costs incurred by Tenant in connection with
any Alteration that requires Landlord’s approval to cover Landlord’s overhead
and expenses for plan review, coordination, scheduling, and inspection.  Before
Tenant begins any Alteration, Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall
reimburse Landlord for, and indemnify and hold Landlord harmless from, any
expense incurred by Landlord by reason of faulty work done by Tenant or its
contractors or inadequate cleanup.

 

(a)Security for Completing Alterations.  Tenant (but only if Tenant is other
than RegenXBio Inc. or an assignee of REGENXBIO, Inc. pursuant to a Permitted
Transfer) shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 22

 

provide) certificates of insurance (in form and substance reasonably
satisfactory to Landlord; form ACORD 25 for commercial liability and form ACORD
28 for commercial property are satisfactory to Landlord) for workers’
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction.  Upon completion of any
Alterations, Tenant shall deliver to Landlord:  (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

(b)Tenant’s Property; Restoration.  Other than (i) the items, if any, listed on
Exhibit F attached hereto, (ii) any items agreed by Landlord in writing to be
included on Exhibit F in the future, and (iii) any trade fixtures, machinery,
equipment and other personal property (including built-in machinery and
equipment) not paid for out of the TI Allowance (as defined in the Tenant Work
Letter) that may be removed without material damage to the Premises, unless such
damage shall be repaired (including capping or terminating utility hook-ups
behind walls) by Tenant during the Term (collectively, “Tenant’s Property”), all
property of any kind paid for with the TI Allowance, all Alterations, real
property fixtures, built-in casework and cabinets and other similar additions
and improvements built into the Premises so as to become an integral part of the
Premises such as fume hoods that penetrate the roof or plenum area, built-in
cold rooms, built-in warm rooms, walk-in cold rooms, walk-in warm rooms,
deionized water systems, glass washing equipment, autoclaves, chillers, built-in
plumbing, electrical and mechanical equipment and systems (including wiring and
cabling), and any power generator and transfer switch (collectively,
“Installations”) shall be and shall remain the property of Landlord during the
Term and following the expiration or earlier termination of the Term, shall not
be removed by Tenant at any time during the Term and shall remain upon and be
surrendered with the Premises as a part thereof in accordance with Section 28
following the expiration or earlier termination of this Lease, it being
understood and agreed that (A) with the exception of Special Structural
Alterations, Tenant shall have no obligation whatsoever to remove any
Installations from the Premises or the Building upon the expiration or earlier
termination of this Lease or to restore the Premises or the Building to their
condition prior to the installation thereof, and (B) any equipment installed by
Tenant (including, but not limited to, stand-alone autoclaves and steam
sterilizers), may be removed by Tenant regardless of the degree of integration
into the Premises, so long as Tenant, at its sole cost and expense, repairs any
damage caused by such removal (including, but not limited to, capping or
terminating utility hook-ups behind walls).  During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant.  

(c)Special Structural Alterations.  Subject to the terms of this Section 12 and
notwithstanding any contrary provision contained in this Lease, (i) a Special
Structural Alteration shall constitute and be treated as an Alteration except
that this Section 12(c) shall govern Landlord’s approval standard for a Special
Structural Alteration and Tenant’s obligations to remove a Special Structural
Alteration and to restore the Premises based on such removal, and (ii) Landlord
shall not unreasonably withheld, delay, or condition its approval for a Special
Structural Alteration requested by Tenant.  In assessing whether to grant or
withhold its approval, Landlord shall have the right to engage a structural
engineer to advise Landlord.  Tenant shall, within 30 days after written request
therefor, reimburse Landlord as Additional Rent for the fees and expenses of
such structural engineer.  On the expiration of earlier termination of the Term,
Tenant shall, at its sole cost and expense, remove the Special Structural
Alteration if requested to do so by Landlord and repair any damage caused by
such removal (including, but not limited to, capping or terminating utility
hook-ups behind walls).  During any such restoration period, Tenant shall pay
Rent to Landlord as provided herein as if such space were otherwise occupied by
Tenant.  For purposes of this Lease, a “Special Structural Alteration” means an
installation of additional structural support or bracing and core drilling as
needed to accommodate Tenant’s equipment to be located in the Premises from time
to time, and the performance of slab openings/penetrations for installation of
internal stairwells connecting portions of the Premises located on adjacent
floors) to Building Systems.  

13.Landlord’s Repairs.  Landlord shall, in accordance with the Maintenance
Standard (as defined below), maintain the following:  (a) as an Operating
Expense (subject to the provisions of Section

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 23

 

5), the repair or replacement of the roof membrane, exterior glass, caulking,
tuck pointing, brick repair, demising walls, parking areas (both surface and the
Parking Garage), the Common Areas of the Building, the base Building HVAC,
plumbing, fire sprinklers, elevators and all other building systems serving the
Premises and other portions of the Building (“Building Systems”), and (b) at
Landlord’s expense and not as an Operating Expense, the repair or replacement of
the roof, foundation, slab, and structural walls of the Building, correction of
defects in the original construction of the Building, any repair or replacement
to the extent covered under any warranties of Landlord’s contractors or vendors,
and of any damage to the Premises caused by the gross negligence or willful
misconduct of Landlord or its employees.  Losses and damages caused by Tenant,
or by any of Tenant’s agents, servants, employees, invitees, and contractors
(collectively, “Tenant Parties”), shall be repaired by Landlord, to the extent
not covered by insurance, at Tenant’s sole cost and expense.  Landlord reserves
the right to stop Building Systems services when necessary (i) by reason of
accident or emergency, or (ii) for planned repairs, alterations or improvements,
which are, in the reasonable judgment of Landlord, desirable or necessary to be
made, until said repairs, alterations or improvements shall have been
completed.  Except as otherwise expressly provided in this Lease, Landlord shall
have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall (A) except in case of emergency, give Tenant at least 3 business
days’ advance notice of any planned stoppage of Building Systems services for
routine maintenance, repairs, alterations, or improvements, and (B) use all
commercially reasonable efforts to minimize the extent and duration of such
stoppage (including, where practicable, performing any such maintenance,
repairs, alterations, or improvements at times and in manner that will minimize
any stoppage of Building Systems services during normal business hours).  Tenant
shall promptly give Landlord written notice of any repair required by Landlord
pursuant to this Section (or with respect to any emergency, oral notice followed
immediately by written notice), after which Landlord shall use all commercially
reasonable efforts to promptly effect such repair.  Landlord shall not be liable
for any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after Tenant’s written notice of
the need for such repairs or maintenance.  Tenant waives its rights under any
Legal Requirement to terminate this Lease or to make such repairs at Landlord’s
expense and agrees that the parties’ respective rights with respect to such
matters shall be solely as set forth herein.  Repairs required as the result of
fire, earthquake, flood, or other casualty, vandalism, war, or similar cause of
damage or destruction shall be controlled by Section 18.  Repairs required as a
result of a Taking (as defined in Section 19) shall be controlled by Section
19.  For purposes of this Lease, “Maintenance Standard” means the standards
customarily maintained by owners of Class A office/laboratory buildings in the
Gaithersburg/Rockville, Maryland market of comparable size and age, reasonable
wear and tear excepted, and in compliance with all applicable Legal
Requirements.

14.Tenant’s Repairs.  

(a)General.  Subject to Section 13 hereof, Tenant, at its expense, shall repair,
replace and maintain in accordance with the Maintenance Standard all portions of
the Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, the interior side of demising walls, any supplemental
HVAC systems installed by or on behalf of Tenant providing service to the
Premises (including any roof-mounted equipment therefor), and the Dedicated
Generator and Fuel Tank (if any).  Such repair and replacement may include
capital expenditures and repairs whose benefit may extend beyond the
Term.  Should Tenant fail to make any such repair or replacement or fail to
maintain the Premises, Landlord shall give Tenant notice of such failure.  If
Tenant fails to commence cure of such failure within 10 days of Landlord’s
notice, and thereafter diligently prosecute such cure to completion, Landlord
may perform such work and shall be reimbursed by Tenant within 30 days after
receipt of Landlord’s written demand therefor (together with copies of the paid
invoices evidencing the costs incurred by Landlord); provided, however, that if
such failure by Tenant creates or could create an emergency, Landlord may
immediately commence cure of such failure and shall notify Tenant promptly after
such action has been undertaken, and thereafter be entitled to recover the costs
of such cure from Tenant as provided in this paragraph.  Subject to Sections 17
and 18, Tenant shall bear the full uninsured cost of any repair or replacement
to any part of the Project that results from damage caused by Tenant or any
Tenant Party and

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 24

 

any repair that benefits only the Premises.  For the avoidance of doubt, a
repair shall be deemed to benefit only the Premises (i) if an act or omission by
Tenant or any Tenant Party causes or triggers the need for such repair (but only
to the extent the cost of which repair is not covered by insurance), or (ii) if
Tenant requests a repair that Landlord is not otherwise obligated to perform
under the terms of this Lease.  The cost of any such repair shall be excluded
from the Operating Expenses if caused by any other tenant of the Building that
is directly invoiced for such repair.

(b)HVAC Maintenance Contracts.  Tenant, at its expense, shall at all times
during the Term maintain with qualified contractors maintenance and repair
contracts (“HVAC Maintenance Contracts”) for any HVAC systems installed by or on
behalf of Tenant providing service to the Premises (including any roof-mounted
HVAC systems).  The HVAC Maintenance Contracts shall be in form and content
reasonably satisfactory to Landlord.  Landlord shall be a third party
beneficiary of the HVAC Maintenance Contracts and, within 30 days after
Landlord’s request, Tenant shall deliver a copy of the HVAC Maintenance
Contracts to Landlord.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 20 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant.  Should
Tenant fail to discharge timely any lien described herein, Landlord shall have
the right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be due from Tenant as Additional Rent within 30 days
after written demand accompanied by reasonably detailed supporting documentation
of such cost.  If Tenant shall lease or finance the acquisition of equipment,
furnishings, or other personal property of a removable nature utilized by Tenant
in the operation of Tenant’s business, Tenant agrees that any Uniform Commercial
Code Financing Statement filed as a matter of public record by any lessor or
creditor of Tenant with respect to such property will upon its face or by
exhibit thereto indicate that such Financing Statement is applicable only to
removable personal property of Tenant located within the Premises.  In no event
shall the address of the Project be furnished on the statement without
qualifying language as to applicability of the lien only to removable personal
property, located in an identified suite held by Tenant.

16.Indemnification.  

(a)By Tenant.  Tenant hereby indemnifies and agrees to defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord), save and hold
Landlord harmless from and against any and all Claims for injury or death to
persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of use or occupancy of the Premises or a breach or
default by Tenant in the performance of any of its obligations hereunder, except
to the extent caused by the willful misconduct or gross negligence of Landlord
or its employees.  Landlord shall not be liable to Tenant for, and Tenant
assumes all risk of damage to, personal property (including, without limitation,
loss of records kept within the Premises).  Tenant further waives any and all
Claims for injury to Tenant’s business or loss of income relating to any such
damage or destruction of personal property (including, without limitation, any
loss of records).  Landlord shall not be liable for any damages arising from any
act, omission or neglect of any tenant in the Project or of any other third
party.

(b)By Landlord.  Landlord hereby indemnifies and agrees to defend (at Tenant’s
option and with counsel reasonably acceptable to Tenant), save and hold Tenant
harmless from and against any and all Claims for injury or death to persons or
damage to property occurring within or within or about the Common Area caused by
the willful misconduct or gross negligence of Landlord or its employees, except
to the extent caused by the willful misconduct or negligence of Tenant or its
agents or employees.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 25

 

17.Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project or
such lesser coverage amount as Landlord may elect provided such coverage amount
is not less than 90% of such full replacement cost.  Landlord shall further
procure and maintain commercial general liability insurance with a single loss
limit of not less than $2,000,000 for bodily injury and property damage with
respect to the Project.  Landlord may, but is not obligated to, maintain such
other insurance and additional coverages as it may deem necessary, including,
but not limited to, flood, environmental hazard and earthquake, loss or failure
of building equipment, errors and omissions, rental loss during the period of
repair or rebuilding, workers’ compensation insurance and fidelity bonds for
employees employed to perform services and insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord without regard to whether or not such are made
a part of the Project.  For purposes of this Section 17, “such other insurance
and additional coverages” as used in the preceding sentence shall be deemed
necessary if either (i) they form a part of the insurance coverages maintained
by Landlord and its affiliates and parent entities for their portfolio of
properties, except to the extent modified by a lender to Landlord or its
affiliates or parent entities, or (ii) are consistent with such coverages then
being so required by landlords of buildings or projects comparable to the
Building or Project in the Gaithersburg/Rockville market area.  All such
insurance shall be included as part of the Operating Expenses.  The Project may
be included in a blanket policy (in which case the cost of such insurance
allocable to the Project will be determined by Landlord based upon the insurer’s
cost calculations).  Tenant shall also reimburse Landlord for any increased
premiums or additional insurance that Landlord reasonably deems necessary as a
result of Tenant’s use of the Premises not permitted by this Lease.

Tenant, at its sole cost and expense, shall maintain the following:  (i)
beginning on the Lease Commencement Date and for the balance of the Term, all
risk property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; and employer’s
liability insurance with such limits as required by law; and (ii) beginning on
the Commencement Date and for the balance of the Term, commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the
Premises.  The commercial general liability insurance policy shall name Landlord
and Alexandria Real Estate Equities, Inc., and its and their respective members,
officers, directors, employees, managers, and agents (collectively, “Landlord
Parties”), as additional insureds; insure on an occurrence and not a claims-made
basis; be issued by insurance companies that have a rating of not less than
policyholder rating of A and financial category rating of at least Class X in
“Best’s Insurance Guide”; shall not be cancelable for nonpayment of premium
unless 30 days prior written notice shall have been given to Landlord from the
insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies).  Copies of such policies (if requested by Landlord), or
certificates of insurance (in form and substance reasonably satisfactory to
Landlord; form ACORD 25 for commercial liability and form ACORD 28 for
commercial property are satisfactory to Landlord) showing the limits of coverage
required hereunder and showing Landlord as an additional insured, along with
reasonable evidence of the payment of premiums for the applicable period, shall
be delivered to Landlord by Tenant upon Tenant’s execution and delivery of this
Lease (with respect to the commercial liability insurance) and upon the Lease
Commencement Date (with respect to the commercial property insurance) and upon
each renewal of said insurance.  Tenant’s policy may be a “blanket policy” with
an aggregate per location endorsement that specifically provides that the amount
of insurance shall not be prejudiced by other losses covered by the
policy.  Tenant shall, at least 5 days prior to the expiration of such policies,
furnish Landlord with renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 26

 

the interest of Landlord is or shall become that of a tenant under a ground or
other underlying lease rather than that of a fee owner, and/or (iii) any
management company retained by Landlord to manage the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project that are consistent
with such limits then being so required by landlords of buildings or projects
comparable to the Building or Project in the Gaithersburg/Rockville market area.

18.Restoration.  If, at any time during the Term, the Building or the Premises
are damaged or destroyed by a fire or other casualty, Landlord shall notify
Tenant within 60 days after discovery of such damage as to the amount of time
Landlord reasonably estimates it will take to restore the Building and the
Premises, as applicable (“Restoration Period”).  If the Restoration Period is
estimated to exceed 12 months (“Maximum Restoration Period”), Landlord may, in
such notice, elect to terminate this Lease as of the date that is 75 days after
the date of discovery of such damage or destruction; provided, however, that
notwithstanding Landlord’s election to restore, Tenant may elect to terminate
this Lease by written notice to Landlord delivered within 15 business days of
receipt of a notice from Landlord estimating a Restoration Period for the
Premises longer than the Maximum Restoration Period.  Unless either Landlord or
Tenant so elects to terminate this Lease, Landlord shall, subject to receipt of
sufficient insurance proceeds (inclusive of any deductible that shall be treated
as a current Operating Expense), promptly restore the Building and the Premises
(excluding the improvements installed in the Premises by Tenant or by Landlord
and paid for by Tenant), subject to delays arising from the collection of
insurance proceeds, from Force Majeure events, or from obtaining any license,
clearance or other authorization of any kind that shall be required under any
applicable Environmental Requirements (as defined in Section 30) to enter into
and restore the Premises because of the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Building or the Premises
(collectively referred to herein as “Hazardous Materials Clearances”); provided,
however, that if Landlord’s repair or restoration of the Building and Premises
is not substantially complete as of the end of the Maximum Restoration Period
or, if longer, the Restoration Period, Tenant may by written notice to Landlord
delivered within 15 business days after the expiration of the Maximum
Restoration Period or, if longer, the Restoration Period, elect to terminate
this Lease, in which event Landlord shall be relieved of its obligation to make
such repairs or restoration and this Lease shall terminate as of the date that
is 75 days after the later of:  (i) discovery of such damage or destruction, or
(ii) the date all required Hazardous Materials Clearances are obtained, but
Landlord shall retain any Rent paid and the right to any Rent payable by Tenant
prior to such election by Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure events or from
obtaining any required Hazardous Material Clearances, all repairs or restoration
not required to be done by Landlord and shall promptly re-enter the Premises and
commence doing business in accordance with this Lease.  Notwithstanding the
foregoing,

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 27

 

Landlord may terminate this Lease if the Premises are damaged or destroyed
during the last year of the Term and Landlord reasonably estimates that it will
take more than 3 months to repair such damage or destruction, or if sufficient
insurance proceeds (inclusive of any deductible amount) are not available for
such restoration.  Rent shall be abated from the date all required Hazardous
Material Clearances are obtained until the Premises (and those portions of the
Building necessary to provide access and Building system services to the
Premises) are repaired and restored, in the proportion that the area of the
Premises, if any, that is untenantable bears to the total area of the
Premises.  Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate this Lease by
reason of damage or casualty loss.  As used in this Section 18, the term
“untenantable” means reasonably incapable of being accessed or occupied for its
intended use due to damage to or destruction of the Premises or the Building (or
any portions thereof)

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Building, and any statute or regulation that is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Building, the
parties hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.Condemnation.  If the whole or any material part of the Premises or the
Building is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would either prevent or
substantially interfere with Tenant’s use of the Premises or substantially
interfere with or impair Landlord’s ownership or operation of the Building, then
upon written notice by Landlord or Tenant to the other party, this Lease shall
terminate and Rent shall be apportioned as of said date.  If part of the
Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances.  Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and loss of
or damage to Tenant’s equipment and trade fixtures, if a separate award for such
items is made to Tenant.  Tenant hereby waives any and all rights it might
otherwise have pursuant to any provision of state law to terminate this Lease
upon a partial Taking of the Premises or the Project.

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3
business days of any such notice not more than once in any 12 month period and
Tenant agrees that such notice shall be in lieu of and not in addition to, or
shall be deemed to be, any notice required by law.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or changed so as to no longer comply with the applicable requirements of this
Lease, and such non-compliance is not rectified within 5 business days after
written notice thereof from Landlord, or Landlord shall receive a notice of
nonrenewal of any such insurance and Tenant shall fail to obtain replacement
insurance at least 20 days before the expiration of

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 28

 

the current coverage, and such failure is not rectified within 5 business days
after written notice thereof from Landlord.

(c)Abandonment.  Tenant shall abandon the Premises without (i) the release of
the Premises of all Hazardous Materials Clearances and free of any residual
impact from the Tenant HazMat Operations, and (ii) complying with the provisions
of Section 28.

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release or
bonding of any lien placed upon the Premises in violation of this Lease by
reason of any work performed by or on behalf of Tenant, within 30 days after any
such lien is filed against the Premises and such failure is not rectified within
5 business days after written notice thereof from Landlord (for the avoidance of
doubt, Landlord shall have the right to send such written notice to Tenant
immediately after such lien is filed).

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief that is not dismissed within
90 days of its filing or entry; or (D) die or suffer a legal disability (if
Tenant, guarantor, or surety is an individual) or be dissolved or otherwise fail
to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 business days
after a second notice requesting such document.

(h)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
15 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 15 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 15 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

21.Landlord’s Remedies.

(a)Interest.  Upon a Default by Tenant hereunder, Landlord may, without waiving
or releasing any obligation of Tenant hereunder, make such payment or perform
such act.  All sums so paid or incurred by Landlord, together with interest
thereon, from the date such sums were paid or incurred, at the annual rate equal
to 12% per annum or the highest rate permitted by law (“Default Rate”),
whichever is less, shall

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 29

 

be payable to Landlord on demand as Additional Rent.  Nothing herein shall be
construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges that may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum of 6% of the overdue Rent as
a late charge (provided that Tenant shall not be required to pay such late
charge upon the first occurrence of a late payment by Tenant of Rent in any
12-consecutive month period).  The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.  In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th day after the date
due until paid.

(c)Re-Entry.  Upon a Default by Tenant under this Lease, Landlord shall have the
right, immediately or at any time thereafter, without further notice to Tenant
(unless otherwise provided herein), to enter the Premises, with legal process,
without terminating this Lease or being guilty of trespass, and do any and all
acts as Landlord may deem necessary, proper or convenient to cure such Default,
for the account and at the expense of Tenant, any notice to quit or notice of
Landlord’s intention to re-enter being hereby expressly waived, and Tenant
agrees to pay to Landlord as Additional Rent all damage and/or expense incurred
by Landlord in so doing, including interest at the Default Rate, from the due
date until the date payment is received by Landlord.

(d)Termination.  Upon a Default by Tenant under this Lease, Landlord shall have
the right to terminate this Lease and Tenant’s right to possession of the
Premises and, with legal process, take possession of the Premises and remove
Tenant, any occupant and any property therefrom, using such force as may be
necessary, without being guilty of trespass and without relinquishing any rights
of Landlord against Tenant, any notice to quit, or notice of Landlord’s
intention to re-enter being hereby expressly waived.  Landlord shall be entitled
to recover damages from Tenant for all amounts covenanted to be paid during the
remainder of the Term (except for the period of any holdover by Tenant, in which
case the monthly rental rate stated at Section 8 herein shall apply), which may
be accelerated by Landlord at its option, using a discount rate equal to the
discount rate of the Federal Reserve Bank of Richmond, Virginia at the time of
award plus 1%, together with (i) all expenses of any proceedings (including, but
not limited to, the expenses set forth in Section 22(f) below) that may be
necessary in order for Landlord to recover possession of the Premises, (ii) the
expenses of the re-renting of the Premises (including, but not limited to, any
commissions paid to any real estate agent, advertising expense and the costs of
such repairs, replacements, or modifications that Tenant was obligated but
failed to perform (including, but not limited to, the removal of any Special
Structural Alterations), and (iii) interest computed at the Default Rate from
the due date until paid; provided, however, that there shall be credited against
the amount of such damages all amounts received by Landlord from such re-renting
of the Premises, with any overage being refunded to Tenant.  Landlord shall in
no event be liable in any way whatsoever for failure to re-rent the Premises or,
in the event that the Premises are re-rented, for failure to collect the rent
thereof under such re-renting.  Landlord shall have no obligation whatsoever to
mitigate any damages resulting from a Default by Tenant under this Lease except
for entering into and maintaining a listing of the Premises with a commercial
real estate broker (“Mitigation Requirement”).  On compliance with the
Mitigation Requirement, Landlord shall be deemed to have fully satisfied its
obligation to mitigate damages under this Lease and under any Legal Requirement
in effect on the Commencement Date or at the time of Tenant’s Default; and
Tenant waives and releases, to the fullest extent permissible under applicable
Legal Requirements, any right to assert in any action by Landlord to enforce the
terms of this Lease, any defense, counterclaim, or rights of set-off or
recoupment respecting the mitigation of damages by Landlord, unless and to the
extent Landlord fails to comply with the Mitigation Requirement.  No act or
thing done by Landlord shall be deemed to be an acceptance of a surrender of the
Premises, unless Landlord shall execute a written agreement of surrender

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 30

 

with Tenant.  Tenant’s liability hereunder shall not be terminated by the
execution of a new lease of the Premises by Landlord, unless that new lease
expressly so states.  In the event Landlord does not exercise its option to
accelerate the payment of amounts owed as provided hereinabove, then Tenant
agrees to pay to Landlord, upon demand, the amount of damages herein provided
after the amount of such damages for any month shall have been ascertained;
provided, however, that any expenses incurred by Landlord shall be deemed to be
a part of the damages for the month in which they were incurred.  Separate
actions may be maintained each month or at other times by Landlord against
Tenant to recover the damages then due, without waiting until the end of the
term of this Lease to determine the aggregate amount of such damages.  Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or being
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

(e)Reserved.

(f)Expenses.  Tenant shall pay, as Additional Rent and immediately upon written
demand from Landlord, all out-of-pocket costs and expenses incurred by Landlord,
including, but not limited to, attorneys’ fees, expert witness fees, paralegal
fees, other litigation expenses (such as expenses for photocopying, electronic
legal research, and deposition transcripts), and court costs in connection with
or arising out of any Default by Tenant under this Lease, including, but not
limited to, any action or proceeding brought by Landlord to enforce any
obligation of Tenant under this Lease or the right of Landlord in or to the
Premises.  Such expenses are recoverable at all levels, including appeals and
post-judgment actions or proceedings.  The giving of a notice of Default by
Landlord shall constitute part of an action or proceeding under this Lease,
entitling Landlord to reimbursement of such fees and expenses, even if an action
or proceeding is not commenced in a court of law and regardless of whether the
Default is cured.

(g)Suspension of Funding/Performance.  Upon a Default by Tenant and during the
continuance thereof, Landlord shall have the right to suspend funding of any TI
Allowance or the performance of the Base Building Work (and such suspension
shall constitute a Tenant Delay).

(h)Other Remedies.  In addition to the remedies set forth in this Section 21,
Landlord, at its option, without further notice or demand to Tenant, shall have
all other rights and remedies provided at law or in equity.

(i)Limitation of Tenant’s Damages.  Notwithstanding anything to the contrary set
forth in this Lease or any default damages that may be permitted or authorized
by applicable Legal Requirements, in no event shall damages recoverable from
Tenant as a consequence of a Default under this Lease include any of the
following:  (i) consequential or punitive damages (except, however, as set forth
in Section 8 (Holding Over); and (ii) leasing commissions and/or brokerage fees
to the extent allocable to any period after the expiration date of the Base Term
(as such Base Term may be extended by Tenant’s exercise of an Extension Right
before the occurrence of a Default).

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent (except as
provided in Section 22(b) below and subject to and on the conditions described
in this Section 22, Tenant shall not, directly or indirectly, voluntarily or by
operation of law, assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises, and any attempt to do any of the
foregoing shall be void and of no effect.  If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof that are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 25% or more
of the issued and outstanding shares or other ownership interests of such

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 31

 

corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities that
were owners thereof at time of execution of this Lease to persons or entities
who were not owners of shares or other ownership interests of the corporation,
partnership or limited liability company at time of execution of this Lease,
shall be deemed an assignment of this Lease requiring the consent of Landlord as
provided in this Section 22.  Notwithstanding the foregoing, any public offering
of shares or other ownership interest in Tenant shall not be deemed an
assignment.

(b)Transfer Notice.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Transfer (as defined below), then at least 10 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (“Transfer Date”), Tenant shall give Landlord a notice
(“Transfer Notice”) containing such information about the proposed assignee or
sublessee, including the proposed use of the Premises and any Hazardous
Materials proposed to be used, stored handled, treated, generated in or released
or disposed of from the Premises, the Transfer Date, any relationship between
Tenant and the proposed assignee or sublessee, and all material terms and
conditions of the proposed assignment or sublease, including a copy of any
proposed assignment or sublease in its final form, and such other information as
Landlord may deem reasonably necessary or appropriate to its consideration
whether to grant its consent.  Landlord shall, by giving written notice to
Tenant within 15 business days after receipt of the Transfer Notice:  (i) grant
such consent, or (ii) refuse such consent, in its reasonable discretion as set
forth in Section 22(d) below (provided that Landlord shall further have the
right to review and approve or disapprove the proposed form of sublease prior to
the effective date of any such subletting).  Tenant shall pay to Landlord a fee
equal to $2,500 in connection with its consideration of any Transfer Notice
and/or its preparation or review of any consent documents.  Such fee shall be
escalated by an amount equal to 2.5% on each anniversary of the Lease
Commencement Date.

(c)Permitted Transfer.  Notwithstanding the foregoing provisions of this Section
22, Landlord’s consent shall not be required (but Tenant shall provide at least
10 business days’ prior written notice to Landlord unless such prior notice
would violate any applicable Legal Requirements or any agreement to which Tenant
or its counterparty are bound, in which even such notice shall be provided
promptly after the transfer is consummated) to the following (each a “Permitted
Transfer”):  (i) an assignment of this Lease or a subletting of all or any
portion of the Premises to any entity controlling, controlled by, or under
common control with Tenant, provided that Landlord shall have the right to
reasonably approve the form of any such sublease or assignment, or (ii) an
assignment of this Lease or a subletting of any portion of the Premises to a
corporation or other entity that is a successor-in-interest to Tenant, by way of
merger, consolidation or corporate reorganization, or by the purchase of all or
substantially all of the assets or the ownership interests of Tenant provided
that (A) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring this Lease without Landlord’s consent, and (B) the net worth (as
determined in accordance with GAAP of the assignee is not less than the net
worth (as determined in accordance with GAAP) of Tenant as of the date of
Tenant’s most current quarterly or annual financial statements, and (C) such
assignee shall agree in writing to assume all of the terms, covenants and
conditions of this Lease arising after the effective date of the assignment.

(d)Reasonableness Factors.  Among other reasons, it shall be reasonable for
Landlord to withhold its consent to a proposed subletting in any of these
instances:  (i) the proposed subtenant is engaged in areas of scientific
research or other business concerns that are controversial, in Landlord's
reasonable judgment, or the subtenant’s proposed use of the Premises will
violate any applicable Legal Requirement, (ii) the proposed subtenant lacks the
creditworthiness to support the financial obligations it would incur under the
proposed sublease, (iii) in Landlord’s reasonable judgment, the use of the
Premises by the proposed subtenant would require unreasonably increased services
by Landlord, (iv) Landlord has received from any other landlord to the proposed
subtenant a negative report concerning such other

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 32

 

landlord’s experience with the proposed subtenant, (v) Landlord has experienced
previous defaults by or is in litigation with the proposed subtenant, and (vi)
the sublease is prohibited by Landlord’s lender.

(e)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(1)that any assignee or subtenant (other than an assignee or subtenant pursuant
to a Permitted Transfer) agree, in writing at the time of such assignment or
subletting, that if Landlord gives such party notice that Tenant is in default
under this Lease, such party shall thereafter make all payments otherwise due
Tenant directly to Landlord, which payments will be received by Landlord without
any liability except to credit such payment against those due under this Lease,
and any such subtenant (including a subtenant pursuant to a Permitted Transfer)
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, in no event shall
Landlord or its successors or assigns be obligated to accept such attornment;
and

(2)A list of Hazardous Materials, certified by the proposed assignee or
subtenant (other than an assignee or subtenant pursuant to a Permitted Transfer)
to be true and correct, which the proposed assignee or sublessee intends to use,
store, handle, treat, generate in or release or dispose of from the Premises,
together with copies of all documents relating to such use, storage, handling,
treatment, generation, release or disposal of Hazardous Materials by the
proposed assignee or subtenant in the Premises or on the Project, prior to the
proposed assignment or subletting, including, without limitation:  permits;
approvals; reports and correspondence; storage and management plans; plans
relating to the installation of any storage tanks to be installed in or under
the Project (provided, said installation of tanks shall only be permitted after
Landlord has given its written consent to do so, which consent may be withheld
in Landlord’s sole and absolute discretion); and all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks.  Neither Tenant nor any such proposed assignee or
subtenant is required, however, to provide Landlord with any portion(s) of the
such documents containing information of a proprietary nature that, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities.

(f)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment (other than pursuant to a Permitted Transfer) plus any
bonus or other consideration therefor or incident thereto in any form) exceeds
the sum of the rental payable under this Lease (excluding however, any Rent
payable under this Section and actual and reasonable brokerage fees, legal
costs, tenant improvement allowances, and any design or construction fees
directly related to and required pursuant to the terms of any such sublease or
assignment) (“Excess Rent”), then Tenant shall be bound and obligated to pay
Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 business
days following receipt thereof by Tenant.  If Tenant shall sublet the Premises
or any part thereof (other than pursuant to a Permitted Transfer), Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord as
assignee and as attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall have the absolute right to collect such rent.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 33

 

(g)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
(other than a Permitted Transfer) nor shall it release Tenant or any assignee or
sublessee of Tenant from full and primary liability under this Lease.  The
acceptance of Rent hereunder, or the acceptance of performance of any other
term, covenant, or condition thereof, from any other person or entity shall not
be deemed to be a waiver of any of the provisions of this Lease or a consent to
any subletting, assignment or other transfer of the Premises.

(h)Prior Conduct of Proposed Transferee.  Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by a proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.  The provisions of this Section 22(h) shall not
apply to a Permitted Transfer.

(i)Business Entity Occupancy.  Tenant shall have the right, upon 10 business
days prior written notice to Landlord but without obtaining Landlord’s prior
written consent, to permit a business entity or individual that is a contractor,
partner, collaborator, affiliate, subsidiary, client, customer, co-developer of
Tenant (or an entity for whom Tenant is a subcontractor), or otherwise has a
business relationship with Tenant, and is providing Tenant services in the
course of Tenant’s business operations at the Premises or is occupying the
Premises in furtherance of such business relationship with Tenant (each, a
“Business Entity” or collectively, “Business Entities”), to use not more than
20% of the rentable area of the Premises for any Permitted Use; provided,
however, that (i) if Tenant receives compensation for such use in excess of that
portion of the Rent attributable to such portion of the Premises for the period
in question, Section 22(f) above shall apply, (ii) the entity remains a Business
Entity for the entire duration of such use and the entity is not indicated on
the Building directory or any signage on the Premises (“Business Entity
Occupancy”), (iii) no new demising walls are constructed to accomplish the
Business Entity Occupancy, (iv) Tenant shall be responsible for any and all
Claims arising out of or in connection with the Business Entity Occupancy or any
act or omission of any Business Entity, and Tenant shall indemnify, defend, hold
and save Landlord harmless from and against any and all Claims arising out of or
in connection with any Business Entity Occupancy or any act or omission of any
Business Entity, (v) the provisions of this Section 22(i) are personal to
RegenXBio Inc. and its assignees and subtenants pursuant to a Permitted Transfer
and are not assignable or transferable in whole or in part, and (vi) if Tenant
and the Business Entity have entered into a written agreement governing the
Business Entity Occupancy, Tenant shall provide a true and correct copy of such
agreement to Landlord before the Business Entity Occupancy occurs.  Such
Business Entity Occupancy shall not be deemed a sublease or assignment
hereunder, nor shall it vest in any such Business Entity any right, title, or
interest in this Lease or the Premises nor shall it relieve, release, impair, or
discharge any of Tenant’s obligations hereunder.  Tenant shall require that the
Business Entity does not violate the terms of this Lease and any failure or
breach of any term, covenant, condition, or other provision of this Lease by any
Business Entity shall constitute a breach of such term, covenant, condition, or
other provision of this Lease by Tenant and, if such failure or breach is not
cured within any applicable notice and cure period under this Lease, shall
constitute a Default by Tenant.

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 34

 

modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which the rental
and other charges are paid in advance, if any, (ii) acknowledging that to the
actual knowledge of Tenant (without independent inquiry) there are not any
uncured defaults on the part of Landlord hereunder, or specifying such defaults
if any are known and claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon.  Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part.  Tenant’s failure to deliver such statement within 5 business days
after a second notice from Landlord shall, at the option of Landlord, be
conclusive upon Tenant that this Lease is in full force and effect and without
modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.

24.Quiet Enjoyment.  So long as Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, within any applicable
notice and cure period hereunder, Tenant shall, subject to the terms of this
Lease, at all times during the Term, have peaceful and quiet enjoyment of the
Premises without interference or hindrance by any person claiming by, through or
under Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360-day year and 30-day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable and nondiscriminatory rules and
regulations at any time or from time to time established by Landlord covering
use of the Premises and the Project; provided, however, that such rules and
regulations shall not (a) be binding upon Tenant until Tenant has received a
written copy of such modifications, and (b) contradict any provision contained
in this Lease nor materially increase Tenant’s obligations or materially lessen
its rights hereunder.  The current rules and regulations are attached hereto as
Exhibit E.  If there is any conflict between said rules and regulations and
other provisions of this Lease, the terms and provisions of this Lease shall
control.  Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

27.Subordination and Lien Waiver.

(a)Subordination.  As of the Commencement Date, no Mortgage encumbers the
Project.  This Lease and Tenant’s interest and rights hereunder shall be subject
and subordinate at all times to the lien of any Mortgage hereafter created on or
against the Project or any portion that includes the Premises, and all
amendments, restatements, renewals, modifications, consolidations, refinancing,
assignments and extensions thereof, without the necessity of any further
instrument or act on the part of Tenant; provided, however that so long as there
is no Default under any of the terms covenants, conditions, or agreements of
this Lease, this Lease and all of the terms, provisions, and conditions of this
Lease, shall remain in full force and effect, and neither this Lease, nor
Tenant’s rights hereunder nor Tenant’s possession of the Premises will be
disturbed during the Term by the Holder of any such Mortgage.  Tenant agrees, at
the election of the Holder of any such Mortgage, to attorn to any such
Holder.  Tenant agrees upon demand to execute, acknowledge and deliver such
reasonable instruments, confirming such subordination, and such reasonable
instruments of attornment as shall be requested by any such Holder, provided any
such instruments contain appropriate non-disturbance provisions stating that so
long as Tenant is not in Default under any of the terms, covenants, conditions,
or agreements of this Lease, this Lease and all of the terms, provisions, and
conditions of this Lease, shall remain in full force and effect, and neither
this Lease, nor Tenant’s rights hereunder nor Tenant’s possession of the
Premises will be disturbed during the Term.  Notwithstanding the foregoing, any
such Holder may at any time subordinate its Mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 35

 

executed prior to the execution, delivery and recording of such Mortgage and had
been assigned to such Holder.  Landlord shall use its commercially reasonable
efforts (but with no obligation to pay any out-of-pocket fees or charged imposed
by the Holder unless Tenant agrees to pay them) to obtain from any Holder of a
first lien Mortgage at any time during the Term covering any or all of the
Project or the Premises a non-disturbance agreement on Holder’s standard form
(which form shall be conformed only to the extent necessary to comply with the
requirements of this Section 27) in favor of Tenant stating that so long as
Tenant is not in Default under any of the terms, covenants, conditions, or
agreements of this Lease, this Lease and all of the terms, provisions, and
conditions of this Lease, shall remain in full force and effect, and neither
this Lease, nor Tenant’s rights hereunder nor Tenant’s possession of the
Premises will be disturbed during the Term and recognizing Tenant’s rights to
any concessions (such as the Base Rent Abatement and/or leasehold improvement
allowances) to which Tenant is entitled to under this Lease.  The term
“Mortgage” whenever used in this Lease shall be deemed to include any ground or
underlying leases, mortgages, deeds of trust, security assignments, and any
other liens or encumbrances, entered into or granted by Landlord (or its
predecessor-in-interest) and that encumber any portion of the Project that
includes the Premises, and any reference to the “Holder” of a Mortgage shall be
deemed to include the lessor under any such ground or underlying lease, the
mortgagee under any such mortgage, the beneficiary under any such deed of trust
or any other lien or encumbrance, and the secured party under any such security
assignment.

(b)Lien Waiver.  At Tenant’s request, Landlord shall waive its right to any and
all statutory, common law, and other liens upon the property of Tenant in
connection with any bona fide third party equipment financing pursuant to a lien
waiver agreement in form and substance reasonably acceptable to Landlord.  Such
lien waiver shall be limited to specific items of equipment and shall not be in
the form of a blanket lien waiver.

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
good order and condition (subject to Tenant’s repair, restoration, and legal
compliance obligations under this Lease), without any obligation to remove any
Alterations or Installations (including, but not limited to, cabling and wiring)
thereto, free of Hazardous Materials brought upon, kept, used, stored, handled,
treated, generated in, or released or disposed of from, the Premises by any
person other than a Landlord Party (collectively, “Tenant HazMat Operations”)
and released of all Hazardous Materials Clearances, broom clean, ordinary wear
and tear, loss due to casualty and condemnation, and damage that Landlord is
obligated to repair or restore, excepted.  At least 3 months prior to the
surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy permitted prior to Tenant’s occupancy under this Lease (“Surrender
Plan”).  Such Surrender Plan shall be accompanied by (x) a current listing of
(i) all Hazardous Materials licenses and permits held by or on behalf of any
Tenant Party with respect to the Premises, and (y) any closure plan required for
any tanks installed or used in accordance with Section 30 hereof, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released (to the
extent known) or disposed of from the Premises, and shall be subject to the
review and approval of Landlord’s environmental consultant (which approval shall
not be unreasonably withheld or delayed).  In connection with the review and
approval of the Surrender Plan, upon the reasonable request of Landlord, Tenant
shall deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request.  On
or before such surrender, Tenant shall deliver to Landlord a report
demonstrating that the approved Surrender Plan shall have been satisfactorily
completed in accordance with the approved Surrender Plan and applicable
Environmental Requirements, and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of this
Lease, free from any residual

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 36

 

impact from Tenant HazMat Operations.  Tenant shall reimburse Landlord, as
Additional Rent, for the actual out-of-pocket expense incurred by Landlord for
Landlord’s environmental consultant to review and approve the Surrender Plan and
to visit the Premises and verify satisfactory completion of the same, which cost
shall not exceed $5,000.  Landlord shall have the unrestricted right to deliver
such Surrender Plan and any report by Landlord’s environmental consultant with
respect to the surrender of the Premises to third parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Upon the expiration of the Term or earlier termination of Tenant’s right of
possession, Tenant shall immediately return to Landlord all keys and/or access
cards to parking, the Building, restrooms or all or any portion of the Premises
furnished to or otherwise procured by Tenant.  If any such access card or key is
lost, Tenant shall pay to Landlord the cost of replacing such lost access card
or key.  Any Tenant’s Property, Alterations and property not so removed by
Tenant as permitted or required herein shall be deemed abandoned and may be
stored, removed, and disposed of by Landlord at Tenant’s expense, and Tenant
waives all claims against Landlord for any damages resulting from Landlord’s
retention and/or disposition of such property.  All obligations of Tenant
hereunder not fully performed as of the termination of the Term, including the
obligations of Tenant under Section 30 hereof, shall survive the expiration or
earlier termination of the Term, including, without limitation, indemnity
obligations, payment obligations with respect to Rent and obligations concerning
the condition and repair of the Premises.

29.Waiver of Jury Trial.  TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements by Tenant or any Tenant Party.  If Tenant breaches the obligation
stated in the preceding sentence, or if the presence of Hazardous Materials in
the Premises during the Term or any holding over results in contamination of the
Premises, the Project or any adjacent property or if contamination of the
Premises, the Project or any adjacent property by Hazardous Materials brought
into, kept, used, stored, handled, treated, generated in or about, or released
or disposed of from, the Premises by anyone other than Landlord and Landlord’s
employees, agents and contractors otherwise occurs during the Term or any
holding over, Tenant hereby indemnifies and shall defend (as applicable) and
hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 37

 

Claims”) that arise during or after the Term as a result of such contamination;
provided, however, that Tenant shall have no indemnification, remediation, or
other obligation or responsibility under this Section 30 for any contamination
or Environmental Claim if Tenant proves by a preponderance of the evidence that
such contamination or Environmental Claim arises from any Hazardous Materials
brought into, kept, used, stored, handled, treated, generated in or about, or
released or disposed of from the Premises by Landlord, its employees or
contractors, or another tenant unrelated or unaffiliated with Tenant or that
existed in the Premises as of the Commencement Date and were not brought into,
kept, used, stored, handled, treated, generated in or about, or released or
disposed of from the Premises by Tenant, any Tenant Party, or any subtenant of
Tenant or other occupant of the Premises.  This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises.  Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Building, the Project
or any adjacent property caused or permitted by Tenant or any Tenant Party
results in any contamination of the Premises, the Building, the Project or any
adjacent property in violation of any applicable Environmental Requirements,
Tenant shall promptly take all actions at its sole expense and in accordance
with applicable Environmental Requirements as are necessary to return the
Premises, the Building, the Project or any adjacent property to the condition
existing prior to the time of such contamination, provided that Landlord’s
approval of such action shall first be obtained, which approval shall not
unreasonably be withheld or delayed so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
future use of the Premises, the Building, or the Project, as such uses were
permitted prior to the Tenant’s occupancy under this Lease.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released (to the extent known)
or disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”).  Tenant shall deliver to
Landlord an updated Hazardous Materials List once a year but shall also deliver
an updated list promptly after any new Hazardous Material is brought onto, kept,
used, stored, handled, treated, generated on, or released (to the extent known)
or disposed of from, the Premises.  Tenant shall deliver to Landlord true and
correct copies of the following documents (“Haz Mat Documents”) relating to the
use, storage, handling, treatment, generation, release, or disposal of Hazardous
Materials prior to the Commencement Date, or if unavailable at that time,
concurrent with the receipt from or submission by Tenant to a Governmental
Authority:  (i) permits, plans, and reports required under any applicable
Environmental Requirements, including, but not limited to, plans relating to the
installation, use, or closure of any storage tanks on or under the Project to be
installed or used by Tenant (provided, said installation or use of tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent may be withheld in Landlord’s sole and absolute discretion); (ii)
notices of violation of any applicable Environmental Requirements; and (iii)
material correspondence (including approvals from Governmental Authorities)
related to clauses (i) and (ii) above.  Tenant is not required, however, to
provide Landlord with any portion(s) of the Haz Mat Documents containing
information of a proprietary nature that, in and of themselves, do not contain a
reference to any Hazardous Materials or hazardous activities.  It is not the
intent of this Section to provide Landlord with information that could be
detrimental to Tenant’s business should such information become possessed by
Tenant’s competitors.

(c)Tenant Representation and Warranty.  Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord,

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 38

 

lender, or Governmental Authority at any time to take remedial action in
connection with Hazardous Materials contaminating a property, which
contamination was permitted by Tenant of such predecessor or resulted from
Tenant’s or such predecessor’s action or use of the property in question, and
(ii) Tenant is not subject to any enforcement order issued by any Governmental
Authority in connection with the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials (including, without limitation, any
order related to the failure to make a required reporting to any Governmental
Authority).  If Landlord determines that this representation and warranty was
not true as of the date of this lease, Landlord shall have the right to
terminate this Lease in Landlord’s sole and absolute discretion.

(d)Testing.  Landlord shall have access to, and a right to perform inspections
and tests of, the Premises and the Project to determine Tenant’s compliance with
Environmental Requirements, its obligations under this Section 30, or the
environmental condition of the Premises and the Project.  In connection with
such testing, upon the request of Landlord, Tenant shall deliver to Landlord or
its consultant such non-proprietary information concerning the use of Hazardous
Materials in or about the Premises by Tenant or any Tenant Party.  Access shall
be granted to Landlord upon Landlord’s prior notice to Tenant and at such times
so as to minimize, so far as may be reasonable under the circumstances, any
disturbance to Tenant’s operations.  Such inspections and tests shall be
conducted at Landlord’s expense, unless such inspections or tests are conducted
pursuant to Section 21 hereof or reveal that Tenant has not complied with any
Environmental Requirement, in which case Tenant shall reimburse Landlord as
Additional Rent for the reasonable cost of such inspection and tests within 30
days after request therefor.  Tenant shall, at its sole cost and expense,
promptly and satisfactorily remediate any environmental conditions identified by
such testing in accordance with all Environmental Requirements.  Landlord’s
receipt of or satisfaction with any environmental assessment in no way waives
any rights that Landlord may have against Tenant.

(e)Underground Tanks.  Under no circumstances whatsoever will Tenant have the
right to install any underground storage tank on or about the Premises or the
Project.  If underground or other storage tanks storing Hazardous Materials
located on the Premises or the Project before the Commencement Date are used by
Tenant, Tenant shall install, use, monitor, operate, maintain, upgrade and
manage such storage tanks, maintain appropriate records, obtain and maintain
appropriate insurance, implement reporting procedures, properly close any
underground storage tanks if required by and in accordance with all applicable
Environmental Requirements, and take or cause to be taken all other actions
necessary or required under any applicable Environmental Requirements, as such
now exists or may hereafter be adopted or amended in connection with the
installation, use, maintenance, management, operation, upgrading and closure of
such storage tanks.

(f)Control Areas.  Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated from time to time by the applicable building
code or other Legal Requirement, for Hazardous Materials use or storage.  As
used in the preceding sentence, Tenant’s pro rata share of any control area or
zone located within the Premises shall be determined based on the rentable
square footage that Tenant leases within the applicable control area or
zone.  For purposes of example only, if a control area or zone contains 10,000
rentable square feet and 2,000 rentable square feet of a tenant’s premises are
located within such control area or zone (while such premises as a whole
contains 5,000 rentable square feet), the applicable tenant’s pro rata share of
such control area or zone would be 20%.

(g)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of this Lease for the applicable
statute of limitations period under the relevant Environmental
Requirement.  During any period of time after the expiration or earlier
termination of this Lease required by Tenant or Landlord to complete the removal
from the Premises of any Hazardous Materials (including, without limitation, the
release and termination of any licenses or permits restricting the use of the
Premises and the completion of the approved Surrender Plan), Tenant shall
continue to pay the full Rent (prorated daily) in accordance with this Lease for
any portion of the Premises not relet by Landlord because of the presence of
such Hazardous Materials on such portion of the Premises.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 39

 

(h)Definitions.  As used herein, (i) the term “Environmental Requirements” means
all applicable present and future statutes, regulations, ordinances, rules,
codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to environmental conditions (including health
and safety as related to environmental conditions) on, under, or about the
Premises or the Project, or the environment, including without limitation, the
following:  the Comprehensive Environmental Response, Compensation and Liability
Act; the Resource Conservation and Recovery Act; and all state and local
counterparts thereto, and any regulations or policies promulgated or issued
thereunder, and (ii) the term “Hazardous Materials” means and includes any
substance, material, waste, pollutant, or contaminant listed or defined as
hazardous or toxic, or regulated by reason of its impact or potential adverse
impact on humans, animals and/or the environment under any Environmental
Requirements, asbestos and petroleum, including crude oil or any fraction
thereof, natural gas liquids, liquefied natural gas, or synthetic gas usable for
fuel (or mixtures of natural gas and such synthetic gas).  As defined in
Environmental Requirements, Tenant is and shall be deemed to be the “operator”
of Tenant’s “facility” and the “owner” of all Hazardous Materials brought on the
Premises by Tenant or any Tenant Party, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.

(i)No Hazardous Materials as of Lease Commencement Date.  As of the Lease
Commencement Date, Landlord represents and warrant to Tenant that, except as set
forth in any environmental report delivered by or on behalf of Landlord to
Tenant before the Commencement Date, to the actual then current knowledge of
Lawrence J. Diamond, Co-Chief Operating Officer of Tenant’s affiliate,
Alexandria Real Estate Equities, Inc., the Premises and the Loading Docks are
free of any Hazardous Materials.  Mr. Diamond shall have no personal liability
whatsoever under this Lease or otherwise.  If required by the applicable
Governmental Authority, Landlord shall at no expense to Tenant remove or
remediate in accordance with applicable Environmental Requirements any
contamination of the Premises and/or the Loading Docks existing as of the Lease
Commencement Date in violation of any applicable Environmental Requirements.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant (or in case of an emergency
involving imminent injury or damage, promptly after telephonic notice to
Tenant’s principal contact with Landlord), specifying such failure (unless such
performance will, due to the nature of the obligation, require a longer period
of time, then after such period of time as is reasonably necessary).  Upon any
default by Landlord in a non-emergency situation, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage, and Tenant shall offer
such Holder and/or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Project by power of sale or a
judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished to Tenant in writing the names and addresses of
all such persons who are to receive such notices.  All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially, and adversely affect Tenant’s ability to normally
conduct its business in any material portion of the Premises (a “Material
Landlord Default”), Tenant shall, as soon as reasonably possible, but in any
event within 5 business days of obtaining actual knowledge of such claimed
Material Landlord Default, give Landlord written notice of such claim and
telephonic notice to Tenant’s principal contact with Landlord.  Landlord shall
then have 2 business days to commence cure of such claimed Material Landlord
Default and shall diligently prosecute such cure to completion.  If such claimed
Material Landlord Default is not a default by Landlord hereunder, or if Tenant
failed to give Landlord the notice required hereunder within 5 business days of
obtaining actual knowledge of such claimed Material Landlord Default, Landlord
shall be entitled to recover from Tenant, as Additional Rent, any costs incurred
by Landlord in connection with such cure in excess of the costs, if any, that
Landlord would otherwise have been liable to pay hereunder.  If Landlord fails
to commence cure of any claimed Material Landlord Default as provided above,
Tenant may

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 40

 

commence and prosecute such cure to completion, and shall be entitled to recover
the costs of such cure (but not any consequential or other damages) from
Landlord, to the extent of Landlord’s obligation to cure such claimed Material
Landlord Default hereunder, subject to the limitations set forth in the
immediately preceding sentence of this paragraph and the other provisions of
this Lease.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32.Inspection and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises to inspect the Premises and to make such
repairs as may be required or permitted pursuant to this Lease and for any other
purpose specified in this Section.  Landlord and Landlord’s representatives may
enter the Premises during normal business hours on not less than 48 hours
advance written notice (except in the case of emergencies or to provide
janitorial services in which case no such notice shall be required and such
entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, or showing the Premises to prospective purchasers and,
during the last year of the Term, to prospective tenants.  Landlord may erect a
suitable sign on or about the Building (a) stating the Premises are available to
let, which sign may be erected only during the last year of the Term, or (b)
stating that the Project is available for sale, which sign may be erected at any
time during the Term.  Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s access to, use, or occupancy of the
Premises for the Permitted Use or Tenant’s parking rights under Section 10.  At
Landlord’s request, Tenant shall execute such reasonable instruments as may be
necessary for such easements, dedications or restrictions.  Tenant shall at all
times, except in the case of emergencies or the provision of janitorial
services, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights
hereunder.  Landlord shall use all commercially reasonable efforts to conduct
such activities in a manner that minimizes inconvenience, annoyance, or
disturbance to Tenant or Tenant’s access to, use, or occupancy of the Premises
for the Permitted Use and Tenant’s parking rights under Section 10.

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
to Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.  Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project.  Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.  Throughout the Term,
Landlord shall provide Tenant, without charge, with a sufficient number of
working access cards or devices for the elevator and Building access control
systems, as reasonably determined and requested by Tenant from time to time to
accommodate Tenant’s employees and contractors regularly working at the
Premises, plus visitors to, and employees and contractors occasionally working
at, the Premises.

(a)Tenant’s Security Devices.  Tenant shall have the right, at its sole cost and
expense, to install security devices within and at the entrances to the
Premises, including devices such as electronic access control, closed circuit
television cameras, and turnstiles.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 41

 

(b)Elevator Security.  The passenger elevators serving the Premises shall have
programmable access control to lock-off each floor using a proximity or insert
type card reader.

(c)Access.  Landlord shall provide to Tenant access to the Building 24 hours
each day of the year by means of an electronic card or key system.  The basic
components of the Building’s access system shall include proximity or insert
type cards access control points at the Building entry lobby and
elevators,  Such access shall be subject to such reasonable and
non-discriminatory regulations or adjustment as Landlord may deemed appropriate
from time to time.  

(d)Guard Desk.  For so long as Tenant leases all of the office/laboratory space
in the Building, Tenant shall have the right, at its sole cost and expense, to
install a guard desk/station in the common lobby atrium on the main level of the
Building.  The location, size, appearance, and configuration of the guard desk
shall be reasonably acceptable to Landlord and Tenant.

34.Force Majeure.  Neither Landlord nor Tenant shall be responsible or liable
for delays in the performance of its respective obligations hereunder when
caused by, related to, or arising out of acts of God, strikes, lockouts, or
other labor disputes, embargoes, quarantines, weather, national, regional, or
local disasters, calamities, or catastrophes, inability to obtain labor or
materials (or reasonable substitutes therefor) at reasonable costs or failure
of, or inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”); provided, however, that in no
event shall Force Majeure excuse the monetary obligations of Landlord or Tenant
under this Lease.

35.Brokers.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Tenant’s broker, Cresa Global Inc. d/b/a Cresa
(“Cresa”), and Landlord’s broker, Jones Lang LaSalle (“JLL”).  Cresa shall be
paid by Landlord pursuant to a separate agreement between Landlord and
Cresa.  JLL shall be paid by Landlord pursuant to a separate agreement between
Landlord and JLL. Landlord and Tenant each hereby agree to indemnify, defend,
and hold the other harmless from and against any claims by any Broker, other
than Cresa and JLL, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this leasing transaction.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS.  

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 42

 

UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.  This Lease, including the exhibits
attached hereto, constitutes the entire agreement between Landlord and Tenant
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, letters of intent, negotiations, and discussions, whether oral
or written, of the parties, and there are no warranties, representations, or
other agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein or in the documents delivered pursuant hereto or in connection herewith.

38.Signs; Exterior Appearance.  Except as provided in this Section 38, Tenant
shall not, without the prior written consent of Landlord, which may be granted
or withheld in Landlord’s sole discretion:  (i) attach any awnings, exterior
lights, decorations, balloons, flags, pennants, banners, painting or other
projection to any outside wall of the Project, (ii) use any curtains, blinds,
shades or screens other than Landlord’s standard window coverings as specified
in the Basis of Design Report (as defined in Exhibit C-1 attached hereto), (iii)
coat or otherwise sunscreen the interior or exterior of any windows, (iv) place
any bottles, parcels, or other articles on the window sills, (v) place any
equipment, furniture or other items of personal property on any exterior
balcony, or (vi) paint, affix or exhibit on any part of the Premises or the
Project any signs, notices, window or door lettering, placards, decorations, or
advertising media of any type that can be viewed from the exterior of the
Premises.  Interior signs on entrance doors to the Premises and the Building
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole but reasonable cost and expense of Tenant, and shall be of a size,
color and type reasonably acceptable to Landlord.  Nothing may be placed on the
exterior of corridor walls or corridor doors other than Landlord’s standard
lettering.  The Building directory tablet shall be provided exclusively for the
display of the name and location of tenants.

(a)Identification Signage.  Tenant shall have the right, at its sole option,
cost, and expense and in compliance with all applicable Legal Requirements, to
install and affix to the exterior of the Building not more than 2 mounted,
illuminated signs as desired by Tenant and permitted by applicable Legal
Requirements (and related electrical connections and equipment) bearing the
then-current name and the corporate logo of Tenant or any assignee of this Lease
or sublessee of all or any portion of the Premises pursuant to a Permitted
Transfer (“Identification Signage”).  Such right shall be personal to RegenXBio
Inc. and any assignee of this Lease or sublessee of all or any portion of the
Premises pursuant to a Permitted Transfer.  Landlord shall have the right to
approve the placement on the wall, size, and design of the Identification
Signage, which approval shall not be unreasonably withheld, delayed, or
conditioned.  Landlord hereby approves the location of the Identification
Signage set forth on Exhibit G attached hereto.  Tenant shall, at its sole cost
and expense, maintain the Identification Signage in good order and repair
consistent with the Maintenance Standard and have the right to replace,
renovate, and/or update the Identification Signage from time to time, subject to
Landlord’s approval, which approval shall not be unreasonably withheld, delayed,
or conditioned.  On the expiration or earlier termination of the Term, Tenant
shall, at its sole cost and expense, (i) remove the Identification Signage in a
good and workmanlike manner and in compliance with all applicable Legal
Requirements, and (ii) repair any damage to the façade or appearance of the
Building caused by installation, replacement, renovation, updating and/or
removal of the Identification Signage.

(b)Monument Signage.  Landlord shall, in compliance with all applicable Legal
Requirements, install (before the Rent Commencement Date) and thereafter
throughout the Term, maintain

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 43

 

in good condition and repair, as part of the Operating Expenses, Tenant’s name
on the monument sign serving the Building.  Landlord shall have the right to
approve the placement on such monument sign, size, and design of such signage,
which approval shall not be unreasonably withheld, delayed, or
conditioned.  Tenant’s rights under this paragraph to have signage on such
monument sign are non-exclusive, it being understood and agreed that Landlord
may have heretofore granted or may hereafter grant rights to signage on such
monument sign to other tenants of the Building, and the area occupied by
Tenant’s name on such monument shall not exceed Tenant’s proportionate share of
the monument (which share shall be equal to Tenant’s Share as to any monument
sign serving the Building and Tenant’s Project Share as to any monument sign
serving the Project).

(c)Plaque Signage.  Plaque signage will be located adjacent to the main entrance
to the Building.  Landlord shall install, before the Rent Commencement Date, and
thereafter throughout the Term, maintain in good condition and repair, as part
of the Operating Expenses, Tenant’s name on the plaque.  Tenant shall have the
right to approve the placement on the wall, size, and design of such plaque
signage, which approval shall not be unreasonably withheld, delayed, or
conditioned.  Tenant’s rights under this paragraph are non-exclusive and the
percentage of the total plaque area occupied by Tenant’s name on such plaque
shall be approximately Tenant’s Share.

39.Right of First Negotiation.

(a)General.  If at any time any Available Space (as defined below) in the
Building becomes available for lease and Landlord receives a bona fide proposal,
request for proposal, term sheet, or other comparable expression of interest to
lease any Available Space, Landlord shall give notice of such availability to
Tenant (“Availability Notice”).  The Availability Notice shall set forth market
terms, conditions, and concessions for the lease of the Available Space
(“Available Space Market Terms”).  Tenant shall respond to the Availability
Notice within 10 business days after receipt thereof, which response shall state
that Tenant (1) declines to lease the Available Space, (2) agrees to lease the
Available Space on the terms set forth in the Availability Notice (including the
Available Space Market Terms), in which event Landlord and Tenant shall within
15 days thereafter execute and deliver an amendment to this Lease or a lease
agreement for the Available Space, or (3) desires to lease the Available Space
but in good faith disagrees with the proposed Available Space Market Terms, in
which event Landlord and Tenant shall, for a period of up to 15 days thereafter,
negotiate in good faith for Tenant’s lease of the Available Space on mutually
acceptable Available Space Market Terms (“Negotiation Right”).  If Landlord and
Tenant are unable to agree on the Available Space Market Terms within such 15
day period after negotiating in good faith, the parties shall proceed to
arbitration as set forth below.  For purposes of this Section, “Available Space”
shall mean any space on the first floor (if Tenant does not exercise its option
to lease the Hold Space (as defined in Section 45)) and second floor of the
Building that is not occupied by a tenant or that is occupied by an existing
tenant whose lease is expiring within 6 months or less and such tenant does not
wish to renew (whether or not such tenant has a right to renew) its occupancy of
such space.  In no event shall the Available Space include any space on the
first floor for the On Site Food Service (unless Landlord is not then operating
and does not intend to operate the On Site Food Service) or Landlord’s
management office.  Provided that no right to expand is exercised by any tenant
with superior rights (as set forth in Exhibit I), Tenant shall be entitled to
lease the Available Space upon the terms and conditions, if any, agreed to by
Landlord and Tenant.

 

(i)Available Space Market Terms Proposal.  Within 10 days after the expiration
of such 15 day period, each party shall deliver to the other a proposal
containing the Available Space Market Terms that the submitting party believes
to be correct (each, an “Available Space Market Terms Proposal”).  If either
party fails to timely submit an Available Space Market Terms Proposal, and such
failure is not remedied within 3 business days after written notice thereof to
such party, the other party’s submitted Available Space Market Terms Proposal
shall be deemed the Available Space Market Terms.  If both parties submit
Available Space Market Terms Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Available Space Market Terms Proposal
and make a good faith attempt to

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 44

 

mutually appoint a single Arbitrator (as defined below) to determine the
Available Space Market Terms.  If Landlord and Tenant are unable to agree upon a
single Arbitrator, then each shall, by written notice delivered to the other
within 10 days after the meeting, select an Arbitrator.  If either party fails
to timely give notice of its selection for an Arbitrator, and such failure is
not remedied within 3 business days after written notice thereof to such party,
the other party’s submitted Available Space Market Terms Proposal shall be
deemed the Available Space Market Terms.  The 2 Arbitrators so appointed shall,
within 5 business days after their appointment, appoint a third Arbitrator.  If
the 2 Arbitrators so selected cannot agree on the selection of the third
Arbitrator within the time above specified, then either party, on behalf of both
parties, may request such appointment of such third Arbitrator by application to
any state court of general jurisdiction in the jurisdiction in which the
Premises are located, upon 10 days prior written notice to the other party of
such intent.

 

(ii)Decision.  The decision of the Arbitrator(s) shall be made within 30 days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable.  The decision of the Arbitrator(s) shall be limited solely as to
which of the Available Space Market Terms Proposals submitted by the parties is
closest to the actual Available Space Market Terms in such Arbitrator(s)’ good
faith professional judgment.  The decision of the single Arbitrator, or the
majority or unanimity of the 3 Arbitrator panel, as applicable, shall be final
and binding upon the parties.  Each party shall pay the fees and expenses of the
Arbitrator appointed by or on behalf of such party (if applicable) and the fees
and expenses of the agreed-upon single Arbitrator or the third Arbitrator, as
applicable, shall be borne equally by both parties.  Landlord and Tenant shall
then execute and deliver a mutually acceptable amendment recognizing the
Available Space Market Terms, along with the other terms set forth in the
Availability Notice, for the Availability Space.

 

(iii)Definition of Arbitrator.  An “Arbitrator” shall be any person appointed by
or on behalf of either party or appointed pursuant to the provisions hereof
and:  (A) shall be (1) a member of the American Institute of Real Estate
Appraisers with not less than 10 years of experience in the appraisal of
improved office and high tech industrial real estate in the
Rockville/Gaithersburg, Maryland market area, or (2) a licensed commercial real
estate broker with not less than 15 years’ experience representing landlords
and/or tenants in the leasing of high tech or life sciences space in the
Rockville/Gaithersburg, Maryland market area, (B) devoting substantially all of
his/her time to professional appraisal or brokerage work, as applicable, at the
time of appointment and (C) shall not then be, or in the preceding 5 years have
been, employed by either party or their affiliates, and shall otherwise be in
all respects impartial and disinterested.

 

(b)Amended Lease.  Landlord and Tenant shall execute and deliver a lease
amendment or lease agreement for the Available Space within the 15 day period
specified in Section 39(a)(2) above or within 15 days after the final decision
of the Arbitrator(s) as set forth in Section 39(a)(ii) above.  Both Landlord and
Tenant shall exercise diligence to ensure that such lease amendment or lease
agreement is timely executed and delivered.

 

(c)Exceptions.  Notwithstanding the above, the Negotiation Right shall not be in
effect and may not be exercised by Tenant:  (i) during any period of time that
Tenant is in Default under any provision of this Lease; or (ii) if Tenant has
been in Default under any provision of this Lease 3 or more times, regardless of
whether the Defaults are cured, during the 12 month period prior to the date on
which Tenant seeks to exercise the Negotiation Right.

 

(d)Termination.  The Negotiation Right shall terminate and be of no further
force or effect even after Tenant’s due and timely exercise of the Negotiation
Right, if, after such exercise, but prior to the commencement date of the lease
of such Available Space, (i) Tenant is in Default under any provision of this
Lease; or (ii) Tenant has Defaulted 3 or more times during the period from the
date of the exercise of the Negotiation Right to the date of the commencement of
the lease of the Available Space, regardless of whether such Defaults are cured.

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 45

 

(e)Right Personal.  The Negotiation Right is personal to RegenXBio Inc., and is
not otherwise assignable without Landlord’s consent, which may be granted or
withheld in Landlord’s sole discretion separate and apart from any consent by
Landlord to an assignment of Tenant’s interest in this Lease, except that the
Negotiation Right shall automatically be assigned without Landlord’s consent in
connection with any assignment of this Lease that is a Permitted Transfer.

 

(f)No Extensions.  The period of time within which the Negotiation Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Negotiation Right.

 

40.Right to Expand in the Building or Project.

(a)Expansion in the Building.  Tenant shall have the right, but not the
obligation, to expand the Premises (“Expansion Right”) to include any Expansion
Space (as defined below) in the Building upon the terms and conditions in this
Section.  For purposes of this Section, “Expansion Space” shall mean any space
in the Building that is not occupied by a tenant or that is occupied by an
existing tenant whose lease is expiring within 6 months or less and such tenant
does not wish to renew (whether or not such tenant has a right to renew) its
occupancy of such space.  In no event shall the Expansion Space include any
space on the first floor for the On Site Food Service (unless Landlord is not
then operating and does not intend to operate the On Site Food Service) or
Landlord’s management office.  If there is any Expansion Space in the Building,
Landlord shall, when the availability of the Expansion Space becomes known (but
not earlier than 180 days before such availability), deliver to Tenant written
notice (“Expansion Notice”) of the Expansion Space.  The Expansion Notice shall
set forth the terms and conditions on which Landlord is prepared to lease the
Expansion Space to Tenant.  The rental terms for the Expansion Space shall be
the fair market rent, including market concessions (collectively, “Expansion
Space FMR/Concessions”) as mutually determined by Landlord and Tenant, and the
Expansion Notice shall set forth Landlord’s proposed Expansion Space
FMR/Concessions.  Tenant shall respond to the Expansion Notice within 10
business days after receipt thereof, which response shall state that Tenant
(1) declines to lease the Expansion Space, (2) agrees to lease the Expansion
Space on the terms set forth in the Expansion Notice (including the Expansion
Space FMR/Concessions), in which event Landlord and Tenant shall within a period
of 15 thereafter days execute and deliver an amendment to this Lease or a lease
agreement for the Expansion Space, or (3) desires to lease the Expansion Space
but in good faith disagrees with the proposed Expansion Space FMR/Concessions,
in which event Landlord and Tenant shall, for a period of up to 15 days,
negotiate in good faith for Tenant’s lease of the Expansion Space on mutually
acceptable Expansion Space FMR/Concessions.  If Landlord and Tenant are unable
to agree on the Expansion Space FMR/Concessions within such 15 day period after
negotiating in good faith, the parties shall proceed to arbitration as set forth
below.

(1)Expansion Space FMR/Concession Proposal.  Within 10 days after the expiration
of such 15 day period, each party shall deliver to the other a proposal
containing the Expansion Space FMR/Concessions that the submitting party
believes to be correct (“Expansion Space FMR/Concessions Proposal”).  If either
party fails to timely submit an Expansion Space FMR/Concessions Proposal, and
such failure is not remedied within 3 business days after written notice thereof
to such party, the other party’s submitted Expansion Space FMR/Concessions
Proposal shall be deemed the Expansion Space FMR/Concessions.  If both parties
submit Expansion Space FMR/Concessions Proposals, then Landlord and Tenant shall
meet within 7 days after delivery of the last Expansion Space FMR/Concessions
Proposal and make a good faith attempt to mutually appoint a single Arbitrator
to determine the Expansion Space FMR/Concessions.  If Landlord and Tenant are
unable to agree upon a single Arbitrator, then each shall, by written notice
delivered to the other within 10 days after the meeting, select an
Arbitrator.  If either party fails to timely give notice of its selection for an
Arbitrator, and such failure is not remedied within 3 business days after
written notice thereof to such party, the other party’s submitted Expansion
Space FMR/Concessions Proposal shall be deemed the Expansion Space
FMR/Concessions.  The 2 Arbitrators so appointed shall, within 5 business days
after their appointment, appoint a third Arbitrator.  If the 2 Arbitrators so
selected cannot agree on the selection of the third Arbitrator

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 46

 

within the time above specified, then either party, on behalf of both parties,
may request such appointment of such third Arbitrator by application to any
state court of general jurisdiction in the jurisdiction in which the Premises
are located, upon 10 days prior written notice to the other party of such
intent.

(2)Decision.  The decision of the Arbitrator(s) shall be made within 30 days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable.  The decision of the Arbitrator(s) shall be limited solely as to
which of the Expansion Space FMR/Concessions Proposals submitted by the parties
is closest to the actual Expansion Space FMR/Concessions in such Arbitrator(s)’
good faith professional judgment.  The decision of the single Arbitrator, or the
majority or unanimity of the 3 Arbitrator panel, as applicable, shall be final
and binding upon the parties.  Each party shall pay the fees and expenses of the
Arbitrator appointed by or on behalf of such party (if applicable) and the fees
and expenses of the agreed-upon single Arbitrator or the third Arbitrator, as
applicable, shall be borne equally by both parties.  Landlord and Tenant shall
then execute and deliver a mutually acceptable amendment or lease agreement
recognizing the Expansion Space FMR/Concessions, along with the other terms set
forth in the Expansion Notice, for the Expansion Space.

Provided that no right to expand is exercised by any tenant with superior rights
(as set forth in Exhibit I) and more than 3 years remain on the Term, Tenant
shall be entitled to lease the Expansion Space upon the terms and conditions set
forth in this Section 40(a).

(b)Expansion in the Project.  Tenant shall have the right, but not the
obligation, to expand the Premises (“Project Expansion Right”) to include any
Project Expansion Space (as defined below) in the Project upon the terms and
conditions in this Section.  For purposes of this Section, “Project Expansion
Space” means any space in the Project containing at least 50,000 rentable square
feet of contiguous space in Building B that is not occupied by a tenant or that
is occupied by an existing tenant whose lease is expiring within 6 months or
less and such tenant does not wish to renew (whether or not such tenant has a
right to renew) its occupancy of such space.  Landlord shall, when the
availability of the Project Expansion Space becomes known (but not earlier than
180 days before such availability), deliver to Tenant written notice (“Project
Expansion Notice”) of the Project Expansion Space.  The Project Expansion Notice
shall set forth the terms and conditions on which Landlord is prepared to lease
the Project Expansion Space.  The rental terms for the Project Expansion Space
shall be the fair market rent, including market concessions (collectively,
“Project Expansion Space FMR/Concessions”) as mutually determined by Landlord
and Tenant, and the Project Expansion Notice shall set forth Landlord’s proposed
Project Expansion Space FMR/Concessions.  Tenant shall respond to the Project
Expansion Notice within 10 business days after receipt thereof, which response
shall state that Tenant (1) declines to lease the Project Expansion Space, (2)
agrees to lease the Project Expansion Space on the terms set forth in the
Project Expansion Notice (including the Project Expansion Space
FMR/Concessions), in which event Landlord and Tenant shall within a period of 15
days thereafter execute and deliver an amendment to this Lease or a lease
agreement for the Project Expansion Space, or (3) desires to lease the Project
Expansion Space but in good faith disagrees with the proposed Project Expansion
Space FMR/Concessions, in which event Landlord and Tenant shall, for a period of
up to 15 days, negotiate in good faith for Tenant’s lease of the Project
Expansion Space on mutually acceptable Project Expansion Space
FMR/Concessions.  If Landlord and Tenant are unable to agree on the Project
Expansion Space FMR/Concessions within such 15 day period after negotiating in
good faith, the parties shall proceed to arbitration as set forth below.

(1)Project Expansion Space FMR/Concession Proposal.  Within 10 days after the
expiration of such 15 day period, each party shall deliver to the other a
proposal containing the Project Expansion Space FMR/Concessions that the
submitting party believes to be correct (“Project Expansion Space
FMR/Concessions Proposal”).  If either party fails to timely submit a Project
Expansion Space FMR/Concessions Proposal, and such failure is not remedied
within 3 business days after written notice thereof to such party, the other
party’s submitted Project Expansion Space FMR/Concessions Proposal shall be
deemed the Project Expansion Space FMR/Concessions.  If both parties submit
Project Expansion Space FMR/Concessions Proposals, then Landlord and Tenant
shall meet within 7 days after delivery of

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 47

 

the last Project Expansion Space FMR/Concessions Proposal and make a good faith
attempt to mutually appoint a single Arbitrator to determine the Project
Expansion Space FMR/Concessions.  If Landlord and Tenant are unable to agree
upon a single Arbitrator, then each shall, by written notice delivered to the
other within 10 days after the meeting, select an Arbitrator.  If either party
fails to timely give notice of its selection for an Arbitrator, and such failure
is not remedied within 3 business days after written notice thereof to such
party, the other party’s submitted Project Expansion Space FMR/Concessions
Proposal shall be deemed the Project Expansion Space FMR/Concessions.  The 2
Arbitrators so appointed shall, within 5 business days after their appointment,
appoint a third Arbitrator.  If the 2 Arbitrators so selected cannot agree on
the selection of the third Arbitrator within the time above specified, then
either party, on behalf of both parties, may request such appointment of such
third Arbitrator by application to any state court of general jurisdiction in
the jurisdiction in which the Premises are located, upon 10 days prior written
notice to the other party of such intent.

(2)Decision.  The decision of the Arbitrator(s) shall be made within 30 days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable.  The decision of the Arbitrator(s) shall be limited solely as to
which of the Project Expansion Space FMR/Concessions Proposals submitted by the
parties is closest to the actual Project Expansion Space FMR/Concessions in such
Arbitrator(s)’ good faith professional judgment.  The decision of the single
Arbitrator, or the majority or unanimity of the 3 Arbitrator panel, as
applicable, shall be final and binding upon the parties.  Each party shall pay
the fees and expenses of the Arbitrator appointed by or on behalf of such party
(if applicable) and the fees and expenses of the agreed-upon single Arbitrator
or the third Arbitrator, as applicable, shall be borne equally by both
parties.  Landlord and Tenant shall then execute and deliver a mutually
acceptable amendment or a lease agreement recognizing the Project Expansion
Space FMR/Concessions, along with the other terms set forth in the Project
Expansion Notice, for the Project Expansion Space.

Provided that no right to expand is exercised by any tenant with superior rights
(as set forth in Exhibit I) and more than 3 years remain on the Term, Tenant
shall be entitled to lease the Project Expansion Space upon the terms and
conditions set forth in this Section 40(b).

(c)Amended Lease.  If Tenant fails to deliver notice responding to an Expansion
Notice or a Project Expansion Notice as provided herein within 10 business days
following such tender, Tenant shall be deemed to have waived its right to lease
the Expansion Space or Project Expansion Space, as applicable, described in such
Expansion Notice or Project Expansion Notice.  Landlord and Tenant shall execute
and deliver a lease amendment or lease agreement for the Expansion Space or
Project Expansion Space within the 30 day period from the date Tenant gives
notice accepting Landlord’s offer to lease the Expansion Space or Project
Expansion Space.  Both Landlord and Tenant shall exercise diligence to ensure
that such lease amendment or lease agreement is timely executed and delivered.

(d)Exceptions.  Notwithstanding the above, the Expansion Right and Project
Expansion Right shall not be in effect and may not be exercised by Tenant:  (i)
during any period of time that Tenant is in Default under any provision of this
Lease; or (ii) if Tenant has been in Default under any provision of this Lease 3
or more times, regardless of whether the Defaults are cured, during the 12 month
period prior to the date on which Tenant seeks to exercise the Expansion Right
or Project Expansion Right.

(e)Termination.  The Expansion Right or Project Expansion Right (as applicable)
shall terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Expansion Right or Project Expansion Right (as
applicable), if, after such exercise, but prior to the commencement date of the
lease of the Expansion Space or Project Expansion Space (as applicable),
(i) Tenant is in Default under any provision of this Lease; or (ii) Tenant has
Defaulted 3 or more times during the period from the date of the exercise of the
Expansion Right or Project Expansion Right (as applicable) to the date of the
commencement of the lease of the Available Space or Project Expansion Space (as
applicable), regardless of whether such Defaults are cured.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 48

 

(f)Subordinate.  Tenant’s rights in connection with the Expansion Right and
Project Expansion Right (as applicable) are and shall be subject to and
subordinate to any expansion or extension rights granted in the Project as set
forth in Exhibit I.

(g)Rights Personal.  The Expansion Right and Project Expansion Right are
personal to RegenXBio Inc. and are not assignable without Landlord’s consent,
which may be granted or withheld in Landlord’s sole discretion separate and
apart from any consent by Landlord to an assignment of Tenant’s interest in this
Lease, except that they shall automatically be assigned without Landlord’s
consent in connection with any assignment of this Lease that is a Permitted
Transfer.

(h)No Extensions.  The period of time within which any Expansion Right or
Project Expansion Right (as applicable) may be exercised shall not be extended
or enlarged by reason of Tenant’s inability to exercise the Expansion Right or
Project Expansion Right (as applicable).

41.Hold Space Option.  As long as Tenant is not in Default, Landlord shall not
market the balance of the leaseable space on the first floor of the Building
(“Hold Space”) to prospective tenants for the period between the Commencement
Date and June 1, 2019.  The provisions of this Section shall not apply, however,
to any space on the first floor for the On Site Food Service (unless Landlord is
not then operating and does not intend to operate the On Site Food Service) or
Landlord’s management office.  If not later than June 1, 2019, Tenant notifies
Landlord that Tenant wishes to the lease the Hold Space as of a date specified
in such notice (but not later than June 1, 2019), the Hold Space shall be added
to the Premises effective as of such specified commencement date and for the
remainder of the Base Term (subject to the Extension Right set forth in Section
42) and otherwise upon the same terms, rent, and leasing concessions as provided
to Tenant for the leasing of the Initial Premises, including an abatement of
Base Rent for a period of 12 months from the commencement of the leasing of the
Hold Space, and a tenant improvement allowance in the amount equal to $110 per
rentable square foot of the Hold Space.

42.Right to Extend Term.  Tenant shall have the right to extend the Term of this
Lease upon the following terms and conditions:

(a)Extension Rights.  Tenant shall have 2 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
Base Rent and the TI Allowance (as defined in Exhibit C-2 attached hereto)) by
giving Landlord written notice of its election to exercise each Extension Right
at least 12 months prior, and no earlier than 18 months prior, to the expiration
of the Base Term of this Lease or the expiration of any prior Extension
Term.  Within 30 days after Landlord’s receipt of Tenant’s exercise notice with
respect to an Extension Right, Landlord shall provide Tenant with its written
good faith determination of the Market Rate (including Base Rent, annual
escalations thereof, and tenant improvement allowance) for the applicable
Extension Term.

(b)Market Rate.  Upon the commencement of any Extension Term, Base Rent and
tenant improvement allowance shall be payable at the Market Rate (as defined
below).  Base Rent shall thereafter be adjusted on each anniversary of the
commencement of such Extension Term by a percentage as determined at the time
the Market Rate is determined.  As used herein, “Market Rate” shall mean the
then market base rental rate for comparable space for a comparable term in
comparable buildings in the Rockville/Gaithersburg, Maryland market and annual
escalations thereof, taking into account the existence and amount of any tenant
improvement allowance or any other cash payment or other equivalent concession,
including, without limitation, moving allowances, lease takeover allowances (or
where a lease assumption is applicable, the value thereof), and any other
comparable tenant inducement and market concession.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 49

 

(c)Arbitration—Generally.  If, on or before the date that is 150 days before the
expiration of the Base Term of this Lease, or the expiration of any prior
Extension Term, Tenant has not agreed with Landlord’s initial determination of
the Market Rate (including Base Rent, annual escalations thereof, and tenant
improvement allowance) during such subsequent Extension Term after negotiating
in good faith, Tenant may by written notice to Landlord not later than 120 days
prior to the expiration of the Base Term of this Lease, or the expiration of any
then effective Extension Term, elect arbitration as described in Section
42(d).  If Tenant does not timely elect such arbitration, Tenant shall be deemed
to have agreed to the Market Rate as most recently proposed to Tenant in writing
by Landlord.

(d)Arbitration—Process.

(1)Extension Proposal.  Within 10 days of Tenant’s notice to Landlord of its
election to arbitrate Market Rate (including Base Rent, annual escalations
thereof, and tenant improvement allowance), each party shall deliver to the
other a proposal containing the Market Rate (including Base Rent, annual
escalations thereof, and tenant improvement allowance) that the submitting party
believes in good faith to be correct (“Extension Proposal”).  If either party
fails to timely submit an Extension Proposal, and such failure is not remedied
within 3 business days after written notice thereof to such party, the other
party’s submitted proposal shall determine the Base Rent, annual escalations
thereof, and tenant improvement allowance for the Extension Term.  If both
parties submit Extension Proposals, then Landlord and Tenant shall meet within 7
days after delivery of the last Extension Proposal and make a good faith attempt
to mutually appoint a single Arbitrator to determine the Market Rate (including
Base Rent, annual escalations thereof, and tenant improvement allowance).  If
Landlord and Tenant are unable to agree upon a single Arbitrator, then each
shall, by written notice delivered to the other within 10 days after the
meeting, select an Arbitrator.  If either party fails to timely give notice of
its selection for an Arbitrator, and such failure is not remedied within 3
business days after written notice thereof to such party, the other party’s
submitted proposal shall determine the Base Rent, annual escalations thereof,
and tenant improvement allowance for the Extension Term.  The 2 Arbitrators so
appointed shall, within 5 business days after their appointment, appoint a third
Arbitrator.  If the 2 Arbitrators so selected cannot agree on the selection of
the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon 10 days prior written notice to the other
party of such intent.

(2)Decision.  The decision of the Arbitrator(s) shall be made within 30 days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable.  The decision of the Arbitrator(s) shall be limited solely as to
which of the Market Rent proposals submitted by the parties is closest to the
actual Market Rent for the Extension Term in such Arbitrator(s)’ good faith
professional judgment.  The decision of the single Arbitrator, or the majority
or unanimity of the 3 Arbitrator panel, as applicable, shall be final and
binding upon the parties.  Each party shall pay the fees and expenses of the
Arbitrator appointed by or on behalf of such party (if applicable) and the fees
and expenses of the agreed-upon single Arbitrator or the third Arbitrator, as
applicable, shall be borne equally by both parties.  If the Market Rate
(including Base Rent, annual escalations thereof, and tenant improvement
allowance) are not determined by the first day of the Extension Term, then
Tenant shall pay Landlord Base Rent in an amount equal to the Base Rent in
effect immediately before the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made.  After the determination
of the Market Rate (including Base Rent, annual escalations thereof, and tenant
improvement allowance), the parties shall make any necessary adjustments to such
payments made by Tenant.  Landlord and Tenant shall then execute and deliver a
mutually acceptable amendment recognizing the Market Rate (including Base Rent,
annual escalations thereof, and tenant improvement allowance) for the Extension
Term.

(e)Rights Personal.  Extension Rights are personal to REGENXBIO, Inc. and are
not assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in this Lease, except

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 50

 

that they may be assigned without Landlord’s consent in connection with any
assignment of this Lease that is a Permitted Transfer.

(f)Exceptions.  Notwithstanding anything set forth above to the contrary,
Extension Rights shall not be in effect and Tenant may not exercise any of the
Extension Rights:  (i) during any period of time that Tenant is in Default under
any provision of this Lease; or (ii) if Tenant has been in Default under any
provision of this Lease 3 or more times, whether or not the Defaults are cured,
during the 12 month period immediately prior to the date that Tenant intends to
exercise an Extension Right, regardless of whether the Defaults are cured.

(g)No Extensions.  The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(h)Termination.  The Extension Rights shall terminate and be of no further force
or effect even after Tenant’s due and timely exercise of an Extension Right, if,
after such exercise, but prior to the commencement date of an Extension Term,
(i) Tenant is in Default under any provision of this Lease; or (ii) Tenant has
Defaulted 3 or more times during the period from the date of the exercise of an
Extension Right to the date of the commencement of the Extension Term,
regardless of whether such Defaults are cured.

43.Right of First Offer to Purchase Building.  

(a)General.  If at any time during the Term of this Lease, Landlord shall desire
to sell fee simple title to the Building to a third party as one parcel (either
by a separately recorded parcel of land or by a condominium regime), Landlord
shall first offer the Building to Tenant (“Right of First Offer”) by delivering
to Tenant a written notice specifying the Basic Sale Terms (as defined below)
upon which Landlord desires to sell the Building (“Sale Notice”).  For a period
of 30 days after Tenant’s receipt of the Sale Notice, Landlord and Tenant shall
negotiate in good faith the terms and conditions of the sale as set forth in the
Sale Notice and such other terms and conditions acceptable to Landlord and
Tenant.  If Landlord and Tenant do not execute and deliver a binding contract of
sale for the Building by the expiration of such 30-day negotiation period, then
Landlord shall be free to sell the Building to a third-party upon terms and
conditions acceptable to Landlord, except as provided in Section 43(d) below.

(b)No Right if Default, Assignment, or Sublet.  Tenant shall not have a Right of
First Offer if, at the time Landlord delivers the Sale Notice to Tenant, Tenant
is in Default under any provision of this Lease.  The Right of First Offer is
personal to RegenXBio, Inc. and is not assignable without Landlord’s consent,
which consent may be granted or withheld in Landlord’s sole discretion separate
and apart from any consent by Landlord to an assignment of Tenant’s interest in
this Lease, except that the Right of First Offer shall automatically be assigned
without Landlord’s consent in connection with any assignment of this Lease that
is a Permitted Transfer.

(c)Certain Transfers Excluded.  The Right of First Offer shall not apply to the
following (collectively, “Excluded Transfers”):  (i) any sale/leaseback
transaction; (ii) any sale or transfer of the Building or Project to an entity
in which Landlord or a Landlord Affiliate (as defined below) has a controlling
interest; (iii) any transfer without consideration, (iv) any sale of the Project
as a whole, (v) any condemnation or eminent domain action or proceeding
affecting all or any part of the Building by any governmental or
quasi‑governmental authority for any public or quasi‑public use or purpose,
including a sale thereof under threat of such a taking, (vi) any foreclosure
proceeding or sale or any sale in lieu of a foreclosure affecting the Building,
or (vii) any portfolio transaction that includes at least one other real estate
asset consisting of a commercial building or land capable of accommodating a new
commercial building.  For purposes of this Lease, (A) “Landlord Affiliate”
means, with respect to Landlord, any person or entity Controlling, Controlled
by, or under common Control with Landlord, and (B) “Control” (and any form
thereof, such as “Controlled” or “Controlling”) means with respect to any person
or entity the possession directly or indirectly, through

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 51

 

one or more intermediaries, of the power to:  (1) vote more than 50% of the
voting stock of such person or entity; or (2) direct or cause the direction of
the management or policies of such person or entity, whether through the
ownership of voting securities, membership interests, partnership interests, by
contract, or otherwise.

(d)Revival of Right of First Offer.  If after Tenant either rejects the Right of
First Offer or does not timely exercise the Right of First Offer and Landlord
desires to offer the Building for sale at a purchase price that is less than 95%
of the purchase price stated in the Basic Sale Terms, then Landlord must first
give Tenant a new notice of its Right of First Offer to purchase the Building in
accordance with the procedures set forth in this Section 43.  If after Tenant
timely exercises the Right of First Offer, Landlord and Tenant fail to execute
and deliver a binding contract of sale for the Building by the expiration of the
30-day negotiation period described in Section 43(a) above, and Landlord is
willing to sell the Building to a third-party at a purchase price that is less
than 95% of the best written purchase price offer made by Tenant and delivered
to Landlord during such 30-day negotiation period, then Landlord must first give
Tenant a new notice of its Right of First Offer to purchase the Building in
accordance with the procedures set forth in this Section 43.  If Tenant either
rejects the Right of First Offer or does not timely exercise the Right of First
Offer, or if after Tenant timely exercises the Right of First Offer, Landlord
and Tenant fail to execute and deliver a binding contract of sale for the
Building by the expiration of the 30-day negotiation period described in Section
43(a) above, and within a period of 180 days thereafter Landlord fails to enter
into a binding contract of sale for the Building to a third party, then Landlord
must first give Tenant a new notice of its Right of First Offer to purchase the
Building in accordance with the procedures set forth in this Section 43.

(e)Right of First Offer Terminates After Sale to Third Party.  Upon any sale of
the Building (other than a sale described in Section 43(c)(i), (iii), (iv),
(vi), or (vii) that includes the Building) to a third-party and subject to
Landlord’s compliance with the terms of this Section, the Right of First Offer
shall forever terminate.

(f)Definition.  For purposes of this Lease, “Basic Sale Terms” means the
purchase price, terms of payment of the purchase price, financing contingencies,
if any, closing date, and any other terms Landlord desires to include in the
Sale Notice to Tenant.

(g)Termination of Lease.  This Lease shall terminate upon transfer of fee title
to the Building by a special warranty deed to Tenant pursuant to this Section.

44.Termination Option. Notwithstanding anything to the contrary contained
herein, Tenant shall have a one-time option to terminate this Lease
(“Termination Option”) in accordance with the following terms and conditions:

(a)Tenant Gives Notice.  If Tenant desires to exercise the Termination Option,
Tenant shall give Landlord irrevocable written notice (“Termination Notice”) of
Tenant’s exercise of the Termination Option.  The Termination Notice must be
deemed given to Landlord no later than the date that is 12 months before the
Termination Date.  Time is of the essence with respect to giving of the
Termination Notice and all other deadlines in this Section.

 

(b)Termination Date.  If Tenant gives the Termination Notice and complies with
all the provisions in this Section, this Lease shall terminate at midnight at
the end of the 120th full calendar month after the 4th Floor Rent Commencement
Date (“Termination Date”).

 

(c)Termination Fee.  For the Termination Notice to be effective, Tenant shall
pay 50% of the Termination Fee (as defined below) to Landlord in certified funds
concurrently with the delivery of the Termination Notice to Landlord.  Tenant
shall pay the remaining 50% of the Termination Fee to Landlord in certified
funds at least 30 days before the Termination Date.  For purposes of this
Section, “Termination

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 52

 

Fee” means an amount equal to the aggregate of (i) the unamortized amount, as of
the Termination Date, of the TI Allowance (as defined in the Tenant Work
Letter), the Base Rent Abatement, the leasing commissions paid by Landlord in
connection with this Lease (which amounts shall be amortized over the Base Term
on a straight-line basis over the Base Term with interest at 5% per annum), and
(ii) an amount equal to the sum of 4 months of the then amount of Base Rent and
Tenant’s Share of Operating Expenses.  The amount of the Termination Fee shall
be calculated by Landlord and provided to Tenant in reasonably detailed written
form within 30 days after Tenant’s written request therefor.

 

(d)Tenant’s Obligation Survives Termination.  With respect to this Section,
Tenant’s obligations to pay Rent and Additional Rent under this Lease, and to
perform all other Lease obligations for the period up to and including the
Termination Date, shall survive the termination of this Lease.

 

(e)Landlord May Cancel and Void Termination if Tenant in
Default.  Notwithstanding the foregoing provisions of this Section, if Tenant
shall exercise the Termination Option (in accordance with clause (a) above) when
it is in Default more than one time in any calendar year, then Landlord may
elect, but is not obligated, to cancel and declare null and void Tenant’s
exercise of the Termination Option and this Lease shall continue in full force
and effect for the full Term unaffected by Tenant’s exercise of the Termination
Option.  If Landlord does not cancel Tenant’s exercise of the Termination Option
after such Default, Tenant shall cure any Default within the period of time
specified in this Lease and this obligation shall survive the Termination Date.

 

(f)Tenant Shall Surrender Space by Termination Date.  If Tenant exercises the
Termination Option, Tenant shall surrender full and complete possession of the
Premises to Landlord on the Termination Date vacant, broom-clean, in good order
and condition, subject to Tenant Improvements, any Alterations or Installations
permitted by this Lease upon surrender to remain in the Premises, and ordinary
wear and tear, loss due to casualty and condemnation, damage that Landlord is
obligated to repair or restore, and Landlord’s legal compliance obligations
under this Lease, excepted, and in accordance with the provisions of this Lease
(including, but not limited to, Section 28), and thereafter the Premises shall
be free and clear of all leases, tenancies, and rights of occupancy of any
entity claiming by, through, or under Tenant.

 

(g)Failure to Surrender Makes Tenant a Holdover.  If Tenant shall fail to
deliver possession of the Premises on or before the Termination Date in
accordance with the terms hereof, Tenant shall be deemed to be a holdover tenant
from and after the Termination Date, and in such event, Tenant shall be subject
to the provisions of Section 8 relating to holdover tenancies.

 

(h)Lease Ceases After Termination.  If Tenant properly and timely exercises the
Termination Option and properly and timely satisfies all other monetary and
non-monetary obligations under this Lease, this Lease shall cease and expire on
the Termination Date with the same force and effect as if the Termination Date
were the date originally provided in this Lease as the expiration date of the
Term.

 

45.Termination Right for Lease and License Agreement at 9712-9714 Medical Center
Drive.  As of the Commencement Date, Tenant leases space in the buildings
located at 9712-9714 Medical Center Drive, Rockville, Maryland, pursuant to
(a) a Lease dated March 6, 2015, as amended (“MCD Lease”), between ARE-Maryland
No. 45, LLC, a Delaware limited liability company, an affiliate of Landlord and
successor in interest to BMR-Medical Center Drive, LLC (“MCD Landlord”), and
Tenant, and (b) a Space License Agreement dated February 22, 2016, as amended
(“MCD License”), between MCD Landlord and Tenant.  As long as Tenant is not in
Default under this Lease or the MCD Lease, Tenant shall have the right to
terminate the MCD Lease and MCD License without fee or penalty by delivering
written notice of termination to Landlord (“MCD Termination Notice”).  Tenant
shall specify the termination date in the MCD Termination Notice (which
termination date shall be at least 6 months after the date of the MCD
Termination Notice and not earlier than the Lease Commencement Date).  The MCD
Lease and MCD License shall terminate on such termination date as if such
termination date were the expiration date of the

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 53

 

MCD Lease and MCD License, Tenant shall return to MCD Landlord the space leased
or licensed pursuant to the MCD Lease and MCD License, respectively, in
accordance with the applicable terms and conditions of the MCD Lease and MCD
License, and Landlord shall refund to Tenant the Security Deposit, the Suite
1114 Additional Security Deposit and the Suite 1214 Additional Security Deposit
(as such terms are defined in the MCD Lease), in accordance with the applicable
terms and conditions of the MCD Lease.

46.Roof Equipment.  As long as Tenant is not in Default, Tenant shall have the
right at its sole cost and expense, subject to compliance with all Legal
Requirements, to install on the roof of the Building (in Tenant’s Share of the
space available therefor on the roof), and throughout the Term, operate,
maintain, repair, replace, and remove, (i) one or more satellite dishes,
communication antennae, or other communications equipment (all of which having a
diameter and height reasonably acceptable to Landlord) for the transmission or
reception of communication of signals as Tenant may from time to time desire,
and (ii) equipment for any supplemental HVAC systems installed by or on behalf
of Tenant and providing service to the Premises, as may be approved by Landlord
as part of the Tenant Improvements or any subsequent Alterations (collectively,
the “Roof Equipment”), on the following terms and conditions:

(a)Requirements.  Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment (which may be part of
the plans and specifications for the Tenant Improvements or any subsequent
Alterations), (ii) copies of all required governmental and quasi-governmental
permits, licenses, and authorizations that Tenant will and must obtain at its
own expense, with the cooperation of Landlord, if necessary for the installation
and operation of the Roof Equipment, and (iii) an insurance policy or
certificate of insurance evidencing insurance coverage as required by this Lease
and any other insurance as reasonably required by Landlord for the installation
and operation of the Roof Equipment, which such other insurance shall be
consistent with that typically required by landlords of comparable buildings in
the vicinity of the Project.  Landlord shall not unreasonably withhold or delay
its approval for the installation and operation of the Roof Equipment; provided,
however, that Landlord may reasonably withhold its approval if the installation
or operation of the Roof Equipment (A) is reasonably likely to damage the
structural integrity of the Building, (B) is reasonably likely to void,
terminate, or invalidate any applicable roof warranty, (C) is reasonably likely
to interfere with any service provided by Landlord or with the existing
satellite dishes, communication antennae, or other communications equipment of
any other tenant of the Building, (D) is not reasonably screened from viewing
from the ground level adjacent to the Building.  

(b)No Damage to Roof.  If installation of the Roof Equipment requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made in the manner reasonably designated in writing by Landlord; and any such
installation work (including any roof cuts or other roofing work) shall be
performed by Tenant, at Tenant’s sole cost and expense by a roofing contractor
designated by Landlord and reasonably acceptable to Tenant.  If Tenant or its
agents shall otherwise cause any damage to the roof during the installation,
operation, and removal of the Roof Equipment such damage shall be repaired
promptly at Tenant’s expense and the roof shall be restored to the same
condition it was in before the damage, reasonable wear and tear
excepted.  Landlord shall not charge Tenant Additional Rent for the installation
and use of the Roof Equipment.  If, however, Landlord’s insurance premium or Tax
assessment increases solely as a result of the Roof Equipment, Tenant shall pay
such increase as Additional Rent within 30 days after receipt of a reasonably
detailed invoice from Landlord.  Tenant shall not be entitled to any abatement
or reduction in the amount of Rent payable under this Lease if for any reason
Tenant is unable to use the Roof Equipment.  In no event whatsoever shall the
installation, operation, maintenance, or removal of the Roof Equipment by Tenant
or its agents void, terminate, or invalidate any applicable roof warranty.

(c)Protection.  The installation, operation, maintenance, and removal of the
Roof Equipment shall be at Tenant’s sole risk.  Tenant shall indemnify, defend,
and hold Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, reasonable attorneys’
fees) of every kind and description that may arise out of or be connected in any
way

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 54

 

with Tenant’s installation, operation, maintenance, or removal of the Roof
Equipment, except to the extent caused by the willful misconduct or gross
negligence of Landlord or its employees.

(d)Removal.  At the expiration or earlier termination of this Lease or the
permanent discontinuance of the use of the Roof Equipment by Tenant, Tenant
shall, at its sole cost and expense, remove the Roof Equipment from the roof of
the Building, in which event Tenant shall leave the portion of the roof where
the Roof Equipment was located in the same condition it was in before the
installation thereof, reasonable wear and tear excepted.  If Tenant does not so
remove the Roof Equipment, Tenant hereby authorizes Landlord to remove and
dispose of the Roof Equipment and charge Tenant as Additional Rent for all
reasonable out-of-pocket costs and expenses incurred by Landlord in such removal
and disposal.  Tenant agrees that Landlord shall not be liable for any Roof
Equipment disposed of or removed by Landlord.

(e)No Interference.  The Roof Equipment shall not interfere (other than in a de
minimus manner) with the proper functioning of any telecommunications equipment
or devices that have been installed or will be installed by Landlord or for any
other tenant or future tenant of the Building.  Tenant acknowledges that other
tenant(s) may have approval rights over the installation and operation of
telecommunications equipment and devices on or about the roof, and that Tenant’s
right to install and operate the Roof Equipment is subject and subordinate to
the rights of such other tenants that install roof equipment before Tenant
installs any Roof Equipment.  Tenant agrees that Landlord and any other tenant
of the Building that currently has or in the future takes possession of any
portion of the Building will be permitted to install such telecommunication
equipment that is of a type and frequency that will not interfere (other than in
a de minimus manner) with the Roof Equipment.

(f)Relocation.  Landlord shall have the right, at its expense and after 60 days’
prior notice to Tenant, to relocate the Roof Equipment to another site on the
roof of the Building as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Roof Equipment.

(g)Access.  The right of Tenant to install, operate, maintain, repair, replace,
and remove the Roof Equipment shall be personal solely to RegenXBio Inc. and its
permitted assignees and subtenants, and (i) no other person or entity shall have
any right to use or operate the Roof Equipment, and (ii) Tenant shall not
assign, convey, or otherwise transfer to any person or entity any right, title,
or interest in all or any portion of the Roof Equipment or the use and operation
thereof, except that the right of Tenant to install, operate, maintain, repair,
replace, and remove the Roof Equipment shall be automatically assigned without
Landlord’s consent in connection with any assignment of this Lease that is a
Permitted Transfer.

(h)Appearance.  The Roof Equipment shall be reasonably screened from viewing
from the ground level adjacent to the Building.

47.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 55

 

(c)Financial Information.  If at any time during the Term of this Lease, Tenant
is in Default under Section 20(a), or Landlord reasonably is concerned with the
financial condition of Tenant, then in any such event Tenant shall furnish
Landlord, from time to time, upon Landlord's written request (but no more than
twice per calendar year), Tenant's most recent year-end unconsolidated financial
statements reflecting Tenant's current financial condition audited by a
nationally recognized accounting firm.  This subsection shall not apply during
any period that Tenant is publicly traded on a recognized national stock
exchange or trading system in the United States such as the New York Stock
Exchange or NASDAQ.

(d)Recordation.  Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record, but Tenant shall have the right at
its expense to file a copy of this Lease or a memorandum thereof with the U.S.
Securities and Exchange Commission if required to do so by applicable Legal
Requirement.  Landlord may prepare and file, and upon request by Landlord Tenant
will execute, a memorandum of lease, provided no rent or other economic
information is included therein.

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i)Time.  Time is of the essence as to the performance of Landlord’s and
Tenant’s obligations under this Lease.

(j)OFAC.  Tenant and Landlord are currently (i) in compliance with and shall at
all times during the Term of this Lease remain in compliance with the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of Treasury and any statute, executive order, or regulation relating
thereto (collectively, the “OFAC Rules”), (ii) not listed on, and shall not
during the Term of this Lease be listed on, the Specially Designated Nationals
and Blocked Persons List, Foreign Sanctions Evaders List, or the Sectoral
Sanctions Identifications List, which are all maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (iii) not a
person or entity with whom a U.S. person is prohibited from conducting business
under the OFAC Rules.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 56

 

(k)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  Except as otherwise
provided in Section 26, if there is any conflict between such exhibits or
addenda and the terms of this Lease, such exhibits or addenda shall control.

(l)No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(m)Confidentiality.  Except as otherwise provided in this Lease, the terms and
conditions of this Lease shall be kept confidential by Landlord and Tenant and
not disclosed to third-parties without the prior written consent of the other
party.

(1)By Landlord.  Notwithstanding the confidentiality provisions herein, Landlord
may disclose the existence and/or contents of this Lease:  (A) as and only to
the extent required by Legal Requirements or in response to a request by a
Governmental Authority; (B) as necessary to (I) manage its investment in the
Building or Project or (II) seek input, advice, or guidance from existing or
prospective professional advisors, including, without limitation, analysts,
investors, tax preparers, bank personnel, brokers, business advisors, legal
advisors, lenders, and financial advisors; (C) as necessary to manage and
enforce the terms of this Lease, (D) if the information is already a matter of
public record or generally known to the public, or (E) as otherwise reasonably
necessary in the course of operations of the property or business of Landlord
and its affiliates, including, without limitation, capital formation.

(2)By Tenant.  Notwithstanding the confidentiality provisions herein, Tenant may
disclose the existence and/or contents of this Lease:  (A) as and only to the
extent required by Legal Requirements or in response to a request by a
Governmental Authority; (B) as necessary to seek input, advice, or guidance from
existing or prospective professional advisors, including, without limitation,
tax preparers, bank personnel, brokers, business advisors, legal advisors,
lenders, accountants, auditors, and financial advisors; (C) as necessary to
manage and enforce the terms of this Lease (including, without limitation,
Tenant’s audit rights hereunder), (D) as necessary for any potential or actual
transaction with Tenant’s actual or prospective lenders, purchasers, sellers,
equipment lessors, joint venturers, assignees or subtenants, and their
respective professional advisors (provided such parties are advised of the
provisions of this Section 47(m) and agree to abide by them), or (E) if the
information is already a matter of public record or generally known to the
public.

(n)Counterparts/Electronic Signatures.  This Lease may be executed in 2 or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all
purposes.  Electronic signatures shall be deemed original signatures for
purposes of this Lease and all matters related thereto, with such electronic
signatures having the same legal effect as original signatures.

(o)Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises that, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 57

 

reasonable discretion, for all such repairs and services, and Landlord shall, to
the extent required, equitably adjust Tenant’s Share of Operating Expenses in
respect of such repairs or services to reflect that Landlord is not providing
such repairs or services to Tenant.

(p)LEED; Fitwel.  Tenant acknowledges that Landlord may, but shall not be
obligated to, seek to obtain Leadership in Energy and Environmental Design
(LEED), LEED Silver, or other similar “green” certification for the Project
and/or the Premises, such as a Fitwel certification.  Tenant agrees to
reasonably cooperate with Landlord, at no material out-of-pocket cost to Tenant
(other than Tenant’s Share of Operating Expenses), and to provide such
non-confidential and non-proprietary information and/or documentation as
Landlord may reasonably request, in connection therewith.

(q)No Conflicts or Consent.  To Landlord’s Knowledge, (i) Landlord’s execution
and delivery of this Lease will not conflict with or result in any violation of
any provision of any contract or other agreement or instrument to which Landlord
is a party, or (ii) no consent, approval, order, permit or authorization of, or
registration, filing or declaration with, any court, administrative agency or
commission or other Governmental Authority, is required to be obtained or made
in connection with the execution and delivery of this Lease by Landlord.  For
purposes of this Lease, “Landlord’s Knowledge” means the current actual
knowledge of Lawrence J. Diamond, the co-chief operating officer of Alexandria
Real Estate Equities, Inc., an affiliate of Landlord.  Mr. Diamond shall have no
personal liability whatsoever under this Lease or otherwise.

(r)Attorneys’ Fees.  If any action is brought by either party against the other
party, relating to or arising out of this Lease or the enforcement hereof, the
prevailing party shall be entitled to recover from the other party reasonable
attorneys’ fees, costs and expenses incurred in connection with the prosecution
or defense of such action.  For purposes of this Lease, (i) the term “attorneys’
fees” or “attorneys’ fees and costs” shall mean the fees and expenses of counsel
to the parties hereto, which may include printing, photostating, duplicating and
other expenses, air freight charges, and fees billed for law clerks, paralegals
and other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding,
and (ii) a party shall be considered the “prevailing party” to the extent that
(1) such party initiated the litigation and substantially obtained the relief
which it sought (whether by judgment, voluntary agreement or action of the other
party, trial or alternative dispute resolution process), (2) such party did not
initiate the litigation and did not receive judgment in its favor, but the party
receiving the judgment did not substantially obtain the relief that it sought,
or (3) the other party to the litigation withdrew its claim or action without
having substantially received the relief which it was seeking.  The provisions
of this Section shall survive the entry of any judgment, and shall not merge, or
be deemed to have merged, into any judgment.

 

[ Signatures on next page ]

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 58

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

TENANT:

 

 

 

 

 

REGENXBIO INC.,

a Delaware corporation

 

By:

/s/ Kenneth Mills

(SEAL)

Name:

Kenneth Mills

 

Title:

President & CEO

 

 

LANDLORD:

 

ARE-MARYLAND NO. 24, LLC,

a Delaware limited liability company

 

 

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

By:

 

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

By:

/s/ Jackie Clem

(SEAL)

Name:

Jackie Clem

 

Title:

Senior Vice President

 

 

RE Legal Affairs

 

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 59

 

JOINDER BY MCD LANDLORD

 

The undersigned, ARE-Maryland No. 45, LLC, a Delaware limited liability company,
hereby joins in the execution of the foregoing Lease Agreement solely for the
purpose of agreeing to and being bound by the provisions of Section 45 thereof.

 

MCD LANDLORD:

 

 

 

 

 

ARE-Maryland No. 45, LLC,

a Delaware limited liability company

 

By:

 

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

By:

 

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

By:

/s/ Jackie Clem

(SEAL)

Name:

Jackie Clem

 

Title:

Senior Vice President

 

 

RE Legal Affairs

 

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 60

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

[gvzzfuaz00jq000060.jpg]

 

 




 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 61

 

[gvzzfuaz00jq000062.jpg]




 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 62

 

[gvzzfuaz00jq000064.jpg]




 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 63

 

[gvzzfuaz00jq000066.jpg]




 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 64

 

[gvzzfuaz00jq000068.jpg]




 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 65

 

EXHIBIT A-1 TO LEASE

DRAWING SHOWING OUTDOOR PLAZA

[gvzzfuaz00jq000070.jpg]




 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 66

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

[gvzzfuaz00jq000072.jpg]


 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 67

 

EXHIBIT C-1 TO LEASE
LANDLORD WORK LETTER

WORK LETTER

THIS WORK LETTER for base building dated November ___, 2018 (this “Work Letter”)
is made and entered into by and between ARE-MARYLAND NO. 24, LLC, a Delaware
limited liability company (“Landlord”), and REGENXBIO, INC., a Delaware
corporation, and is attached to and made a part of the Lease Agreement dated
November __, 2018 (“Lease”), by and between Landlord and Tenant.  Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1.

General Requirements.

a.Tenant’s Authorized Representative.  Tenant designates Jerome Jackson, Vit
Vasista, and Patrick Christmas (any such individual acting alone, “Tenant’s
Representative”) as the only persons authorized to act for Tenant pursuant to
this Work Letter.  Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative.  Tenant may change any Tenant’s
Representative at any time upon not less than 5 business days advance written
notice to Landlord.  Neither Tenant nor Tenant’s Representative shall be
authorized to direct Landlord’s contractors in the performance of the Base
Building Work (as defined below).

b.Landlord’s Authorized Representative.  Landlord designates Lawrence J.
Diamond, Edward J. Rose, and William DePippo (any such individual acting alone,
“Landlord’s Representative”) as the only persons authorized to act for Landlord
pursuant to this Work Letter.  Tenant shall not be obligated to respond to or
act upon any request, approval, inquiry or other Communication from or on behalf
of Landlord in connection with this Work Letter unless such Communication is in
writing from Landlord’s Representative.  Landlord may change any Landlord’s
Representative at any time upon not less than 5 business days advance written
notice to Tenant.  Landlord’s Representative shall be the sole persons
authorized to direct Landlord’s contractors in the performance of the Base
Building Work.

c.Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that:  (i) the general contractor and any subcontractors
for the Base Building Work shall be selected by Landlord, subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned, or
delayed, and (ii) Gaudreau, Inc. shall be the architect (“Base Building
Architect”) for the Base Building Work.  Tenant hereby approves The
Whiting-Turner Contracting Company (“General Contractor”) as the general
contractor for the Base Building Work.

2.

Work to Be Performed by Landlord.

a.Base Building Work Defined.  As used in this Work Letter, “Base Building Work”
means the construction of the fixed and permanent improvements constituting the
core and shell of the Building and core Building service components (excluding
any service components and the construction of any internal stair(s) between the
floors comprising the Premises constituting Tenant Improvements [as defined in
the Work Letter attached to the Lease as Exhibit C-2 (“Tenant Work Letter”)]),
all substantially in accordance with the Basis of Design Report dated June 15,
2017 prepared by Jennerik Engineering, Inc. and attached hereto as Attachment 1
(“Basis of Design Report”), the Final Base Building Design Drawings (as defined
in Section 2.b. below), and the Final Base Building Construction Drawings (as
defined in Section 2.c. below).

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 68

 

b.Base Building Design Drawings.  Landlord shall cause the Base Building
Architect to deliver to Tenant the schematic drawings, outline specifications,
and material selections (“Initial Base Building Design Drawings”) detailing
Landlord’s requirements for the Base Building Work by no later than the date set
forth in the Base Building Construction Schedule (as defined in Section 2.g
below).  The Initial Base Building Design Drawings shall be prepared in
accordance and consistent with the Basis of Design Report.  Not more than 15
business days thereafter, Tenant shall deliver to Landlord the written questions
or comments of Tenant with regard to the Initial Base Building Design
Drawings.  Such questions or comments, if any, shall include a reasonably clear
articulation of Tenant’s core competencies and operational needs specific to the
Premises to the extent not set forth in the Basis of Design Report.  In response
to those comments that Landlord Reasonably Agrees to Accommodate (as defined
below), Landlord shall cause the Base Building Architect to revise the Initial
Base Building Design Drawings and shall resubmit the revised Initial Base
Building Design Drawings to Tenant for review and comment within 10 days
thereafter.  Tenant shall then have 5 business days within which to deliver to
Landlord written comments detailing the reason(s) why the revisions do not
satisfy the requirements set forth in this paragraph.  The foregoing process
shall be repeated until Landlord addresses Tenant’s comments, but the Initial
Base Building Design Drawings must be finalized by no later than the date set
forth in the Base Building Construction Schedule in order for the Base Building
Work to be Substantially Complete by the Target Commencement Date (as defined in
the Lease).  Any delay in finalizing the Initial Base Building Design Drawings
by the date set forth in the Base Building Construction Schedule because of
Tenant’s failure to timely comply with the response deadlines set forth in the
review and comment process described in this paragraph shall constitute a Tenant
Delay (as defined in Section 3.d below).  The Initial Base Building Design
Drawings as so revised are hereinafter referred to as the “Final Base Building
Design Drawings”.

 

i.

For purposes of this Work Letter, “Reasonably Agrees to Accommodate” means that
Landlord shall use reasonable efforts to accommodate Tenant’s requested changes
as long as such changes (A) do not materially increase Landlord’s cost to
construct the Base Building Improvements (unless Tenant agrees to either to pay
such increased cost or that the TI Allowance (as defined in the Tenant Work
Letter) shall be reduced by the amount of such increased cost), (B) do not
materially adversely affect the design of  the core and shell of the Building
such that the Building will not be able to accommodate future generic laboratory
use, (C) solely concern finishes and appearance as long as such finishes and
appearance are consistent with the quality and compatible with the overall
design of the Project, and (D) do not cause or result in a cumulative delay of
more than 120 days (i.e., cumulative delays caused or resulting from the review
and comment process described in Sections 2.b and 2.c and any non-Material
Changes set forth in Section 2.e) in the Substantial Completion of the Base
Building Work by the Target Commencement Date.

c.Base Building Construction Drawings.  Not later than 75 days after the
completion of the Final Base Building Design Drawings, Landlord shall cause the
Base Building Architect to prepare and deliver to Tenant for review and comment
construction plans, specifications, and drawings for the Base Building Work
(“Initial Base Building Construction Drawings”).  The Initial Base Building
Construction Drawings shall be prepared in accordance and consistent with the
Final Base Building Design Drawings.  Tenant shall deliver its written comments
on the Initial Base Building Construction Drawings to Landlord not later than 15
business days after Tenant’s receipt of the same.  Tenant’s comments shall be
limited to those matters that are inconsistent with the Final Base Building
Design Drawings.  Landlord shall evaluate Tenant’s comments, if any, and modify
the Initial Base Building Construction Drawings so that that the design
reflected in the Initial Base Building Construction Drawings is consistent with
the Final Base Building Design Drawings.  Landlord shall cause the Base Building
Architect to revise the Initial Base Building Construction Drawings and shall
resubmit the revised Initial Base Building Construction Drawings to Tenant for
review and comment within 10 days thereafter.  Tenant shall then have 5 days
within which to deliver to Landlord written comments detailing the reason(s) why
the revisions do not satisfy the requirements set forth in this paragraph.  The
foregoing process will be repeated until Landlord addresses Tenant’s comments,
but the Initial Base Building Construction Drawings must be finalized by no
later than the date set forth in the Base

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 69

 

Building Construction Schedule in order for the Base Building Work to be
Substantially Complete by the Target Commencement Date.  Any delay in finalizing
the Initial Base Building Construction Drawings by the date set forth in the
Base Building Construction Schedule because of Tenant’s failure to timely comply
with the response deadlines set forth in the review and comment process
described in this paragraph shall constitute a Tenant Delay.  The Initial Base
Building Construction Drawings as so revised (and as modified by any Change
Request approved by Landlord pursuant to Section 2.e below) are referred to in
this Work Letter as the “Final Base Building Construction Drawings.”  The Final
Base Building Construction Drawings shall govern the construction of the Base
Building Work subject to any Change Request submitted by Tenant.  Subject to the
provisions of Section 2.d below, Landlord shall not modify the Final Base
Building Construction Drawings except as may be reasonably required and
permitted hereunder in connection with the issuance of the Building Permit (as
defined in Section 2.f below).

d.Scope.  Other than the Base Building Work, Landlord shall not have any
obligation whatsoever for the finishing of the Building.  Landlord shall have
the right to make modifications to the Base Building Work, at Landlord’s sole
cost, as may be necessitated from time to time by Legal Requirements; provided,
however, that without Tenant’s written consent as specified herein, Landlord
shall not make any Landlord Requested Modifications (as defined below) to the
Base Building Work.  For purposes of this Work Letter, “Landlord Requested
Modifications” means modifications, other than as may be necessitated from time
to time by Legal Requirements, that result in material and adverse change to or
impact on (i) the mechanical, electrical, HVAC, or plumbing (“MEP”) systems or
utilities in or serving the Premises, (ii) access to, clearances of, or usable
space within the Premises, (iii) the overall design, configuration, and/or
appearance of the Building, the Common Areas, and/or the Premises, (iii) the
quality of the materials used in the Base Building Work, or (iv) Tenant’s use of
the Premises for the Permitted Use, including Tenant’s core competencies and/or
operational needs as set forth in the Basis of Design Report.  Tenant’s consent
shall not be unreasonably withheld, delayed, or conditioned as to Landlord
Requested Modifications described in clauses (i), (ii), and/or (iii) of the
foregoing definition thereof but may be withheld or conditioned in Tenant’s sole
and absolute discretion as to Landlord Requested Modifications described in
clause (iv) of such definition.

e.Changes.  Any changes requested by Tenant to the Base Building Work (including
those that are inconsistent with the Final Base Building Construction Drawings)
shall be requested and instituted in accordance with the provisions of this
Section 2.e and shall be subject to the written approval of
Landlord.  Landlord’s approval shall be granted or withheld in its reasonable
discretion if such requested changes are not Material Changes (as defined
below).  If such requested changes are Material Changes, Landlord’s approval may
be granted or withheld in Landlord’s sole discretion.  As used herein, a
“Material Change” shall mean any change to the Base Building Work (except as may
be required to comply with any applicable Legal Requirements) that, together
with all prior approved Changes or concurrently proposed Changes, would result
in (1) a cumulative increase in the cost of the Base Building Work in excess of
$2,000,000 or (2) cumulative delays in completing the Base Building Work in
excess of 60 days.  In no event shall Landlord be required to agree to any
Material Changes.

 

i.

If Tenant shall request changes to the Base Building Work (“Change”), Tenant
shall request the Change by notifying Landlord in writing (“Change
Request”).  The Change Request shall detail the nature and extent of the Change
and shall be signed by Tenant’s Representative.  Landlord shall review, advise
Tenant in writing of any additional cost payable by Tenant and/or Tenant Delay
from implementing such requested Change, and approve or disapprove the Change
Request within 5 business days thereafter (or such additional time, not to
exceed an additional 3 business days, as may be reasonably required for such
review so long as Landlord notifies Tenant of such additional required time
prior to the end of the original 5-business-day period), provided that
Landlord's approval shall not be unreasonably withheld or conditioned for
Changes to the Base Building Work except if the Change Request would result in
or constitute a Material Change or materially conflict with the provisions of
Section 2.i below.  If Landlord fails to

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 70

 

 

approve or disapprove a Change Request within such 5 business day (or longer)
period, the Change Request shall be deemed approved by Landlord.  The Change
Request shall state in all capital letters in bold font the following (or a
substantially similar statement):  “LANDLORD’S FAILURE TO RESPOND WITHIN 5
BUSINESS DAYS AFTER RECEIPT OF THIS CHANGE REQUEST SHALL CONSTITUTE LANDLORD’S
APPROVAL OF THE CHANGE REQUEST,” and shall be sent to the recipients identified
below in accordance with the notice provisions in the Lease:

 

ARE-Maryland No. 24, LLC

c/o Alexandria Real Estate Equities, Inc.

385 E. Colorado Blvd., Suite 299

Pasadena, CA  91101

Attention:  Corporate Secretary

Mr. Lawrence J. Diamond

Co-Chief Operating Officer

Regional Market Director- Maryland

Alexandria Real Estate Equities, Inc.

946 Clopper Road

Gaithersburg, MD  20878

Kevin L. Shepherd, Esquire

Venable LLP

Suite 900

750 East Pratt Street

Baltimore, MD  21202

Within 3 business days after Tenant’s receipt of Landlord’s written advice of
any additional cost payable by Tenant and/or Tenant Delay from implementing such
requested Change approved by Landlord, Tenant may, by written notice to
Landlord, withdraw the Change Request in question.  In case of a Material Change
or a Change that conflicts with the provisions of Section 2.i below, Landlord
may withhold its approval to the Change Request in Landlord's sole
discretion.  Any delay in the completion of the Base Building Work caused by a
Change Request (including any Change Request withdrawn by Tenant after approval
thereof by Landlord), including any reasonably required suspension of the Base
Building Work while any such Change is being evaluated and/or designed, shall
constitute a Tenant Delay.

 

ii.

Except as provided in Section 2.e.i above, in no event shall Landlord be
required to implement any modifications to the Base Building Work or the Final
Base Building Construction Drawings, including, without limitation, any
modifications that would result in a delay to the Base Building Construction
Schedule.  Tenant shall be solely responsible for all costs and expenses
incurred by Landlord to modify the Base Building Work (including, without
limitation, Changes of any work thereon then in progress or completed), the
Final Base Building Construction Drawings, or the Final Base Building Design
Drawings as a result of any Change Requests.  Any delay in the Base Building
Construction Schedule to the extent arising from any Changes to the Final Base
Building Construction Drawings requested by Tenant as set forth in this Work
Letter (including, without limitation, any resultant Changes as may be required
to the Final Base Building Design Drawings, the Final Base Building Construction
Drawings, and/or any suspension of the Base Building Work while any such Changes
are being evaluated, designed, and/or constructed) shall constitute a Tenant
Delay.  To the extent that completion of the Base Building Work shall have been
actually delayed, any delay by Tenant in reviewing, revising, or approving plans
and specifications beyond the periods set forth herein shall constitute a Tenant
Delay. If Tenant approves in writing the cost or savings and the estimated
extension in the time for completion of the Base Building Work, if any, Landlord
shall promptly cause the approved Change to be implemented.  Notwithstanding any
approval or disapproval by Tenant of any estimate of the delay caused by such
proposed Change, the Base Building Architect’s reasonable and good faith
determination of the actual amount of Tenant Delay in connection with the Change
shall be binding on Landlord and Tenant.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 71

 

f.Commencement of Base Building Work.  Landlord shall commence construction of
the Base Building Work from and after the Commencement Date upon obtaining a
building permit (“Building Permit”) authorizing the construction of the Base
Building Work consistent with the Final Base Building Construction Drawings.  If
any Governmental Authority having jurisdiction over the construction of the Base
Building Work or any portion thereof shall impose terms or conditions on the
construction thereof that:  (i) are materially inconsistent with Landlord’s
obligations hereunder, (ii) materially increase the cost of constructing the
Base Building Work, or (iii) will materially delay the construction of the Base
Building Work, Landlord may seek means by which to mitigate or eliminate any
such adverse terms and conditions, so long as such mitigation or elimination (or
the seeking thereof) shall not materially delay the Substantial Completion of
the Base Building Work or result in any Landlord Requested Modifications (other
than as may be necessitated by Legal Requirements).

g.Schedule for Base Building Work.  The Base Building Construction Schedule is
attached as Rider 1 to this Work Letter (“Base Building Construction
Schedule”).  The Base Building Construction Schedule contains certain
assumptions on which it is based.  If the actual conditions or circumstances
deviate from such assumptions, Landlord may from time to time reasonably adjust
the Base Building Work Schedule in a manner consistent with such deviation and
shall promptly notify Tenant of any material adjustment, provided that such
adjustment does not change the Target Commencement Date.

h.No Material Delay.  Landlord has advised Tenant that it is critically
important to Landlord’s business operations that the Base Building Work be
Substantially Completed by the Target Commencement Date and that delays, if any,
in achieving that objective not be material.  Accordingly, notwithstanding any
contrary provision contained in this Work Letter, Tenant specifically
acknowledges that in no event whatsoever shall the review and comment processes
described in Sections 2.b and 2.c and any request for non-Material Changes set
forth in Section 2.e cause or result in a cumulative delay in the Substantial
Completion of the Base Building Work of more than 120 days beyond the Target
Commencement Date.

i.Performance and Substantial Completion of Base Building Work.  Promptly after
the date of the Final Base Building Construction Drawings, Landlord shall (i)
obtain the Building Permit and (ii) Substantially Complete, or cause to be
Substantially Completed (as such terms are defined in this section), the Base
Building Work in a good and workmanlike manner, at Landlord’s sole cost and
expense (except as otherwise provided herein), in compliance with all applicable
Legal Requirements (as defined in the Lease), and in accordance with the Final
Base Building Construction Drawings subject to Minor Variations (as defined
below) and normal punch list items of a non-material nature that do not
interfere with Tenant’s lawful, safe, and secure access to and occupancy and use
of the Premises for the performance of the Tenant Improvements (as defined in
the Tenant Work Letter), on or before the Target Commencement Date, i.e., the
target date for Substantial Completion of the Base Building Work as set forth in
the Base Building Construction Schedule.  The Target Commencement Date shall be
extended on a day-for-day basis for each day of any and all delays due to Force
Majeure (“Force Majeure Delays”) and Tenant Delays.  As soon as reasonably
possible after the date of Substantial Completion, Landlord’s Authorized
Representative and Tenant’s Authorized Representative shall jointly inspect the
Base Building Work and prepare a punchlist.  The punchlist shall list:
incomplete, minor, or insubstantial details of construction; necessary
mechanical adjustments; and needed finishing touches.  Landlord shall promptly
undertake and diligently complete, or cause to be completed, all punchlist
items, and shall use reasonable efforts to complete, or cause to be completed,
all punchlist items within 30 days after the creation of the punchlist.  Upon
such completion, Landlord’s Authorized Representative shall notify Tenant’s
Authorized Representative thereof, and such parties shall, as soon as reasonably
possible thereafter, jointly re-inspect the Base Building Work to confirm such
completion and, if needed, prepare a punchlist of any items remaining to be
completed (which Landlord shall promptly undertake and diligently complete, or
cause to be completed).  For the purpose of this Work Letter, (A) “Substantial
Completion of the Base Building Work” means the date on which all of the
following shall have occurred:  (1) execution of a Certificate of Substantial
Completion by the Base Building Architect and general contractor for the Base
Building Work

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 72

 

in the form of the American Institute of Architects document G704, (2) the
issuance of a temporary certificate of occupancy for the Base Building Work by
the applicable Governmental Authority, and (3) the date on which the elevators
and lobby are substantially complete and available to serve the Premises, so
that safe and secure access is available through the lobby of the Building to
the elevators, and the lobby and elevator finishes are substantially
complete.  Completion of punch list items for elevator finishes and lobby
finishes shall not be required for Substantial Completion of the Base Building
Work, provided that Landlord shall use all diligent efforts to complete the same
within 60 days after Substantial Completion of the Tenant Improvements, and
(B) “Minor Variations” means any modifications reasonably required:  (1) to
comply with all applicable Legal Requirements and/or to obtain or to comply with
any required permit (including the Building Permit); (2) to comply with any
Change Request approved or deemed approved by Landlord; or (3)  to make
reasonable adjustments for field deviations or conditions encountered during the
construction of Base Building Work or to comport with good design, engineering,
and construction practices provided in each case no Landlord Requested
Modifications are made.  

3.

Performance of Base Building Work.

a.Selection of Materials.  Where more than one type of material or equipment are
denoted as options on the Final Base Building Construction Drawings, the option
to be used will be selected by Landlord at Landlord’s sole and absolute
subjective discretion.  As to all building materials and equipment that Landlord
is obligated to supply under this Work Letter where the Final Base Building
Construction Drawings do not specify the manufacturer, Landlord shall select the
manufacturer thereof in its sole and absolute subjective discretion.

b.Delivery of Premises.  

 

i.

Turnover Condition.  When the Base Building Work is in Turnover Condition (as
defined below), subject to the remaining terms and provisions of this Section 3,
Tenant shall have access to the Premises for the performance of portions of the
Tenant Improvements as provided herein.  Landlord shall continue to work
diligently to timely achieve Substantial Completion of the remaining Base
Building Work after the Turnover Condition Date (as defined below), which
remaining Base Building Work may include that affecting the elevators, permanent
power systems, HVAC/MEP systems, and common areas (e.g., restrooms, core areas,
and electrical).  For purposes of this Work Letter, (A) “Turnover Condition”
means the date on which Landlord notifies Tenant in writing that the Building is
in watertight condition and Tenant may (but shall not be obligated to), in the
interest of time, enter the Premises to begin the performance of that portion of
the Tenant Improvements (as defined in the Tenant Work Letter) consisting of
MEP/Fire Protection rough-in work, and (B) “Turnover Condition Date” means the
date on which Landlord notifies Tenant that the Base Building Work is in
Turnover Condition.  For the avoidance of doubt, the Turnover Condition Date is
not synonymous with the Lease Commencement Date, i.e., the date of Substantial
Completion of the Base Building Work.  If Tenant so elects to enter upon the
Premises on or after the Turnover Condition Date and prior to the date of
Substantial Completion of the Base Building Work, Landlord and Tenant shall (and
shall cause their respective agents, employees and contractors to) coordinate
with each other so as to facilitate and not interfere with their respective work
being performed in the Premises during such period.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 73

 

 

ii.

Substantial Completion.  Tenant’s acceptance of the Premises on the date of
Substantial Completion shall not constitute a waiver of:  (i) any warranty with
respect to workmanship (including installation of equipment) or material
(exclusive of equipment provided directly by manufacturers), (ii) any
non-compliance of the Base Building Work with applicable Legal Requirements, or
(iii) any claim that the Base Building Work was not completed substantially in
accordance with the Final Base Building Construction Drawings (subject to Minor
Variations and such other changes as are permitted hereunder) (collectively, a
“Construction Defect”).  Tenant shall have one year after Substantial Completion
of the Base Building Work within which to notify Landlord of any such
Construction Defect discovered by Tenant, and Landlord shall use reasonable
efforts to remedy or cause the responsible contractor to remedy any such
Construction Defect within 30 days thereafter.  If the applicable contractor,
despite Landlord’s reasonable efforts, fails to remedy such Construction Defect
within such 30-day period, Landlord shall promptly engage another contractor to
perform the corrective work, at Landlord’s sole cost and expense and, at
Tenant’s request, Landlord shall cooperate with Tenant should Tenant elect to
pursue a claim against the responsible contractor.

c.Warranties.  Landlord shall obtain from the General Contractor a warranty of
the Base Building Work against defects in materials and workmanship for a period
of 1 year from the Lease Commencement Date.  In addition, Landlord (or the
General Contractor on behalf of Landlord) shall obtain from each manufacturer of
equipment installed as part of the Base Building Work, a warranty of such
equipment for the then-applicable industry-standard warranty period for such
equipment.  Tenant shall be entitled to receive the benefit of all construction
warranties and manufacturer’s equipment warranties relating to equipment
installed in the Premises.  If requested by Tenant, Landlord shall attempt to
obtain extended warranties from manufacturers and suppliers of such equipment,
but the cost of any such extended warranties shall be borne solely out of the TI
Allowance (as defined in the Tenant Work Letter).

d.Lease Commencement Date Delay.  Except as otherwise provided in the Lease,
Delivery of the Premises shall occur when the Base Building Work has been
Substantially Completed, except to the extent that completion of the Base
Building Work shall have been actually delayed by any one or more of the
following causes (“Tenant Delay”):

 

i.

Tenant’s Representative was not available to give or receive any Communication
or to take any other action required to be taken by Tenant hereunder, including,
but not limited to, timely completing and submitting the documentation relating
to the plumbing authority (or comparable) permit described in Section 3(a) of
the Tenant Work Letter or meeting with Landlord and WSSC personnel as requested
pursuant to Section 3(a) of the Tenant Work Letter;

 

ii.

Tenant’s Change Requests whether or not any such Change Requests are actually
performed;

 

iii.

Construction of any Changes approved or deemed approved by Landlord;

 

iv.

Tenant’s request for materials, finishes or installations requiring unusually
long lead times that are so identified by Landlord to Tenant in writing when the
Final Base Building Construction Drawings and/or any Changes specifying same are
approved by Landlord;

 

v.

Tenant’s delay in reviewing, revising, or approving plans and specifications
beyond the applicable periods set forth herein;

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 74

 

 

vi.

Tenant’s delay in providing information critical to the normal progression of
the Building.  Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

 

vii.

Tenant’s delay in making payments to Landlord for Excess TI Costs; or

 

viii.

Any other act or omission by Tenant or any Tenant Party (as defined in the
Lease), or persons employed by any of such persons.

 

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the Base Building Architect to certify the date on which the Base Building
Work would have been completed but for such Tenant Delay and shall provide such
certification to Tenant by written notice, and such certified date shall be the
date of Delivery, subject to Tenant’s right to dispute reasonably in good faith
any Tenant Delay claimed by Landlord, by written notice to Landlord given within
30 days after Tenant’s receipt of the Base Building Architect’s certification
thereof.

4.

Tenant Access.

a.Tenant’s Access Rights.  Landlord hereby agrees to permit Tenant, Tenant’s
Representatives, and any of Tenant’s architects, engineers, and/or contractors
access, at Tenant’s sole risk and expense, to the Building prior to the Turnover
Condition Date, to inspect and observe the Base Building Work in process; all
such access shall be during normal business hours or at such other times as are
reasonably designated or approved by Landlord.  Notwithstanding the foregoing,
Tenant, Tenant’s Representatives, and any of Tenant’s architects, engineers,
and/or contractors shall have no right to enter onto the Premises or the
Building unless and until Tenant shall deliver to Landlord evidence reasonably
satisfactory to Landlord demonstrating that any insurance that Landlord may
require pursuant to the Lease is in full force and effect.  Any entry by Tenant,
Tenant’s Representatives, and any of Tenant’s architects, engineers, and/or
contractors shall comply with all reasonable and established safety practices of
Landlord’s contractor and Landlord until completion of the Base Building Work
and acceptance thereof by Tenant.

b.No Interference.  Neither Tenant nor any Tenant Party shall interfere with the
performance of the Base Building Work, nor with any inspections or issuance of
final approvals by applicable Governmental Authorities, and upon any such
interference, Landlord shall have the right to exclude Tenant and any Tenant
Party from the Premises and the Project until the Turnover Condition Date.

c.No Acceptance of Premises.  The fact that Tenant may enter into the Project on
and after the Turnover Condition Date for the purpose of performing the Tenant
Improvements shall not be deemed an acceptance by Tenant of possession of the
Premises or the Delivery of the Premises, but in such event Tenant shall defend
with counsel reasonably acceptable by Landlord, indemnify and hold Landlord
harmless from and against any loss of or damage to Tenant’s property, completed
work, fixtures, equipment, materials or merchandise, and from liability for
death of, or injury to, any person, caused by the act or omission of Tenant or
any Tenant Party.

5.

Miscellaneous.

a.Consents.  Whenever consent or approval of either party is required under this
Work Letter, that party shall not unreasonably withhold, condition or delay such
consent or approval, unless expressly set forth herein to the contrary.

b.Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 75

 

RIDER 1 TO EXHIBIT C-1

Base Building Construction Schedule

 

The Base Building Construction Schedule set forth in the table below is based on
the Commencement Date occurring on or before November 1, 2018.  If the
Commencement Date occurs after November 1, 2018, the projected dates below shall
be automatically extended one day for each day after November 1, 2018 until the
Commencement Date occurs.

 

Milestone Event

Projected Date

Base Building Design Drawings sent to Tenant for comment

 

November 30, 2018

Deadline for completing Final Base Building Design Drawings

 

December 18, 2018

Deadline for completing Final Base Building Construction Drawings

 

March 29, 2019

Base Building Permit issued

April 30, 2019

 

Landlord begins performance of Base Building Work

May 31, 2019

 

Completion of erection of structural steel for Base Building

 

January 31, 2020

Turnover Condition Date (i.e., date on which Building is watertight)

 

March 31, 2020

 

Substantial Completion of Base Building Work

June 30, 2020

 

 

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 76

 

ATTACHMENT 1

BASIS OF DESIGN REPORT

 

 

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

 

[gvzzfuaz00jq000084.jpg]

8833 D Belair Rd, Nottingham, MD  21236

PH 410.870.1300    EMAIL info@jennerikinc.com

 

 

 

BASIS OF DESIGN

REPORT

 

 

 

Speculative Lab/ Office Facility

9800 F Medical Center Drive

Montgomery County, MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepared by:  JennERIK Engineering, Inc.

 

Issued For:  Schematic Design

 

Date:  June 15, 2017

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

 

Table of Contents

 

I.

 

HVAC Performance Criteria

 

84

 

 

 

 

 

A.

 

Intent

 

84

 

 

 

 

 

B.

 

General Project Description

 

84

 

 

 

 

 

C.

 

Codes and Standards

 

84

 

 

 

 

 

D.

 

Outdoor Design Parameters

 

85

 

 

 

 

 

E.

 

Building Envelope Construction

 

85

 

 

 

 

 

F.

 

Air Leakage Test

 

86

 

 

 

 

 

G.

 

Redundancy

 

86

 

 

 

 

 

H.

 

Indoor Design Criteria

 

86

 

 

 

 

 

I.

 

Ventilation Criteria

 

87

 

 

 

 

 

J.

 

Occupant Heat Load Criteria

 

89

 

 

 

 

 

K.

 

Equipment and Lighting Heat gain criteria

 

90

 

 

 

 

 

L.

 

Airside System Design Standards

 

91

 

 

 

 

 

M.

 

Hydronic System Design Standards

 

92

 

 

 

 

 

II.

 

HVAC System Description

 

92

 

 

 

 

 

A.

 

Introduction

 

92

 

 

 

 

 

B.

 

Central water source heat pump plant

 

93

 

 

 

 

 

C.

 

Air Distribution Systems

 

94

 

 

 

 

 

D.

 

Supplemental Areas

 

95

 

 

 

 

 

E.

 

Controls

 

95

 

 

 

 

 

F.

 

Materials Matrix

 

96

 

 

 

 

 

III.

 

HVAC Methods and Materials

 

97

 

 

 

 

 

A.

 

General

 

97

 

 

 

 

 

B.

 

Materials

 

98

 

 

 

 

 

C.

 

Execution

 

101

 

 

 

 

 

IV.

 

Plumbing (Domestic) Performance Criteria

 

102

 

 

 

 

 

A.

 

Intent

 

102

 

 

 

 

 

B.

 

General Project Description

 

102

 

 

 

 

 

C.

 

Codes and Standards

 

102

 

 

 

 

 

D.

 

Equipment Sizing Criteria

 

103

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

V.

 

Plumbing System Description

 

103

 

 

 

 

 

A.

 

Introduction

 

103

 

 

 

 

 

B.

 

Domestic Water

 

104

 

 

 

 

 

C.

 

Sanitary, lab waste and Vent

 

105

 

 

 

 

 

D.

 

Storm Drainage

 

105

 

 

 

 

 

E.

 

Natural Gas

 

106

 

 

 

 

 

F.

 

Materials Matrix

 

106

 

 

 

 

 

VI.

 

Plumbing (Domestic) Methods and Materials

 

106

 

 

 

 

 

A.

 

General

 

106

 

 

 

 

 

B.

 

Materials

 

107

 

 

 

 

 

C.

 

Execution

 

110

 

 

 

 

 

VII.

 

Electrical Systems Description

 

111

 

 

 

 

 

A.

 

Intent

 

111

 

 

 

 

 

B.

 

General Project Desription

 

111

 

 

 

 

 

C.

 

Codes and Standards

 

111

 

 

 

 

 

D.

 

Project Overview

 

112

 

 

 

 

 

E.

 

Power Distribution

 

112

 

 

 

 

 

F.

 

Standby Generator (emergency)

 

113

 

 

 

 

 

G.

 

Lighting

 

113

 

 

 

 

 

H.

 

Fire Alarm System

 

114

 

 

 

 

 

I.

 

communication SystemS

 

114

 

 

 

 

 

J.

 

Security System

 

114

 

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

I.HVAC Performance Criteria

 

A.

Intent

The performance criteria are intended to define the level of performance of the
HVAC system. The parameters used herein shall form the basis of the HVAC system
design, equipment selection and system sizing.

 

B.

General Project Description

The project includes a new five story shell building including a four level
garage as delineated in the architectural package.  The garage is an open design
(no mechanical ventilation).

 

The building is planned to accommodate multiple lab/ office tenants with a 50-50
mix of office to lab area. The labs are anticipated to have a moderate level of
chemical fume hoods; one 6 feet hood per two lab modules.

 

The project will be LEED certified (Silver minimum). Provide LEED documentation
in accordance with the LEED scorecard.

 

C.

Codes and Standards

The engineering calculations are based on the latest recommendations of ASHRAE
and good engineering practices consistent with industry practice.

The codes applicable to the design are as follows:

 

•

Montgomery County Code Amendments

 

•

NC LEED Standards – LEED Silver or Gold

 

•

2015 International Building Code

 

•

2015 International Mechanical Code

 

•

2015 International Plumbing Code

 

•

2015 International Energy Conservation Code

 

•

2015 International Fire Code with State of Maryland and Montgomery County
Amendments

 

•

Latest National Fire Protection Association (NFPA)

 

•

2014 National Electric Code

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

The standards applicable to the design are as follows:

 

•

American Society of Heating, Refrigeration and Air Conditioning Engineers
(ASHRAE) handbooks

 

•

American Society of Heating, Refrigeration and Air Conditioning Engineers
(ASHRAE) 90.1 Energy Standard

 

•

Sheet Metal and Air Conditioning Contractors National Association (SMACNA)

 

•

American Society of Mechanical Engineers (ASME)

 

D.

Outdoor Design Parameters

The following parameters will be used for the HVAC system:

 

1.

 

Altitude (above sea level):

 

154 ft

 

 

 

 

 

2.

 

Latitude:

 

39.2 N

 

 

 

 

 

3.

 

Location:

 

Rockville, Maryland

 

 

 

 

 

4.

 

Outside design temperature and humidity conditions

 

 

 

 

(from 2009 ASHRAE Fundamentals Handbook):

 

 

 

Lab and Lab Support Areas

 

 

 

 

 

a)

 

Cooling dry bulb and coincident wet bulb

 

94°F DB/78°F WB

 

 

 

 

 

b)

 

Heating Dry Bulb

 

10°F DB

 

 

 

 

 

Administrative and Support Areas

 

 

 

 

 

 

 

c)

 

Cooling dry bulb and coincident wet bulb

 

92°F DB/75°F WB

 

 

 

 

 

d)

 

Heating Dry Bulb

 

13°F DB

 

 

E.

Building Envelope Construction

 

1.

 

U Values (Btu/hr-ft²-°F)

 

 

 

 

 

 

 

 

 

Walls – METAL FRAMED

 

0.048 (R-13 + R7.5 CI equivalent)

 

 

 

Roof – ABOVE DECK

 

0.025 (R-40 CI equivalent)

 

 

Glass (double glazed- FIXED)

 

0.33 max U Value ;

 

 

Skylights (single glazed)

 

N/A

 

 

 

 

 

2.

 

Glass Solar Factors (SHGC)

 

 

 

 

 

 

 

 

 

Glass

 

0.34 max

 

 

Skylights

 

N/A

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

 

F.

Air Leakage Test

The building envelope will undergo a leakage test in accordance with ASTM E779
at a pressure differential of 0.3 inch water gauge with test threshold of a
maximum 0.40 CFM/ft2 leakage rate.

 

G.

Redundancy

The outdoor air systems will have partial redundancy via multiple refrigeration
circuits and/ or via multiple units manifolded together. Future tenant exhaust
systems will also likely include manifolded pairs of exhaust fans.  

The cooling tower will have partial redundancy by way of having two cells.

The condenser water loops (tower open loop and building closed loop) will share
a common stand by pump.

The condenser water boilers will include partial redundancy by way of two
boilers sized at 2/3 building capacity each.

No other mechanical system redundancy is planned.

 

H.

Indoor Design Criteria

 

INDOOR DESIGN CONDITIONS

Room
Names or types

Indoor Conditions

summer

winter

Temp

relaTive humidity

temp

Relative Humidity

Café and Fitness

75.0 +/-3.0oF

70% max

70.0 +/-3.0oF

n/a

Kitchens

80.0 +/-5.0oF

75% max

70.0 +/-3.0oF

n/a

Office Areas and Support Areas

75.0 +/-3.0oF

70% max

70.0 +/-3.0oF

n/a

Lab Areas

72.0 +/-3.0˚F

60% max

(50% design)

72.0 +/-3.0˚F

n/a

Lobbies & Corridors

78.0 +/-3.0oF

70% max

70.0 +/-3.0oF

n/a

Utility, EMR, and Mechanical Areas

80.0 +/-10.0oF

n/a

65.0 +/-10.0oF

n/a

Notes:

 

1.

No relative Humidity (RH) control is provided unless noted otherwise.

 

2.

Where temperature ranges are indicated, the system shall be capable of
maintaining the indicated temperature the rooms where thermostats are located.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

3.

Where relative humidity (RH) is listed with a maximum and minimum, the system
shall be capable of maintaining a relative humidity condition within this range
over the entire year.  Dehumidification control is provided for these spaces.  

 

I.

Ventilation Criteria

 




VENTILATION CRITERIA

Room Name

Occupancy Type

Occupancy Density

Minimum Outside Air

Exhaust Air

 

(Per 2015 IMC)

(people/1,000 sqft)

cfm/person

cfm/sqft

cfm

cfm/sqft

Labs

Special

Per owner

15

To meet pressures(0.03 in. w.c design for ORs; 50 CFM across doors for labs)

n/a

To meet pressures

Conference Rm

Conference Rm

50

5

0.06

n/a

n/a

Café

Dining

100

7.5

0.18

n/a

n/a

Offices

Office

5

5

0.06

n/a

n/a

Fitness

Health/ Weights

10

20

0.06

n/a

n/a

Break Rm

Office

5

5

0.06

n/a

n/a

Lobby

Lobby

10

5

0.06

n/a

n/a

Corridors

Corridor

n/a

n/a

0.06

n/a

n/a

Mail Room

Office

5

5

0.06

n/a

n/a

Storage Rooms

Warehouse

n/a

n/a

0.06

n/a

n/a

Mechanical Room

Warehouse

n/a

n/a

0.06

n/a

n/a

Data/I.T. Room

Warehouse

n/a

n/a

0.06

n/a

n/a

Telephone Room

Warehouse

n/a

n/a

0.06

n/a

n/a

Electrical Room

Warehouse

n/a

n/a

0.06

n/a

 

Elevator Machine Room

Warehouse

n/a

n/a

0.06

n/a

n/a

Janitor Closet

Unassigned

n/a

n/a

n/a

75 per mop sink

1

Restroom

Restroom

n/a

n/a

n/a

50/70 per fixture

2

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 




VENTILATION CRITERIA

Room Name

Occupancy Type

Occupancy Density

Minimum Outside Air

Exhaust Air

Parking Garage

Enclosed Garage

n/a

n/a

n/a

n/a

0.75

Notes:

 

1.

Ventilation rates are based upon the 2015 International Mechanical Code.

 

 

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

J.

Occupant Heat Load Criteria

 




OCCUPANT HEAT GAIN CRITERIA

Room Name

Activity Level

Note

Cafe

1

1

Kitchen

3

1

Corridors

n/a

1

Lobby

n/a

1

Fitness

5

1

Mail Room

2

1

Offices

2

1

Common Area

2

1

Lab

2

1

Data/I.T. Room

n/a

1

Electrical Room

n/a

1

Elevator Machine Room

n/a

1

Janitor Closet

n/a

1

Mechanical Room

n/a

1

Toilet Rooms Public

n/a

1

Storage Rooms

n/a

1

Parking Garage

n/a

1

Notes:

 

1.

Activity level heat gain (btu/h) is defined as follows:

 

Level

 

Activity

 

 

 

Sensible

 

Latent

1

 

Seated, very light work

 

 

 

245

 

 

 

155

2

 

Office work

 

250

 

 

 

200

 

 

3

 

Sedentary work

 

 

 

275

 

 

 

275

4

 

Light work

 

275

 

 

 

475

 

 

5

 

Heavy Work

 

580

 

 

 

870

 

 

 

 

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

K.

Equipment and Lighting Heat gain criteria

 

EQUIPMENT AND LIGHTING HEAT GAIN CRITERIA

Room
Name

Equipment Heat Gain

Lighting Heat Gain
(Watts/Ft²)

Note

Plug Load (Watts/Ft²)

Specific Equipment (Watts)

Cafe

2

0

1

 

Labs

6

n/a

1.2

 

Corridors

-

n/a

1.0

 

Lobby

0.5

n/a

2.0

 

Fitness

1.0

TBD

1.5

 

Mail Room

1.0

n/a

1.5

 

Offices

1.5

n/a

1.0

 

Common Area

1.0

n/a

1.5

 

Data/I.T. Room

80 w/sqft

n/a

1.5

1

Electrical Room

50 W/sqft

n/a

1.0

1

Elevator Machine Room

6.0

n/a

1.0

1

Janitor Closet

-

n/a

1.0

 

Mechanical Room

-

TBD

1.5

 

Toilet Rooms Public

-

n/a

1.5

 

Storage Rooms

-

n/a

1.0

 

Parking Garage

-

n/a

0.75

 

 

 

 

 

 

Notes:

 

1.

Final cooling load calculations shall be performed using data supplied by the
manufacturer of the equipment within the room.  The plug load listed is
preliminary to serve as a basis of design.

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

L.

Airside System Design Standards

Equipment and terminal units shall be sized using the following criteria:

Service

Maximum velocity (FPM)

 

 

Relief or exhaust air louvers (Free area)

750 fpm

Outside air intake louvers (Free area)

500 fpm

Filters (AHU or duct mounted)

500 fpm (450 for 100% OA)

Heating coils

800 fpm

Cooling coils

550 fpm (450 for 100% OA)

Fan outlets

1500-3500 fpm

 

 

 

HVAC ductwork shall be sized using the following maximum velocity criteria:

System

Maximum velocity (FPM)

 

 

Constant volume air systems (CAV) – supply air

2000 fpm

Variable volume air systems (VAV) – supply air

2500 fpm

CAV and VAV systems – return air mains

1800 fpm

 

 

 

HVAC ductwork shall be sized using the following maximum friction loss criteria:

System

Friction loss

 

 

VAV supply air mains and risers

0.25 inch wc/100 ft

CAV supply air mains and risers

0.15 inch wc/100 ft

CAV return air mains and risers

0.1 inch wc/100 ft

Supply air duct downstream of VAV box

0.1 inch wc/100 ft

 

 

 

 

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

M.

Hydronic System Design Standards

Hydronic piping shall be sized using the following criteria:

HYDRONIC PIPE SIZING TABLE

Pipe size

(in)

Maximum

flow

(GPM)

Maximum

velocity

(FPS)

Maximum

pressure drop

(ft wc/100ft pipe)

3/4

5

3.30

7.30

1

8

3.10

4.60

1-1/4

15

3.80

5.00

1-1/2

23

4.60

4.00

2

50

5.20

5.00

2-1/2

90

6.00

6.00

3

140

6.00

4.70

4

320

8.00

5.70

6

900

10.00

5.20

8

1,600

10.00

3.80

Notes:

 

1.

Mains sized at up to 15 FPS for variable flow systems based on operating at peak
design conditions for less than 2000 hours per year (per ASHRAE).

II.HVAC System Description

 

A.

Introduction

 

1.

The HVAC system is designed to support the entire shell building as delineated
in the architectural package. The garage is an open structure; therefore, no
HVAC is planned for the garage. The core areas will be entirely fit out. Shell
systems will be provided to accommodate the building fit out. Shell systems
include a condenser water loop including risers with floor by floor connections
to serve tenant heat pumps, central core water source heat pumps (sized for
typical office use only) and treated outdoor air systems sized for 50-50 office/
lab fit out. Tenant exhaust air risers are planned but will be installed as part
of the future tenant improvement (TI) projects.

 

2.

The HVAC system will consist of a central plant located in a Mechanical Room on
the roof level.  This Mechanical Room will house the boilers, pumps, heat
exchanger, etc. for the water source heat pump system.  The cooling tower will
be located on the roof.  The condenser water piping will be routed from the roof
mechanical room to a pair of central risers which will connect the core heat
pumps as well as capped valved connections for future tenant heat pump
equipment. The condenser loop will also be available for future tenant water
cooled lab equipment.  

 

3.

The building will be fit out with a combination of vertical and horizontal water
source heat pumps per floor to accommodate the various tenant fit outs in the
future.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

4.

The lobby will be provided with a fully ducted 5 ton water source heat pump to
be located above the first floor ceiling. The unit will also receive outdoor air
via the fresh air risers.

 

5.

The building’s outdoor air will be pre-treated via multiple central 100% outdoor
air packaged rooftop units (one unit as marked “office use” will have with a
heat recovery section).  The units will be DX cooling and gas fired heat and
will be rated to operate with variable air flow. These units will also provide
proper building pressurization. Each of the units will be rated for 23,000 CFM.
The units will be set up to supply neutral air to the building’s water source
heat pumps as well as directly to some spaces such as toilet rooms and
corridors. They will also provide shell building temporary freeze protection
heating.

 

6.

The tenant areas will be provided with valved and capped condenser water
connections for future tenant fit-out water source heat pumps.  

 

7.

Core toilet rooms will be served by the 100% outdoor air systems.

 

8.

Cafe (kitchen) exhaust and make up air is planned to be via a roof mounted
exhaust fan and make up air fan to be provided under the future café fit out
work.

 

9.

The data rooms will be served by a ceiling mounted exhaust fan for heat removal
of computer and switching equipment.

 

10.

The support spaces, including Fitness, Mail, Lobbies, etc…, will be served by
horizontal, ceiling mounted water source heat pumps with distribution ductwork
and air devices.

 

11.

The building will be provided with a direct digital automatic temperature
control system. The system will be an open protocol web based system.

 

B.

Central water source heat pump plant

 

1.

A dual-cell, 600 ton cooling tower will be provided to cool the water source
heat pump condenser loop.  The tower shall be roof mounted.  The cooling tower
water piping shall be routed from the roof to the roof level main mechanical
room.

 

2.

In order to provide heat to the water source heat pump loop, (2) natural gas
fired, condensing type auxiliary boilers and pumps will be provided.  Each
boiler shall be sized for 1,500 MBH output (each).  

 

3.

The water source heat pump loop shall be provided with a 2000 GPM plate and
frame heat exchanger and (3) 2000 GPM base mounted, end suction pumps.

 

4.

Two 8” condenser water risers with a 4” loop and (4) sets of 2 ½” valves at each
floor level will be provided.

 

5.

A chemical treatment water system consisting of a corrosion inhibitor and
biocides with a conductivity sensor and control panel will be provided for year
round automatic cooling tower and water source heat pump condenser loop water
treatment.  A side stream solids separator will be provided for the cooling
tower loop.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

6.

Provide vent flue and combustion air intake systems for the auxiliary boiler
with sidewall terminations.  Flues and intakes shall be PVC or other material as
allowed by the boiler manufacturer.  

 

C.

Air Distribution Systems

 

1.

The entire building will be air-conditioned via water source heat pumps. The
fitness center will be a horizontal unit. Tenant fit out will be via new heat
pumps to be either floor or above ceiling mounted in the tenant spaces. Each
unit shall be a ducted system including supply, return and outdoor air ductwork
(where required), air devices, volume dampers, etc… for a complete and operable
system.  Console type water source heat pumps shall be provided for entries
vestibule.  The heat pumps shall be as manufactured by Mc Quay or approved equal
with R-410a refrigerant.  Heat pump sizes shall be as follows:

Area Served

Floor

Qty.

Tonnage (Each)

Type

Entry Vestibule

First

1

1.0

Console

Lobby

First

1

5.0

Vertical

Fitness

First

1

5.0

Horizontal

Maintenance

First

2

2

Horizontal

EMR or shaft

1st

4

2.0

Console

 

 

2.

Ventilation for the building will be provided via multiple 100% packaged outdoor
air rooftop units (one with wheel type heat recovery section).  The unit will
include an exhaust fan section to capture the heat from common exhaust.  Four
units each sized for 23,000 CFM shall be provided.

 

3.

Each supply air shaft penetration shall be provided with a combination
fire/smoke damper. Exhaust shaft penetrations shall be provided with sub-duct
arrangements or with combination fire/ smoke dampers at each penetration.

 

4.

Public toilet rooms shall be provided with a roof mounted centrifugal exhaust
fan with associated ductwork, air devices, volume dampers, etc…  Exhaust fans
shall be sized for 5,000 CFM.

 

5.

Provide the roof mechanical room with a temperature controlled ventilation
system sized for 2,000 CFM.

 

6.

Provide a 1,000 CFM general exhaust system for the loading dock/ maintenance
area.

 

7.

Provide (6) horizontally mounted 20 feet throw Air Pear fans in the Fitness
Center.

 

8.

Provide each elevator shaft with a 6” round exhaust vent for venting hydraulic
machine vent to the outside.

 

9.

Provide each elevator shaft with a temperature controlled 6 ft2 relief lover
with motor operated damper.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

10.

The building generator will be gas fired and located on grade – no exhaust
piping extension is planned.

 

11.

The parking garage shall be open air and therefore will not require mechanical
ventilation.  

 

12.

Square supply air devices in common and public areas shall be Titus Model TDC,
louvered face with opposed blade dampers.  Air devices shall be steel except in
Kitchen and Shower areas where they shall be aluminum.

 

13.

Return air devices in common and public areas shall be Titus Model 350F linear
bar type devices with opposed blade dampers.  Exhaust air devices shall be the
same except without the opposed blade damper.  Air devices shall be steel except
in Shower areas where they shall be aluminum.

 

D.

Supplemental Areas

 

1.

The mechanical, electrical and elevator machine rooms will be conditioned using
a water source heat pump located in the areas served for adjacent to the areas
served where the equipment cannot be located in the space by Code.

 

2.

Provide a non-heated air curtain over each loading dock door.

 

3.

Recessed wall and/or ceiling cabinet unit heaters shall be provided at entries,
vestibules and in stair towers to offset infiltration heat loss at doors.

 

E.

Controls

 

1.

A direct digital control system (DDC) shall be implemented for the central plant
including the cooling tower, pumps, common/public space HVAC equipment and
ventilation units.  The DDC system shall include graphics. The main network
panel shall be equivalent to an FX80 planned for expansion to include future
tenant fit out work.

 

2.

Common area outdoor air units shall be provided with Bacnet communication cards
to communicate to the Bacnet DDC system.  Unit temperature controls shall
include discharge air control as well as variable airflow.  

 

3.

Individual ducted water source heat pumps shall be provide with Bacnet
communication cards to communicate to the main building Bacnet system. Each
system whall be provide with a space temperature sensor.

 

4.

Provide the lobby with a CO2 space monitor to modulate outdoor airflow form the
DOAS units to the return side of the heat pump.

 

5.

The ventilation unit control shall include return or exhaust air control as well
as discharge air static pressure control.

 

6.

Each individual controller is independent and if it fails or is removed it will
not affect the operation of other controllers on the system.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

7.

Provide two (2) DDC system work stations with graphic software at locations to
be directed by the owner. The system will also be required to have a modem or
Ethernet connection for off site connection.

 

8.

Provide alarm connections for all common and public space HVAC systems.

 

9.

The air moving system controllers will also be connected to the fire alarm
system. The fire alarm system will over ride the BMS control when the fire alarm
system goes into alarm.

 

10.

Each water source heat pump serving a common or public space will be provided
with a stand alone electronic controller which shall control the fans and the
temperature of the space served. The controller will be mounted adjacent to the
unit. The controller will also monitor the status of the fans and the
temperature of the space.

 

11.

The BMS control system will have the ability to monitor and gather data from the
main HVAC systems including the central plant and the ventilation units. The
control system can be programmed now or in the future to use this information to
save energy through control strategies above and beyond the minimum required to
control space temperature.

 

F.

Materials Matrix

 

System

Piping

Fittings

Isolation valves

Check valves

Condenser Water
(Over  4”)

CUL or Sch 40 Steel

Wrought copper -  Propress or Victaulic

BA-1 or BF-1

CV-1

Condenser Water
(Up to 4”)

PVC – Sch 80

Sch 40 PVC - Glued

BA-1

 

CV-2/CV-3

Heating hot water
(Up to 4”)

CUL

Wrought copper -  Propress

BA-1

CV-1

Notes:

 

1.

For piping, fittings and valve specifications, see section III, HVAC Methods and
Materials.

 

System

Ductwork

Fittings

HVAC supply, return and general exhaust

Galvanized sheet metal

Galvanized with S&D, TDC or Ductmate joints

Notes:

1.For ductwork and fitting specifications see section III, HVAC Methods and
Materials.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

III.HVAC Methods and Materials

 

A.

General

 

1.

The mechanical systems will be designed and installed in accordance with the
2015 International Mechanical Code (IMC) including any state or Montgomery
County amendments.

 

2.

All permits (fees by owner), and inspections will be obtained as required by all
legal authorities of work included in these documents.

 

3.

All materials and equipment will be new and will be installed in accordance with
industry standards.

 

4.

Submittals will be prepared for all materials and equipment indicating
performance data, catalog information, installation details, etc.  In addition,
some areas will be detailed on shop drawings and used for coordination.  All
submittals and shop drawings will be reviewed and approved by the design
engineer.

 

5.

At the completion of the work, one bound set and 2 disks of operations and
maintenance manuals will be provided.  These manuals will include equipment
performance data, installation details, maintenance and service instructions,
parts lists, wiring and controls diagrams.

 

6.

A set of mechanical drawings will be maintained at the job site during
construction.  These drawings will be kept up to date with all changes and
deviations and will be used to prepare a set of record drawings, which will be
provided at the end of the project.

 

7.

Coordination will take place with other trades during construction.  Any
interferences found due to other trades will be brought to the attention of the
general contractor or construction manager.

 

8.

Upon completion of the work, and at all times (every day) during the
installation, rubbish and debris resulting from the scope of this work will be
removed to a location on site provided by the general contractor and the area
will be left in a neat, clean and acceptable condition.

 

9.

All equipment and materials furnished and installed under this scope of work
will be guaranteed to be free from defects of materials and workmanship for a
period of one year after the date of equipment start-up.

 

10.

Any openings required through structural walls, floors and roofs will be
identified on block out drawings and provided to the general contractor. All
forming, cutting and framing to these openings will be by the general
contractor.

 

11.

Architectural access doors required in ceilings and walls will be provided and
installed by the General Contractor.

 

12.

Pipe sleeves will be provided where piping passes through walls and
floors.  Sleeves will be 18 gauge galvanized steel for walls and steel pipe for
floors.  Fire stop will be provided where the floor or walls are fire
rated.  Sleeves will be extended 2 inches above the floor in “wet” areas.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

B.

Materials

 

1.

Supports And Anchors

 

(a)

Single pipe hangers will be malleable iron or carbon steel, adjustable swivel,
split ring for pipe sizes up to 1-1/2 inches and carbon steel, adjustable clevis
hangers for pipe sizes 2 inches and over.

 

(b)

Multiple or trapeze hangers will be unistrut steel channels with unistrut clamps
and all-thread hanger rods and double nuts.  Where required, unistrut channels
may be replaced with structural steel channels or I-beams to meet structural
loading.

 

(c)

Wall supports will be unistrut bolted to the wall with unistrut pipe clamps for
pipe sizes up to 3 inches and welded steel brackets and steel clamps for pipe
sizes greater than 4 inches.

 

(d)

Vertical pipe will be supported with steel riser clamps for steel pipe and
copper riser clamps for copper pipe.

 

(e)

Pre-fabricated pipe inserts and shields will be used for pipes sizes over 2
inches.

 

(f)

Horizontal pipe will be supported with the minimum spacing:

Pipe Size (In.)

Copper Pipe (Ft.)

Steel Pipe (Ft.)

Hanger Diameter (In.)

½”

6’

6’

3⁄8”

¾” to 1”

6’

8’

3⁄8”

1-½” to 1-½”

6’

10’

3⁄8”

2”

10’

10’

3⁄8”

2-½” to 4”

10’

10’

½”

6” to 8”

 

10’

5⁄8”

10” to 12”

 

14’

7⁄8”

 

 

 

 

 

 

(g)

All piping will be braced in accordance with SMACNA standards for the
appropriate seismic hazard level.

 

(h)

Drill-in expansion bolts will be used to support piping from concrete
structures.  

 

2.

Mechanical Identification

 

(a)

All major equipment will be identified with a laminated plastic nameplate with
engraved white letters on a black background. Equipment to be identified will
include air handling units, chillers, pumps, fan coil units, boilers, etc.

 

(b)

All exposed piping in equipment rooms, tunnels and service chases will be
identified with adhesive pipe markers showing the service and arrow bands for
direction of flow per ANSI color standard.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

(c)

Main valves in equipment rooms will be identified with brass tags attached by
chain.

 

(d)

A valve chart will be provided indicating the system and service of each valve
identified in Para B.2.(c).

 

3.

Vibration Isolation And Seismic Restraints

 

(a)

Vibration isolation will be provided internally on all air handling unit fans
and exhaust fans.

 

(b)

All inertial bases will be concrete filled. The concrete will be provided by the
general contractor.

 

(c)

All equipment mounted on spring isolation will be connected to the piping or
ductwork with flexible connectors. Piping connectors will be EPDM, twin sphere
rated for 145 PSIG at 250ºF or steel braided flexible pipe connectors.

 

(d)

Rooftop equipment is planned to be installed on raised concrete pads installed
on structural roof dunnage.

 

4.

Mechanical Insulation

 

(a)

Pipe insulation will be provided on all heating water and exterior cooling tower
(condenser water) piping.  The insulation will be glass fiber with a k-factor of
0.24 at 75ºF, non-combustible, with a service temperature range of -20ºF to
450ºF.

 

(b)

An all service jacket with integral vapor barrier consisting of white kraft
paper with foil face and sealed joints will be used on low temperature services.
Fitting covers will be PVC one-piece, pre-molded type.

 

(c)

All insulated exterior piping will be covered with 0.006 inch thick corrugated
aluminum jacket.

 

(d)

Pipe insulation thickness will be as follows:


System

Temperature
Range (F)

Insulation Thickness (in.) for Nominal Pipe Sizes

< 1”

1-¼” to 2”

2-½” to 4”

6”

8” and up

Cooling Tower

(Exterior Condenser Water)

40-60

1”

1”

1”

1”

1”

Heating Water

140-200

1-½”

1-½”

1-½”

1-½”

1-½”

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

(e)

Supply and return ductwork located will be insulated with flexible glass fiber
duct wrap, 1 inch thick, 3/4 lb/cu.ft. density. The duct wrap will have a foil
faced vapor barrier and will be secured to the ductwork.  Return ductwork
located in a return plenum will not be insulated unless required for acoustic
attenuation.

 

(f)

Standard duct liner will be provided for the first 15 feet of ductwork connected
to air distribution systems.  The liner will be flexible type with a smooth
fire-resistant surface with thickness as shown on the plans.  Mechanical
fasteners will be used for ducts exceeding 24" in height or width.

 

5.

Hydronic Piping And Valves

 

(a)

This specification applies to heating water and condenser water.

 

(b)

Copper pipe sizes up to 4 inch (CUL): Victaulic fittings with steel pipe, ASTM
A53, standard weight with grooved ends.  

 

(c)

Copper pipe sizes up to 2-1/2” (CUL): Copper pipe, ASTM B88, Type L, hard drawn
with Propress fittings. Joints will be made using the Propress compression tool.

 

(d)

Unions will be installed where threaded equipment or valves require removal.  

 

(e)

Ball valves (BA-1): Up to 2-1/2 inch, 150 PSI WOG, bronze body, two piece, full
port, stainless steel trim, Teflon seats, lever handle, ProPress, threaded or
soldered connections.

 

(f)

Butterfly valves (BF-1): 2-1/2 inch and up, iron body, aluminum-bronze disc,
EPDM seals, 200 PSI working pressure, lug or grooved ends.  Lever handle up to 6
inch, gear operator 8 inch and over.

 

(g)

Check valves (CV-1): Up to 2 inch, Class 125 bronze body, horizontal swing,
y-pattern, threaded, grooved, Propress or soldered ends.  

 

(h)

Check valves (CV-2): Over 2 inch, Class 125 iron body, horizontal swing,
flanged, grooved or Propress ends, bolted bonnet.

 

(i)

Check valves on pump discharge (CV-3): Iron body, bronze trim, stainless steel
spring actuated globe style non-slam valve, flanged or grooved ends.

 

(j)

Strainers: Up to 2 inch, iron body, 125 PSI working pressure, y-pattern with
1/32 inch stainless steel perforated screen.  Over 2 inch, iron body, 125 PSI
working pressure, y-pattern with 1/8 inch stainless steel perforated screen.  
Ends to be flanged, grooved or Propress.

 

(k)

Dielectric Couplings:  Up to 2 inch, threaded couplings or dielectric unions
will be provided where dissimilar metals are connected.  Over 2 inch, flanges
with suitable gaskets will be used.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

6.

Ductwork

 

(a)

Galvanized steel ductwork, lock forming quality having zinc coating of 1.25 oz
per s.f. for each side in conformance with ASTM A90. Ductwork will be round,
flat oval or rectangular, fabricated and supported in accordance with SMACNA
duct construction standards.  Duct material, gauges, reinforcing and sealing
will be provided for the operating pressures indicated. Exposed ductwork will be
required to be spiral.

 

(b)

Duct joints will be sealed with a non-hardening, water resistant, fire resistive
compound.

 

(c)

For connection to diffusers and grilles, ductwork will be flexible, mylar lined,
1-1/2 inch thick, glass fiber with helically wound steel spring. Connect with
draw band and duct tape.  The flexible ductwork maximum length will be 7 feet.

 

(d)

Volume control dampers will be provided at all branch ductwork to diffusers and
grilles.  Dampers will be single blade in all round ductwork, 16 gauge
galvanized steel, with locking and indicating quadrants.  Dampers in rectangular
ductwork greater than 10" x 30" will be multiple-blade, opposed blade pattern.

 

(e)

Combination fire smoke dampers will be located where ducts passing through rated
walls, floors or ceilings require these assemblies.  The dampers will be
fabricated in accordance with NFPA 90A and UL 555.

 

C.

Execution

 

1.

Pipe Pressure Testing

 

(a)

All factory equipment, control devices and instruments will be removed from the
piping system or isolated prior to the pressure tests. All hydronic piping will
be hydrostatically tested to one and a half times the maximum operating pressure
for a duration of 2 hours.

 

2.

Air And Water Balancing

 

(a)

Air distribution systems will be balanced to within ± 10% of the quantities
shown on the plans.

 

(b)

Filters will be in place for balancing.

 

(c)

Sheaves and pulleys will be adjusted to provide the maximum required airflow at
air handling fans.  All other adjustments will be made through volume control
dampers.

 

(d)

Hydronic systems will be balanced to within ± 10% of the quantities shown on the
plans.

 

(e)

Both the air and water balancing will be performed under the supervision of a
NEBB or AABC certified Testing, Balancing and Adjusting Supervisor.

 

(f)

An air and water balance report using NEBB or AABC forms will be provided upon
completion of the balancing work.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

3.

Commissioning

 

(a)

A third party commissioning agent will be hired by the owner.

 

(b)

Mechanical systems shall be started up and provided with a complete
commissioning report.

 

(c)

Contractor shall meet with the commissioning agent on a weekly basis during the
last 6 months of the project and provide commissioning team support.

 

(d)

Commissioning shall include a pre-functional test sheet for each piece of
equipment to include confirmation of the correct installation of each piece of
equipment.

 

(e)

The commissioning report shall also include a functional test report for each
piece of equipment.

 

(f)

The commissioning report shall be submitted as an electronic pdf as well as one
hard copy.

IV.Plumbing (Domestic) Performance Criteria

 

A.

Intent

The performance criteria is intended to define the level of performance of the
domestic plumbing system.  The parameters used herein shall form the basis of
the domestic and laboratory plumbing system design, equipment selection and
system sizing.

 

B.

General Project Description

The project includes a new five story shell building including a four level
garage as delineated in the architectural package.  

 

The building is planned to accommodate multiple lab/ office tenants with a 50-50
mix of office to lab area.

 

The project will be LEED certified (Silver minimum). Provide LEED documentation
in accordance with the LEED scorecard.

 

C.

Codes and Standards

The engineering calculations are based on the latest recommendations of the
following codes and standards and good engineering practices consistent with
industry practice.

 

The codes applicable to the design are as follows:

• 2015 International Building Code  

• 2015 International Plumbing Code with WSSC amendments

• Latest National Fire Protection Association (NFPA)

 

The standards applicable to the design are as follows:

• Americans with Disabilities Act (ADA)

• American Gas Association (AGA)

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

• American Society of Sanitary Engineers (ASSE)

• American Water Works Association (AWWA)

• National Sanitation Foundation (NSF)

• Plumbing and Drainage Institute (PDI)

 

D.

Equipment Sizing Criteria

 

1.

Domestic Water System

 

(a)

Pipe sizing shall be based on a maximum velocity of 8 fps for domestic hot and
cold water supply and 4 fps for domestic hot water return.

 

(b)

The system shall be designed to maintain a pressure of 40 psig at the most
remote fixture based on an incoming pressure of 80 psig.

 

(c)

Maximum pressure drop of 5 psi/100ft.

 

2.

Storm Drainage System

 

(a)

Roof and overflow drainage system – both internally piped. Overflow to terminate
above grade. Storm water to pipe to two site utility 15” connections at rear of
building.

 

(b)

Garage storm water system for upper floor. Piping to terminate a single site
utility connection.

 

3.

Sanitary, Lab Waste and Vent

 

(a)

The building sanitary waste and vent system will be sized based on the Plumbing
Code.

 

(b)

Lab waste shall be routed to a single exterior WSSC monitor port. No house waste
neutralization system is planned.

 

(c)

Lower levels of garage to be routed to sanitary via solid and oil interceptors.

 

4.

Natural Gas

 

(a)

Natural gas piping will be sized based on the International Fuel Gas Code.

 

(b)

The gas pressure entering the building is assumed to be 2 psig.  

V.Plumbing System Description

 

A.

Introduction

 

1.

The plumbing system is designed to support the entire shell building including
garage as delineated in the architectural package.  The core areas will be
entirely fit out. Shell systems will be provided to accommodate the building fit
out. Shell systems include potable and non-potable risers, sanitary, vent and
lab waste risers for future tenant connections.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

2.

The plumbing system design shall include underground sanitary, storm water,
domestic water and hot water systems.  The systems will be extended to provide
service to equipment and fixtures as required.  The design shall include
plumbing fixtures for common toilet rooms and miscellaneous areas.

 

3.

A duplex variable speed controlled domestic water booster pump package will be
planned and shall be verified with the results of the water flow test.

 

4.

A fire protection service including a complete wet pipe sprinkler system and
standpipes for stair towers shall be provided.  A 1,000 GPM fire pump package
will be provided and shall be verified with the results of the water flow
test.  

 

B.

Domestic Water

 

1.

Provide an 8” combined fire/domestic water service with backflow prevention
device.

 

2.

The water services shall extend from the main water valve closet to 5 feet
outside of the building where it will connect to the incoming water service
line.  The domestic water service system shall be extended from fixtures and
appliances requiring connection to a point within the main mechanical
room.  Each line shall be provided with Code required backflow prevention to
prevent possible contamination of potable water supply through back
siphonage.  Incoming fire/domestic water services shall be sized as follows:

 

3.

Provide 3” potable and non-potable cold water main risers – two total – for
future tenant connection.

 

4.

Pending the results of a flow test, a domestic water booster pump package will
be designed to maintain pressure throughout building.  For budgeting purposes,
the booster pump shall be a 250 GPM, 45 PSIG duplex system with (2) 15
horsepower motors and a 100 gallon expansion tank.  Provide the system complete
with control panel and variable speed drives.

 

5.

Branch piping will be provided to serve plumbing fixtures and equipment as
necessary.

 

6.

Provide a high efficiency, electric, 50 gallon, 6.5 KW, storage tank type
domestic water heater and expansion tank with distribution piping to provide
domestic hot water to the core toilet rooms. Water heater is to be located in
the roof mechanical room. Provide a hot water circulation system.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

7.

The lab and office areas are future spaces that will be fit-out by the
tenant.  Provide a valved and capped 1 1/2” cold water and lab water tap at two
points on each floor future space for the tenant’s use.

 

8.

Provide make-up water connection with backflow preventers to the boiler, cooling
tower and condenser water systems.

 

9.

Wall hydrants shall be provided on each elevation of each building as well as at
one location on the roof for maintenance of the property.  Backflow devices
shall be integral with the wall hydrant.

 

C.

Sanitary, lab waste and Vent

 

1.

Provide an 8” sanitary service connected to a single site utility connection.
Provide an outdoor WSSC monito port at the main effluent lab waste.  

 

2.

The combined sanitary line shall extend to 5 feet outside of the building where
it will connect to incoming site sanitary lines.

 

3.

The lowest level of the garage shall be served by a duplex sewage ejector pump
package with a 50 GPM, 25 feet of head capacity.

 

4.

The sanitary systems will be extended to provide service to fixtures and
equipment where required.

 

5.

Provide new sanitary and lab waste vents through the roof.

 

6.

Provide sanitary and lab waste risers at two points in the building for future
tenant connection with 4” capped stubs at each floor for each system.

 

D.

Storm Drainage

 

1.

Roof drainage shall be routed inside the building and piped to a collection
point on the rear of the building.

 

2.

Condensate drains will be collected from the new air handling equipment and
routed to the piped storm system. Provide two 4” condensate main risers with
capped connections at each floor for future tenant WSHP condensate collection.

 

3.

Drains shall be provided for the upper level of the garage and also piped to the
storm system.

 

4.

The elevator pits shall each be provided with a submersible pump and control
systems capable of pumping water while containing oil.  Elevator sump pumps
shall be Federal Oil Minder with 50 GPM capacity for each elevator cab or
approved equal.

 

5.

Provide a 2” express drain connected to the underground storm water system in
each stair.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

E.

Natural Gas

 

1.

Natural gas piping will be provided to the boiler room and connected to the two
heating water boilers. Provide Washington Gas coordination for meter
installation. The manifold shall include space for a future restaurant gas
meter.

 

2.

Provide 2 psig pressure gas main services to two buildings as follows:

 

F.

Materials Matrix

 

System

Piping

Fittings

Isolation valves

Check valves

Domestic water

(2” and under)

CUL/CPVC

Press, Solder, Socket, adhesive

Ball

Swing

Domestic water

(Over 2”)

CUL

 

Wrought copper

 

Ball

 

Swing

Sanitary Waste

and Vent

(Below ground)

PVC40

Socket, adhesive

 

 

Sanitary Waste

and Vent

(Above ground)

PVC40

Socket, adhesive

 

 

Lab Waste

and Vent

(Below ground)

Enfield

Electrofusion

 

 

Lab Waste

and Vent

(Above ground)

Enfield – Plenum Line

Mechanical Joint

 

 

Condensate Drainage

(Above ground)

PVC40

Socket, adhesive

 

 

Notes:

 

1.

For piping, fittings and valve specifications see section III, HVAC Methods and
Materials.

VI.Plumbing (Domestic) Methods and Materials

 

A.

General

 

1.

The domestic plumbing systems will be designed and installed in accordance with
the Plumbing Code including local amendments.  

 

2.

All permits (fees by owner), and inspections will be obtained as required by all
legal authorities of work included in these documents.  

 

3.

All materials and equipment will be new and will be installed in accordance with
industry standards.  

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

4.

Submittals will be prepared for all materials and equipment indicating
performance data, catalog information, installation details, etc.  In addition,
some areas will be detailed on shop drawings and used for coordination.  All
submittals and shop drawings will be reviewed and approved by the design
engineer.  

 

5.

At the completion of the work, one bound set and two electronic disks with pdf
files of operations and maintenance manuals will be provided.  These manuals
will include equipment performance data, installation details, maintenance and
service instructions, parts lists, wiring and controls diagrams.  

 

6.

A set of plumbing drawings will be maintained at the job site during
construction.  These drawings will be kept up to date with all changes and
deviations and will be used to prepare a set of record drawings, which will be
provided at the end of the project.  

 

7.

Coordination will take place with other trades during construction.  Any
interferences found due to other trades will be brought to the attention of the
general contractor or construction manager.  

 

8.

Upon completion of the work, and at times during the installation (every day),
rubbish and debris resulting from the scope of this work will be removed to a
location on site provided by the general contractor and the area will be left in
a neat, clean and acceptable condition.  

 

9.

All equipment and materials furnished and installed under this scope of work
will be guaranteed to be free from defects of materials and workmanship for a
period of one year after the date of equipment start-up.  

 

10.

Any openings required through structural walls, floors and roofs will be
identified on block out drawings and provided to the general contractor. All
forming, cutting and framing to these openings will be by the general
contractor.  Provide fire proofing at all fire rated partition penetrations.

 

11.

Architectural access doors required in ceilings and walls will be provided under
this Division and installed by the General Contractor.  

 

12.

Pipe sleeves will be provided where piping passes through walls and
floors.  Sleeves will be 18 gauge galvanized steel for walls and steel pipe for
floors.  Fire stop will be provided where the floor or walls are fire
rated.  Sleeves will be extended 2 inches above the floor in “wet” areas.

 

B.

Materials

 

1.

Supports and Anchors

 

(a)

Single pipe hangers will be malleable iron or carbon steel, adjustable swivel,
split ring for pipe sizes up to 1-1/2 inches and carbon steel, adjustable clevis
hangers for pipe sizes 2 inches and over.  

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

(b)

Multiple or trapeze hangers will be unistrut steel channels with unistrut clamps
and all-thread hanger rods and double nuts.  Where required, unistrut channels
may be replaced with structural steel channels or I-beams to meet structural
loading.  

 

(c)

Wall supports will be unistrut bolted to the wall with unistrut pipe clamps for
pipe sizes up to 3 inches and welded steel brackets and steel clamps for pipe
sizes greater than 4 inches.  

 

(d)

Vertical pipe will be supported with steel riser clamps for steel pipe and
copper riser clamps for copper pipe.

 

(e)

Horizontal pipe will be supported with the minimum spacing:  

Pipe Size (In.)

Copper Pipe (Ft.)

Steel Pipe (Ft.)

Hanger Diameter (In.)

½”

6’

6’

3⁄8”

¾” to 1”

6’

8’

3⁄8”

1-½” to 1-½”

6’

10’

3⁄8”

2”

10’

10’

3⁄8”

2-½” to 4”

10’

10’

½”

6” to 8”

 

10’

5⁄8”

 

 

(f)

All piping will be sway braced for the appropriate seismic hazard level.  

 

(g)

Drill-in expansion bolts will be used to support piping from concrete
structures.  Low velocity shot pin fasteners will also be used where permitted
by the structural engineer.  

 

2.

Equipment and piping Identification  

 

(a)

All major equipment will be identified with a laminated plastic nameplate with
engraved white letters on a black background. Equipment to be identified will
include water heaters, sump pumps, sewage ejector, tanks, etc.  

 

(b)

All exposed piping in equipment rooms, tunnels and service chases will be
identified with adhesive pipe markers showing the service and arrow bands for
direction of flow.  

 

(c)

Main valves in equipment rooms will be identified with brass tags attached by
chain.  

 

(d)

A valve chart will be provided indicating the system and service of each valve
identified in Para B.2.(c).  

 

3.

Mechanical Insulation and Heat Trace

 

(a)

Pipe insulation will be provided on domestic hot water piping, domestic hot
water re-circulating and domestic cold water piping mains.  The insulation will
be glass fiber with a k-factor of 0.24 at 75ºF, non-combustible, with a service
temperature range of -20ºF to 450ºF.  

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

(b)

An all service jacket with integral vapor barrier consisting of white kraft
paper with foil face and sealed joints will be used on low temperature services.
Fitting covers will be PVC one-piece, pre-molded type.  

 

(c)

All insulated exterior piping will be covered with 0.006 inch thick corrugated
aluminum jacket.

 

(d)

Provide heat trace with self-contained controls sized for 7.5 W/ft2 for exterior
water piping such as mechanical equipment make up water.

 

(e)

Pipe insulation thickness will be as follows:  

System

Temperature Range (F)

Insulation Thickness (in.) for Nominal Pipe Sizes

< 1”

1-¼” to 2”

2-½” to 4”

6”

Domestic Hot Water and Hot Water Re-circulating

Above 105

1”

1”

1”

1”

Domestic Cold Water

(Outdoors)

Below 32

½”

1”

1”

1”

 

 

4.

Domestic hot and cold water piping and valves

 

(a)

Copper pipe sizes over 2 inch (CUL): Copper pipe, ASTM B88, Type L, hard drawn
with ANSI/ASME B16.29 wrought copper fittings.  Joints to be Victaulic or
ProPress.  

 

(b)

Copper pipe sizes up to 2” inch (PVC/CPVC): Schedule 40 PVCr pipe.  Joints will
be made with PVC adhesive.

 

(c)

Unions will be installed where threaded equipment or valves require removal.  

 

(d)

Ball valves (BA-1): Up to 2-1/2 inch, 150 PSI WOG, bronze body two piece, full
port, stainless steel body and trim, Teflon seats, lever handle, threaded,
Propress or soldered connections.  

 

(e)

Ball valves (BA-2): Up to 2-1/2 inch, 150 PSI WOG, PVC body two piece, Teflon
seats, lever handle, PVC connections.  

 

(f)

Butterfly valves (BF-1): 2-1/2 inch and up, iron body, aluminum-bronze disc,
EPDM seals, 200 PSI working pressure, lug or grooved ends.  Lever handle up to 6
inch, gear operator 8 inch and over.  

 

(g)

Check valves (CV-1): Up to 2 inch, Class 125 bronze body, horizontal swing,
ypattern,threaded, Propress or soldered ends.  

 

(h)

Check valves (CV-2): Over 2 inch, Class 125 iron body, horizontal swing,
flanged, grooved or Propress ends, bolted bonnet.  

 

(i)

Check valves on pump discharge (CV-3): Iron body, bronze trim, stainless steel
spring actuated globe style non-slam valve, flanged or grooved ends.  

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

(j)

Strainers: Up to 2 inch, iron body, 125 PSI working pressure, y-pattern with
1/32 inch stainless steel perforated screen.  Over 2 inch, iron body, 125 PSI
working pressure, y-pattern with 1/8 inch stainless steel perforated screen.  

 

(k)

Dielectric Couplings:  Up to 2 inch, threaded couplings or dielectric unions
will be provided where dissimilar metals are connected.  Over 2 inch, flanges
with suitable gaskets will be used.

 

5.

Condensate drain piping

 

(a)

PVC pipe sizes up to 3 inch (PVC): Schedule 40 PVC pipe, with PVC fittings

 

6.

Sanitary Soil, Waste and Vent piping  

 

(a)

Pipe and fittings above and below ground (PVC40): ASTM D2665-85a Schedule 40 PVC
piping with socket fittings and adhesive joints.

 

C.

Execution

 

1.

Pitch:  Horizontal sanitary and drain piping shall be run at a uniform grade of
1/8” per foot for pipe sizes 4” and larger, and ¼” per foot for pipe sizes 3”
and less, unless noted otherwise.

 

2.

Water piping within walls and rough-ins for fixtures and equipment: Copper
plated steel support system clamped to piping and secured to building
construction so that pipes cannot be displaced. Hot water piping insulation with
standard jackets, with or without vapor barrier, factory applied or field
applied. Fittings, joints and valves shall be insulated with like material and
thickness as adjoining pipe.

 

3.

Waste and vent piping within walls and rough-ins for fixtures and equipment:
Copper plated steel support system for copper DWV piping or galvanized steel
support system for cast iron or galvanized piping. Supports to piping and
building construction shall be secured so that pipes cannot be displaced. Felt
strip isolation shall be provided between dissimilar metals.

 

4.

Unions and flanges: On piping to inlet and outlet of all apparatus and equipment
to facilitate removal of equipment.

 

5.

Water hammer arrestors: Water hammer arrestors shall be installed at all quick
closing valves such as flush valves, foot control valves, float valves, solenoid
valves, etc. Water hammer arrestors shall be sized and located as recommended by
PDI manual WH 201.

 

6.

Cleanouts shall be provided and installed per the code.

 

7.

Pipe Pressure Testing  

 

(a)

Domestic water piping: All factory equipment, control devices and instruments
will be removed from the piping system or isolated prior to the pressure tests.
All domestic hot and cold piping will be hydrostatically tested to a test
pressure of one and one half times the maximum operating pressure of the system
for a duration of 2 hours.  

 

(b)

Sanitary and vent piping: All above ground piping will be tested hydrostatically
by closing all openings in the piping system, except the highest opening above
the roof, and by filling the system to the point of overflowing. The pressure
exerted on the system shall be no less than 10 ft of water column.

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

VII.Electrical Systems Description

 

A.

Intent

This performance criteria is intended to define the level of performance of the
electrical system. The parameters used herein will form the basis of the
electrical system design, equipment selection and system sizing.

 

B.

General Project Desription

The project includes a new five story shell building including a four level
garage as delineated in the architectural package.  

 

The building is planned to accommodate multiple lab/ office tenants with a 50-50
mix of office to lab area.

 

The project will be LEED certified (Silver minimum). Provide LEED documentation
in accordance with the LEED scorecard.

 

C.

Codes and Standards

The engineering calculations are based on the latest recommendations of ASHRAE,
Article 220 of the National Electrical Code (NEC) and good engineering practices
consistent with industry standards.

The codes applicable to the design are as follows:

 

•

2015 International Building Code

 

•

2015 International Energy Conservation Code

 

•

2015 International Fire Code with State of Maryland Amendments

 

•

2014 National Electric Code

 

•

Montgomery County Code Amendments

 

•

NC LEED Standards – LEED Silver or Gold

The standards applicable to the design are as follows:

 

•

Illuminating Engineering Society (IES)

 

•

Institute of Electrical and Electronics Engineers (IEEE)

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

D.

Project Overview

The electrical systems are designed to support the entire shell building
including garage as delineated in the architectural package.  The core areas
will be entirely fit out. Shell systems will be provided to accommodate the
building fit out. Shell systems include normal power (20 W/ft2), stand by power
systems (3 W/ft2), an addressable fire alarm system with expansion capability
for tenant fit out work and data/ phone floor to floor wire management system to
accommodate tenant fit out without requiring access to other tenant spaces.
Systems sized for 50-50 office/ lab fit out. Tenant power risers are planned
along with space for tenant panel boards and transformers.

 

A main electrical service will be provided by Pepco pad mounted transformer with
service entrance switchboards centrally located in the first level main electric
room.

 

A diesel generator will be provided to supply standby power to life safety
systems and optional standby loads.  Generator automatic transfer switches and
emergency distribution equipment will be centrally located in the first floor
main electrical room.

 

Lighting fixtures will be provided throughout all core areas of the building as
well as the garage and will be energy efficient LED type. Stumble and egress
lighting will be provided in the future tenant spaces. Automatic lighting
controls using occupancy sensors and electronic time centers will be provided to
control lighting in public corridors, lobbies, office areas, parking garages,
storage rooms, utility rooms and other similar use rooms. A fire alarm system
will be provided throughout the building with a central control and annunciator
panel located in the main lobby.  

 

E.

Power Distribution

The building will be supplied by one 277/480 volts service from a Pepco pad
mounted transformers. 2 separate utility transformers will be provided with a 12
way ductbank from each to 2 separate service entrance switchboards.

 

The building switchboard will consist of the following:

 

4000A – 480Y/277 volt Switchboard: CT Section with Pepco meter, 4000A main
breaker with GFP and feeder breakers for future tenants.

 

3000A – 480Y/277 volt Switchboard: CT Section with Pepco meter, 3000A main
breaker with GFP and feeder breakers for future tenants and common area power.

 

A 1000A breaker will be provided in the 3000A switchboard to feed a 1000A
automatic transfer switch for emergency power.  A separate 225A breaker will be
provided in the 3000A switchboard to feed a 225A automatic transfer switch for
life safety loads.

 

A 75 KVA step down dry type transformer will be provided for all house 208Y/120
volt loads.  Additional transformers will be provided by the future tenants.

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

A short circuit study, coordination study and arc-flash hazard analysis will be
provided by the contractor as part of the entire electrical distribution system
equipment installation. This study will assure that all overcurrent protective
devices throughout the complex are coordinated to isolate any faults occurring
in the power system and localize associated outages. The arc-flash hazard
analysis will be prepared in accordance with the requirements set forth in NFPA
70E-Standard for Electrical Safety in the Workplace. The arc-flash hazard
analysis will be performed according to the IEEE 1584 equations that are
presented in NFPA 70E-2004, Annex D. The contractor will provide arc-flash
labels on all electrical switchboards, panel boards and safety switches in the
various buildings. Each label will indicate the flash protection boundary, risk
category, working clearance and level of personnel protection equipment (PPE)
required while performing maintenance.

 

F.

Standby Generator (emergency)

A 277/480 volt 700kW diesel generator with skid mounted fuel storage tank sized
for 48 hour run time will be located outside on grade next to the Pepco
transformer to provide standby power. A remote generator annunciator panel will
be provided in the main electric room and be NFPA 110 compliant.  A 1000A and
225A breaker will be provided on the output of the generator to feed 2 separate
automatic transfer switches in main electrical room.

 

ATS-1 - 1000 ampere, 480Y/277 volts: tenant emergency power.

 

ATS-2 – 225 ampere, 480Y/277 volts; building wide life safety loads which
includes lighting, fire alarm, security, and single elevator.

 

G.

Lighting

Lighting fixtures in the parking, public and common areas will be LED type.

 

Lighting controls in the toilet rooms, storage rooms, trash rooms, janitor
closets and similar rooms will consist of automatic occupancy sensor type
switches to comply with current energy codes. Lighting in public corridors,
parking garages and other common areas will be automatically controlled based on
time of day occupancy schedules using electronic time clocks and relays to
comply with current energy codes. Override controls will be provided in each
area to provide override of the automatic timed controls.

 

UL924 relays will be provided for all lighting to be on life safety generator
circuits.

 

Lighting levels will be designed to meet the recommended standards of the
Illuminating Engineering Society (IES). Average, maintained lighting levels
(footcandles) for the spaces in the building will be as follows:

 

•      Corridors

 

20 FC

•      Parking Garages

 

20 FC

•      Equipment Rooms

 

30 FC

•      Lobbies/reception

 

20 FC

•      Storage Rooms

 

20 FC

•      Public Toilet/Locker Rooms

 

30 FC

•      Elevator Machine Rooms

 

50 FC

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

Basis of Design

 

 

Pole mounted light fixtures using cut off type LED luminaires will be provided
for the parking lot areas. All exterior lighting will be automatically
controlled dusk-to-dawn using photocells and contactors.  

 

 

H.

Fire Alarm System

A fire alarm system complete with addressable control panel and remote lobby
annunciator will be provided. The building will report to a central control and
annunciator panel located in the main electric room and transmit an alarm
offsite to a UL listed central monitoring company. An annunciator panel will
also be provided in the main lobby vestibule at a location to be selected by the
Architect.

 

Pull stations, horns and strobes will be installed throughout the building in
accordance with NFPA 72 – National Fire Alarm and Signaling Code.  All sprinkler
system water flow and tamper switches will be monitored by the building fire
alarm system. Air handling unit duct smoke detectors and shaft mounted duct
smoke detectors at smoke dampers will be addressable type and will be provided
as part of the building fire alarm system.

 

Smoke and heat detectors will be provided in all elevator machine rooms,
hoistways, pits and elevator lobbies in accordance with ANSI/ASME A17.1 Safety
Code for Elevators. The building storm water ejector pumps shall be provided
with a pump failure monitor system through the security/fire alarm system that
transmits an automatic alarm to the security/fire alarm monitoring company.

 

I.

communication SystemS

Verizon voice/data service cables (both copper and fiber) and Comcast cable
television service cables will be extended from the street manhole system to a
central communications room.

 

J.

Security System

The building will be provided with access control and closed-circuit TV camera
surveillance systems. Access proximity key fob readers will be provided at each
building entry door as well as in each elevator cab. The owner’s security vendor
will provide security equipment and cables to suit the owner’s criteria.
Provisions such as outlet boxes, conduit sleeves and 120 volt power to equipment
will be made in the buildings to accommodate the final security system layout
provided by the owner. Access control card readers will be located at all
building exterior egress and exit/entry doors. The security camera surveillance
system provided by the owner will be centrally located in the lobby and include
eight (8) fixed cameras, two (2) DVR recorders (90 day recording capacity) and
two (2) split screen monitors.

 

 

 

 

 

Alexandria Real Estate Equities, Inc.

 

Schematic Design Report

 

 

Life Science and Translational Research Center

 

 

Building F and Parking Garage

 

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 77

 

EXHIBIT C-2 TO LEASE
TENANT WORK LETTER

THIS WORK LETTER FOR TENANT IMPROVEMENTS dated November ___, 2018 (this “Work
Letter”) is made and entered into by and between ARE-MARYLAND NO. 24, LLC, a
Delaware limited liability company (“Landlord”), and REGENXBIO, INC., a Delaware
corporation, and is attached to and made a part of the Lease Agreement dated
November __, 2018 (“Lease”), by and between Landlord and Tenant.  Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1.

General Requirements.

 

(a)

Tenant’s Authorized Representative.  Tenant designates Jerome Jackson, Vit
Vasista, and Patrick Christmas (any such individual acting alone, “Tenant’s
Representative”) as the only persons authorized to act for Tenant pursuant to
this Work Letter.  Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative.  Tenant may change any Tenant’s
Representative at any time upon not less than 5 business days advance written
notice to Landlord.

 

(b)

Landlord’s Authorized Representative.  Landlord designates Lawrence J. Diamond,
Edward J. Rose, and William DePippo (any such individual acting alone,
“Landlord’s Representative”) as the only persons authorized to act for Landlord
pursuant to this Work Letter.  Tenant shall not be obligated to respond to or
act upon any request, approval, inquiry or other Communication from or on behalf
of Landlord in connection with this Work Letter unless such Communication is in
writing from Landlord’s Representative.  Landlord may change any Landlord’s
Representative at any time upon not less than 5 business days advance written
notice to Tenant.

 

(c)

Architects, Consultants and Contractors.  Landlord and Tenant hereby acknowledge
and agree that the architect (“TI Architect”) and the engineer (“TI Engineer”)
for the Tenant Improvements (as defined in Section 2(a) below), the general
contractor (“TI General Contractor”) and any subcontractors for the Tenant
Improvements shall be selected by Tenant, subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed.  Landlord
shall be named a third party beneficiary of any contract entered into by Tenant
with the TI Architect, any consultant, any contractor or any subcontractor
(which third party beneficiary designation shall allow Landlord to assume such
contract or the rights and obligations of Tenant thereunder only on a Default by
Tenant under the Lease), and of any warranty made by any contractor or any
subcontractor with respect to the Tenant Improvements.  Landlord’s assumption of
such contract or the rights and obligations of Tenant thereunder only on a
Default by Tenant under the Lease shall be at Landlord’s sole risk, cost, and
expense, except that in no event whatsoever shall Landlord be liable or
responsible for any liabilities or obligations of Tenant that arose or relate to
matters occurring before the date of such assumption.

2.

Tenant Improvements.

 

(a)

Tenant Improvements Defined.  As used herein, “Tenant Improvements” shall mean
all improvements to the Premises desired by Tenant of a fixed and permanent
nature, other than the Base Building Work (as defined in the Work Letter
attached as Exhibit C-1 to the Lease (“Landlord Work Letter”)).  Other than as
set forth in Landlord Work Letter and the funding of the TI Allowance (as
defined below) as provided herein, Landlord shall not have any obligation
whatsoever with respect to the finishing of the Premises for Tenant’s use and
occupancy.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 78

 

 

i.

TI Design Drawings.  Tenant shall deliver to Landlord for review and approval,
schematic drawings and outline specifications (“TI Design Drawings”) detailing
Tenant’s requirements for the Tenant Improvements after Tenant’s receipt of the
Final Base Building Construction Drawings (as defined in the Landlord Work
Letter).  Not more than 15 days thereafter, Landlord shall deliver to Tenant the
written objections or comments of Landlord with regard to the TI Design
Drawings, provided that Landlord’s review and approval rights as to the TI
Design Drawings shall be limited to a review thereof to confirm that the Tenant
Improvements as specified therein:  (i) are reasonably compatible with (and do
not adversely affect) the structural, MEP, and other systems of the Building,
(ii) do not materially and adversely impact (in Landlord’s reasonable judgment)
either the exterior appearance or operations of the Building or the operations
of the Common Areas, and (iii) comply with all applicable Legal
Requirements.  Tenant shall cause the TI Design Drawings to be revised by the TI
Architect and, if applicable, the TI Engineer, to address such permitted written
objections or comments and shall resubmit the drawings to Landlord for approval
within 10 business days after Tenant’s receipt thereof.  Such process shall
continue until Landlord has approved the TI Design Drawings, except that in each
round of review and resubmission after the initial round, the review and
resubmission periods shall be each be reduced to 5 business days.  If Landlord
fails to provide its written objections or comments to Tenant within the
applicable review period, the TI Design Drawings as most recently submitted
shall be deemed approved by Landlord.  Each transmittal of the revised TI Design
Drawings to Landlord shall state in all capital letters in bold font the
following (or a substantially similar statement):  “Landlord’s failure to
respond within [15 calendar/5 business] days after receipt of thE REVISED TI
design DRAWINGS shall constitute Landlord’s approval of the rEVISED TI design
DRAWINGS,” and shall be sent to the recipients identified below in accordance
with the notice provisions in the Lease:

 

ARE-Maryland No. 24, LLC

c/o Alexandria Real Estate Equities, Inc.

385 E. Colorado Blvd., Suite 299

Pasadena, CA  91101

Attention:  Corporate Secretary

Mr. Lawrence J. Diamond

Co-Chief Operating Officer

Regional Market Director- Maryland

Alexandria Real Estate Equities, Inc.

946 Clopper Road

Gaithersburg, MD  20878

Kevin L. Shepherd, Esquire

Venable LLP

Suite 900

750 East Pratt Street

Baltimore, MD  21202

 

The TI Design Drawings as so revised and approved (or deemed approved) by
Landlord are hereinafter referred to as the “Approved TI Design Drawings”.

 

 

(b)

TI Construction Drawings.  After the date the Approved TI Design Drawings have
been approved (or deemed approved) by Landlord, Tenant shall cause the TI
Architect and, if applicable, the TI Engineer, to prepare and deliver to
Landlord for review and approval, construction plans, specifications, and
drawings for the Tenant Improvements (“TI Construction Drawings”), which shall
be prepared in accordance with and consistent with the Approved TI Design
Drawings.  Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant
Improvements.  Landlord shall deliver its written approval or disapproval of (or
comments on) the TI Construction Drawings to Tenant not later than 10 business
days after Landlord’s receipt of the same; provided, however, that Landlord may
not disapprove any matter that is consistent with the Approved TI Design
Drawings.  Tenant and the TI Architect and, if applicable, the TI Engineer,
shall consider all such comments in good faith and shall, within 10 business
days after receipt, notify Landlord how Tenant proposes to respond to such
comments.  Any disputes in connection with such comments shall be resolved in
accordance with Section 2(d)

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 79

 

 

hereof.  Provided that the design reflected in the TI Construction Drawings is
consistent with the Approved TI Design Drawings, Landlord shall approve the TI
Construction Drawings submitted by Tenant, and if Landlord fails to do so within
such 10 business day period, Landlord shall be deemed to have approved such
drawings as most recently submitted.  Each transmittal of the revised TI
Construction Drawings to Landlord shall state in all capital letters in bold
font the following (or a substantially similar statement):  “Landlord’s failure
to respond within 10 business days after receipt of thE REVISED TI construction
DRAWINGS shall constitute Landlord’s approval of the rEVISED TI construction
DRAWINGS,” and shall be sent to the recipients identified in Section 2(a)i.
above in accordance with the notice provisions in the Lease.  The TI
Construction Drawings as so revised and approved (or deemed approved) by
Landlord are hereinafter referred to as the “Approved TI Construction
Drawings”.  Once approved (or deemed approved) by Landlord, subject to the
provisions of Section 4 below, Tenant shall not modify the Approved TI
Construction Drawings except as may be reasonably required in connection with
the making of Minor Variations (as defined in Section 3(d) below).

 

(c)

Approval and Completion.  If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably, (ii) that all costs and expenses incurred by Tenant resulting from
any such decision by Tenant shall be payable out of the TI Allowance (as defined
in Section 5(d) below), and (iii) Tenant’s decision will not affect the base
Building, the Base Building Work, the structural components of the Building or
any Building systems (in which case Landlord shall make the final
decision).  Any changes to the Approved TI Construction Drawings requested by
Tenant shall be processed as provided in Section 4 hereof.

3.

Performance of the Tenant Improvements.

 

(a)

Commencement and Permitting of the Tenant Improvements.  At any time on and
after the Turnover Condition Date (as defined in the Landlord Work Letter),
Tenant shall, or prior to such date as provided in the Landlord Work Letter,
Tenant may, commence construction of the Tenant Improvements upon obtaining and
delivering to Landlord a building permit (“TI Permit”) authorizing the
construction of the Tenant Improvements consistent with the Approved TI
Construction Drawings.  The cost of obtaining the TI Permit shall be payable
from the TI Allowance.  Landlord shall, at no cost to Tenant, assist Tenant in
obtaining the TI Permit.  Prior to the commencement of the Tenant Improvements,
Tenant shall (i) enter into with Tenant’s contractors the contracts for the
construction and performance of the Tenant Improvements, (ii) deliver to
Landlord true and complete copies of such executed contracts, and (iii) deliver
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation
insurance.  Tenant shall cause the general contractor to provide a certificate
of insurance naming Landlord, Alexandria Real Estate Equities, Inc., and
Landlord’s lender (if any) as additional insureds for the general contractor’s
liability coverages required above.  Within 10 days after Landlord’s written
request, Tenant shall at its expense complete and submit any documentation
required by the applicable Governmental Authority (including, but not limited
to, the Washington Suburban Sanitary Commission (“WSSC”)) for the issuance of a
plumbing authority (or comparable) permit relating to laboratory water and
wastewater usage at the Premises.  Such documentation includes, but is not
limited to, an Industrial Wastewater Survey on the form specified by WSSC’s
Regulatory Services Division, Industrial Discharge Control Section.  At
Landlord’s request, Tenant shall also meet with Landlord and WSSC personnel at
the Project to review cooperatively matters relating to water and wastewater
usage, including, but not limited to, laboratory processes.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 80

 

 

(b)

Selection of Materials, Etc.  Where more than one type of material or structure
are denoted as options on the Approved TI Construction Drawings, the option will
be within Tenant’s reasonable discretion if the matter concerns the Tenant
Improvements, and within Landlord’s sole and absolute subjective discretion if
the matter concerns the structural components of the Building or any Building
system.

 

(c)

Tenant Liability.  Tenant shall be responsible for correcting any deficiencies
or defects in the Tenant Improvements.

 

(d)

Substantial Completion.  Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature that do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”).  Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the TI General
Contractor to execute and deliver, for the benefit of Tenant and Landlord, a
Certificate of Substantial Completion in the form of the American Institute of
Architects (“AIA”) document G704.  For purposes of this Work Letter, “Minor
Variations” shall mean any modifications reasonably required:  (i) to comply
with all applicable Legal Requirements and/or to obtain or to comply with any
required permit (including the TI Permit); (ii) to comport with good design,
engineering, and construction practices that are not material; or (iii) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4.

Changes.  Any changes requested by Tenant to the Tenant Improvements after the
date of the Approved TI Construction Drawings (“Changes”), shall be requested
and instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned, or delayed.

 

(a)

Tenant’s Right to Request Changes.  If Tenant shall request Changes, Tenant
shall request such Changes by notifying Landlord in writing (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change.  Such Change Request must be signed by Tenant’s
Representative.  Landlord shall review and approve or disapprove such Change
Request within 5 business days after receipt of the Change Request, which
approval shall not be unreasonably withheld or conditioned.  If Landlord fails
to approve or disapprove a Change Request within such 5 business day period, the
Change Request shall be deemed approved by Landlord.  The Change Request shall
state in all capital letters in bold font the following (or a substantially
similar statement):  “Landlord’s failure to respond within 5 business days after
receipt of this Change Request shall constitute Landlord’s approval of the
Change Request,” and shall be sent to the recipients identified in Section
2(a)i. above in accordance with the notice provisions in the Lease.

 

(b)

Implementation of Changes.  If Landlord approves (or is deemed to have approved)
such Change, Tenant may cause the approved Change to be instituted.  If any TI
Permit modification or change is required as a result of such Change, Tenant
shall promptly provide Landlord with a copy of such TI Permit modification or
change.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 81

 

5.

Costs.

 

(a)

Budget for Tenant Improvements.  Before the commencement of construction of the
Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of the
costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (“Budget”), and deliver a copy of the
Budget to Landlord.  The Budget shall be based upon the Approved TI Construction
Drawings.

 

(b)

TI Allowance.  Landlord shall provide to Tenant a tenant improvement allowance
(“TI Allowance”) of $110 per rentable square foot of the Premises, or
$14,573,570 in the aggregate (based on the Premises containing 132,487 rentable
square feet and subject to adjustment upon remeasurement of the Premises as
provided in the Lease).  The TI Allowance shall be disbursed in accordance with
this Work Letter. Tenant shall have no right to any portion of the TI Allowance
that is not requested before the last day of the month that is 24 months after
the Lease Commencement Date.

 

(c)

Costs Payable from TI Allowance.  The TI Allowance shall be used solely for the
payment of (i) design, project management, permits, and construction costs in
connection with the construction of the Tenant Improvements, including, without
limitation, the cost of electrical power and other utilities used in connection
with the construction of the Tenant Improvements, (ii) Tenant’s voice or data
cabling, (iii) security systems, and (iv) the cost of preparing the Approved TI
Design Drawings and the Approved TI Construction Drawings, including cost of
Changes (collectively, “TI Costs”).  Except as provided in the immediately
preceding sentence, the TI Allowance shall not be used to purchase any
furniture, personal property or other non-Building system materials or
equipment, including, but not be limited to, non-ducted biological safety
cabinets and other scientific equipment not incorporated into the Tenant
Improvements.

 

(d)

Excess TI Costs.  Landlord shall have no obligation to bear any portion of the
cost of any of the Tenant Improvements except to the extent of the TI
Allowance.  If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance (“Excess TI Costs”),
then Landlord shall only be obligated to pay out the remaining unexpended TI
Allowance with respect to TI Costs requested to be paid under any draw request
pursuant to Section 5(e) below, in the same ratio as the then remaining
unexpended TI Allowance bears to the remaining TI Costs under the
Budget.  Notwithstanding anything to the contrary set forth in this
Section 5(d), (i) Tenant shall be fully and solely liable for Excess TI Costs
and the cost of Minor Variations in excess of the TI Allowance, and (ii) as a
condition precedent to Landlord’s obligation to disburse the TI Allowance,
Tenant shall deliver to Landlord information reasonably acceptable to Landlord
confirming that Tenant has the funds immediately available to pay the Excess TI
Costs.

 

(e)

Payment for TI Costs.  During the course of design and construction of the
Tenant Improvements, Landlord shall pay TI Costs once a month against a draw
request in Landlord’s standard and reasonable form, accompanied by the TI
General Contractor’s sworn statement, the TI Architect’s certification of
partial completion, and lien waivers (comprising conditional partial or final
lien releases for each progress payment and unconditional partial or final lien
releases for the prior month’s progress payments), to the extent of Landlord’s
approval thereof for payment, no later than 30 days following receipt of such
draw request, provided that if at any time a draw request is made and prior to
Landlord’s payment thereunder, Tenant is then in default of its obligations
under the Lease or this Work Letter of which default Tenant has been given
notice, Landlord’s payment obligation shall be suspended until such time as
Tenant timely cures such default (and if Tenant fails to timely cure such
default, the provisions of Section 4(b) of the Lease shall continue to
apply).  Upon completion of the Tenant Improvements (and prior to any final
disbursement of the TI Allowance), Tenant shall deliver to Landlord:  (i) the TI
General Contractor’s sworn statement

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 82

 

 

setting forth the names of all contractors and first tier subcontractors who did
the work and final, unconditional lien waivers from all such contractors and
first tier subcontractors; (ii) as-built plans (one copy in print format and two
copies in electronic CAD format) for such Tenant Improvements; (iii) the TI
Architect’s certification of substantial completion in Form AIA G704, (iv) a
temporary or final certificate of occupancy for the Premises; and (v) copies of
all operation and maintenance manuals and warranties for all equipment installed
in the Premises as part of or in conjunction with the Tenant Improvements, which
may be in electronic form (such as PDF).

 

(f)

Test Fit Allowance.  Landlord shall pay to Tenant within 30 days after
Landlord’s receipt of TI Architect’s invoice therefor, an amount equal to $0.15
per rentable square foot of the Premises, i.e., $19,873.05 (based on the
Premises containing 132,487 rentable square feet), to fund a test
fit/preliminary design of the Premises by the TI Architect.

6.

Miscellaneous.

 

(a)

Consents.  Whenever consent or approval of either party is required under this
Work Letter, that party shall not unreasonably withhold, condition or delay such
consent or approval, except as may be expressly set forth herein to the
contrary.

 

(b)

Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 83

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

 

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this _____ day of
_____________, 201__, between ARE-MARYLAND NO. 24, LLC, a Delaware limited
liability company (“Landlord”), and REGENXBIO INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease Agreement dated as
of November __, 2018 (“Lease”), by and between Landlord and Tenant.  Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree that the Commencement Date of
the Base Term of the Lease is ____________, 2018, the Lease Commencement Date is
____________, the Rent Commencement Date (subject to the Base Rent Abatement) is
________________, the 4th Floor Rent Commencement Date is ________________, and
the expiration date of the Base Term of the Lease shall be midnight on
______________.  In case of a conflict between the terms of the Lease and the
terms of this Acknowledgement of Commencement Date, this Acknowledgement of
Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE under seal to be effective on the date first above written.

 

TENANT:

 

 

 

 

 

REGENXBIO INC.,

a Delaware corporation

 

By:

 

(SEAL)

Name:

 

 

Title:

 

 

 

LANDLORD:

 

ARE-MARYLAND NO. 24, LLC,

a Delaware limited liability company

 

 

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

By:

 

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

By:

 

(SEAL)

Name:

 

 

Title:

 

 

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 84

 

EXHIBIT E TO LEASE

Rules and Regulations

48.The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

49.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

50.Except for service animals assisting the disabled, no animals shall be
allowed in the offices, halls, or corridors in the Project.

51.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

52.If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will reasonably direct the electrician as to
where and how the wires may be introduced; and, without such direction, no
introduction of wires will be permitted (except as may be shown on the approved
plans for the Tenant Improvements, any Alterations or Installations).  Any such
installation or connection shall be made at Tenant’s expense (except to the
extent paid pursuant to the TI Allowance (as defined in the Tenant Work
Letter)).

53.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease or the approved plans for the Tenant Improvements, any Alterations or
Installations.  The use of oil, gas or inflammable liquids for heating, lighting
or any other purpose is expressly prohibited.  Explosives or other articles
deemed extra hazardous shall not be brought into the Project.

54.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord or the Lease.

55.Tenant shall maintain the Premises free from rodents, insects and other
pests.

56.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

57.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

58.Tenant shall give Landlord prompt notice after becoming aware of any defects
in the water, lawn sprinkler, sewage, gas pipes, electrical lights and fixtures,
heating apparatus, or any other service equipment affecting the Premises.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 85

 

59.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

60.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

61.No auction, public or private, will be permitted on the Premises or the
Project.

62.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

63.The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease.  No gaming devices (such as slot or video poker machines) shall be
operated in the Premises.

64.Tenant shall ascertain from Landlord the maximum amount of electrical current
that can safely be used in the Premises, taking into account the capacity of the
electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

65.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

66.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s Permitted Use of
the Premises and shall keep all such machinery free of vibration and noise that
are transmitted beyond the Premises.

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 86

 

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None except as set forth below:

NONE

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 87

 

EXHIBIT G TO LEASE

LOCATION OF IDENTIFICATION SIGNAGE

 

 

[gvzzfuaz00jq000095.jpg]

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 88

 

EXHIBIT H TO LEASE

LOADING DOCKS AND DEDICATED GENERATOR AREA

 

 

 

[gvzzfuaz00jq000097.jpg]

 

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13

--------------------------------------------------------------------------------

9800 Medical Center Drive—RegenXBio Inc.—Page 89

 

EXHIBIT I TO LEASE

TENANTS WITH SUPERIOR EXPANSION RIGHTS

 

 

 

None

 

 

 

 

 

 

[gvzzfuaz00jq000001.jpg]

21001083-v13